 



 

Exhibit 10.1

   

FINAL

 

TERM LOAN AGREEMENT


 

Dated as of March 9, 2016

by and among

Numerex Corp.

as the Lead Borrower,

THE OTHER PERSONS PARTY HERETO THAT ARE

DESIGNATED AS BORROWERS AND CREDIT PARTIES,


 

THE FINANCIAL INSTITUTIONS PARTY HERETO,

as Term Lenders

  

CRYSTAL FINANCIAL LLC,
as Term Agent

 

****************************************

 



 

 

 

TABLE OF CONTENTS



        ARTICLE I. THE TERM LOANS 1           1.1 Amount of the Term Loans;
Protective Overadvances 1   1.2 Evidence of Term Loans; Notes 2   1.3 Interest 3
  1.4 Loan Accounts 3   1.5 Optional Prepayments of the Term Loans 4   1.6
Mandatory Repayments and Prepayments of the Term Loans 4   1.7 Fees 6   1.8
Payments by the Borrowers 6   1.9 Return of Payments; Procedures 8        
ARTICLE II. CONDITIONS PRECEDENT 9         ARTICLE III. REPRESENTATIONS AND
WARRANTIES 12           3.1 Corporate Existence and Power 12   3.2 Corporate
Authorization; No Contravention 12   3.3 Governmental and Third Party
Authorization 13   3.4 Binding Effect 13   3.5 Litigation 13   3.6 No Default 14
  3.7 ERISA Compliance and Foreign Benefit Plans 14   3.8 Use of Proceeds;
Margin Regulations 14   3.9 Ownership of Property; Liens 14   3.10 Taxes 15  
3.11 Financial Condition 15   3.12 Environmental Matters 16   3.13 Regulated
Entities 17   3.14 Solvency 17   3.15 Labor Relations 17   3.16 Intellectual
Property 17   3.17 Brokers’ Fees; Transaction Fees 18   3.18 Insurance 18   3.19
Ventures, Subsidiaries and Affiliates; Outstanding Stock 18   3.20 Jurisdiction
of Organization; Chief Executive Office 19   3.21 Locations of Inventory,
Equipment and Books and Records 19   3.22 Deposit Accounts and Other Accounts 19
  3.23 Government Contracts and Material Contracts 19   3.24 Customer and Trade
Relations 19   3.25 Bonding 19   3.26 Full Disclosure 20   3.27 Foreign Assets
Control Regulations and Anti-Money Laundering 20   3.28 Patriot Act 20   3.29
Collateral Documents, Etc. 20   3.30 Reserved 21   3.31 Subordinated
Indebtedness 21

 

i

 



 

        ARTICLE IV. AFFIRMATIVE COVENANTS 21           4.1 Financial Statements
21   4.2 Certificates; Other Information 22   4.3 Notices 23   4.4 Preservation
of Corporate Existence, Etc. 25   4.5 Maintenance of Property 25   4.6 Insurance
26   4.7 Payment of Obligations 26   4.8 Compliance with Laws 27   4.9
Inspection of Property and Books and Records; Field Exams and Appraisals 27  
4.10 Use of Proceeds 28   4.11 Cash Management Systems 28   4.12 Landlord and
Bailee Agreements 29   4.13 Further Assurances 29   4.14 Environmental Matters
30   4.15 Leases 30   4.16 Senior Ranking 31   4.17 Foreign Pension Plans and
Benefit Plans 31   4.18 Term Agent Board Information Rights 31   4.19
Post-Closing Covenant 31   4.20 Assignment of Claims Act 31         ARTICLE V.
NEGATIVE COVENANTS 31           5.1 Limitation on Liens 31   5.2 Disposition of
Assets 32   5.3 Consolidations and Mergers 33   5.4 Acquisitions; Loans and
Investments 33   5.5 Limitation on Indebtedness 34   5.6 Employee Loans and
Transactions with Affiliates 35   5.7 Management Fees and Compensation 36   5.8
Margin Stock; Use of Proceeds 36   5.9 Contingent Obligations 36   5.10
Compliance with ERISA 37   5.11 Restricted Payments 37   5.12 Change in Business
37   5.13 Change in Structure; Foreign Subsidiaries 38   5.14 Changes in
Accounting, Name or Jurisdiction of Organization; 38   5.15 Amendments to
Subordinated Indebtedness 38   5.16 No Negative Pledges 38   5.17 OFAC; Patriot
Act 39   5.18 Sale-Leasebacks 39   5.19 Hazardous Materials 39   5.20
Prepayments of Other Indebtedness 39   5.21 [Reserved] 39   5.22 Guaranty Under
Material Indebtedness Agreement 39   5.23 Financial Covenants 39

 



ii

 

 

ARTICLE VI. EVENTS OF DEFAULT 41           6.1 Events of Default 41   6.2
Remedies 43   6.3 Rights Not Exclusive 44         ARTICLE VII. TERM AGENT 44    
      7.1 Appointment and Duties 44   7.2 Binding Effect 45   7.3 Use of
Discretion 45   7.4 Delegation of Rights and Duties 46   7.5 Reliance and
Liability 46   7.6 Term Agent Individually 48   7.7 Term Lender Credit Decision
48   7.8 Expenses; Indemnities; Withholding 48   7.9 Resignation 49   7.10
Release of Collateral or Guarantors 50         ARTICLE VIII. MISCELLANEOUS 50  
        8.1 Amendments and Waivers 50   8.2 Notices 51   8.3 Electronic
Transmissions 52   8.4 No Waiver; Cumulative Remedies 53   8.5 Costs and
Expenses 54   8.6 Indemnity 54   8.7 Marshaling; Payments Set Aside 55   8.8
Successors and Assigns 55   8.9 Assignments and Participations; Binding Effect
55   8.10 Non-Public Information; Confidentiality 58   8.11 Set-off; Sharing of
Payments 59   8.12 Counterparts; Facsimile Signature 60   8.13 Severability 60  
8.14 Captions 60   8.15 Independence of Provisions 60   8.16 Interpretation 61  
8.17 No Third Parties Benefited 61   8.18 Governing Law and Jurisdiction 61  
8.19 Waiver of Jury Trial 62   8.20 Entire Agreement; Release; Survival 62  
8.21 Patriot Act 63   8.22 Replacement of Term Lenders 63   8.23 Creditor-Debtor
Relationship 63   8.24 Actions in Concert 64         ARTICLE IX. TAXES, YIELD
PROTECTION AND ILLEGALITY 64           9.1 Taxes 64   9.2 Increased Costs and
Reduction of Return 66   9.3 Certificates of Term Lenders 67

 

iii

 



 

ARTICLE X. DEFINITIONS 67           10.1 Defined Terms 67   10.2 Other
Interpretive Provisions 88   10.3 Accounting Terms and Principles 89   10.4
Payments 90

 

iv

 



 

EXHIBITS

    Exhibit 2.1 Closing Checklist Exhibit 4.2(b) Compliance Certificate Exhibit
10.1(a) Form of Assignment Exhibit 10.1(b) Form of Term Note

 

SCHEDULES

    Schedule 1.1 Term Loan A Commitments Schedule 3.5 Litigation Schedule 3.9
Ownership of Property; Liens Schedule 3.10 Tax Matters Schedule 3.15 Labor
Relations Schedule 3.16 Intellectual Property Schedule 3.18 Insurance Schedule
3.19 Ventures, Subsidiaries and Affiliates; Outstanding Stock Schedule 3.20
Jurisdiction of Organization; Chief Executive Office Schedule 3.21 Locations of
Inventory, Equipment and Books and Records Schedule 3.22 Deposit Accounts and
Other Accounts Schedule 3.23 Government Contracts and Material Contracts
Schedule 3.24 Customer and Trade Relations Schedule 3.25 Bonding Schedule 3.31
Subordinated Indebtedness and Subordinated Indebtedness Documents Schedule 4.2
Financial and Collateral Reporting Schedule 4.19 Post-Closing Schedule 5.1 Liens
Schedule 5.4 Investments Schedule 5.5 Indebtedness Schedule 5.7 Management Fees
and Compensation Schedule 5.9 Contingent Obligations Schedule 5.16 Negative
Pledges

 

v

 



 

TERM LOAN AGREEMENT

 

This TERM LOAN AGREEMENT (including all exhibits hereto, as the same may be
amended, modified and/or restated from time to time, this “Agreement”) is
entered into as of March 9, 2016, by and among Numerex Corp., a Pennsylvania
corporation (the “Lead Borrower”), the other Persons party hereto from time to
time that are designated as “Borrower” (together with the Lead Borrower, the
“Borrowers”), the other Persons party hereto from time to time that are
designated as a “Guarantor” (and together with the Borrowers, the “Credit
Parties”), Crystal Financial LLC, a Delaware limited liability company (in its
individual capacity, “Crystal”), as administrative agent and collateral agent
(in such capacities, the “Term Agent”) for the financial institutions from time
to time party to this Agreement (collectively, the “Term Lenders” and
individually each a “Term Lender”) and for itself, the Term Lenders and the
other Secured Parties.

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers have requested, and the Term Lenders have agreed to make
available to the Borrowers, certain Term Loan facilities to (a) repay certain
indebtedness of the Credit Parties, (b) fund certain fees and expenses
associated with the consummation of the transactions contemplated hereby, and
(c) provide working capital for the Borrowers and other Credit Parties;

 

WHEREAS, the Borrowers and the other Credit Parties desire to secure all of
their Obligations under the Loan Documents by granting to the Term Agent, for
the benefit of the Secured Parties, a security interest in and Lien upon
substantially all of their Property; and

 

WHEREAS, subject to the terms hereof, each Guarantor is willing to guaranty all
of the Obligations of each other Credit Party and to grant to the Term Agent,
for the benefit of the Secured Parties, a security interest in and Lien upon
substantially all of its Property;

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:

 

ARTICLE I.
THE TERM LOANS

 

1.1          Amount of the Term Loans; Protective Overadvances.

 

(a)          Term Loan A. Subject to the terms and conditions of this Agreement
and in reliance upon the representations and warranties of the Credit Parties
contained herein, each Term A Lender severally and not jointly agrees to make a
term loan to the Borrowers (such loans, collectively, the “Term Loan A”) on the
Closing Date in an aggregate amount equal to the amount set forth opposite such
Term A Lender’s name in Schedule 1.1 under the heading “Term Loan A Commitments”
(such amount being referred to herein as such Term Lender’s “Term Loan A
Commitment”). Upon each Term A Lender’s making of its portion of the Term Loan
A, the Term Loan A Commitment of such Term Lender shall be terminated in full.
Any portion of the Term Loan A repaid or prepaid may not be reborrowed.

 



 

 

 

(b)          Delayed Draw Term Loan B. Subject to the terms and conditions of
this Agreement and in reliance upon the representations and warranties of the
Credit Parties contained herein, the Lead Borrower may request that Crystal in
its capacity as a Term Lender (or one of its Affiliates) make an additional term
loan to the Borrowers in an amount up to $10,000,000 (such loans, collectively,
the “Term Loan B”) after the Closing Date, provided that, (1) the Lead Borrower
provides a written request for such Term Loan B to Term Agent at least thirty
(30) Business Days in advance of the requested funding date, (2) no Default or
Event of Default then exists or would arise as a result of the funding of the
Term Loan B, (3) all representations and warranties made by any Credit Party
contained herein or in any other Loan Document shall be true and correct in all
material respects as of such date (without duplication of any materiality
qualifier contained therein), (4) Borrowers shall have demonstrated pro forma
compliance with Section 5.23 after giving effect to the funding of the Term Loan
B, (5) Term Agent shall have received any fees owed to the Term Agent and Term B
Lenders pursuant to the Fee Letter or as otherwise may be agreed to between the
Borrowers and Term Agent, and (6) any such increase shall be on terms and
conditions acceptable to the Term Agent, and the Credit Parties shall have
entered into an amendment to this Agreement in form and substance acceptable to
the Term Agent reflecting such terms and conditions, in all cases, in the Term
Agent’s sole discretion. The Term Loan B is uncommitted and, as such, none of
Crystal, the Term Agent, any Term Lender, or any other Person shall have any
obligation to approve or make the Term Loan B. When requesting the Term Loan B,
the Lead Borrower shall deliver to the Term Agent a certificate from a
Responsible Officer of the Lead Borrower, in form and substance satisfactory to
the Term Agent, certifying to the above conditions precedent. The Term Loan B
shall be provided solely by Crystal (or its Affiliates) and shall otherwise be
on substantially the same terms as the existing facility under this Agreement.
Any portion of the Term Loan B repaid or prepaid may not be reborrowed.

 

(c)          Protective Overadvances. Notwithstanding anything to the contrary
contained in this Agreement, the Term Agent may require the Term A Lenders to
make advances (a “Protective Overadvance”) so long as the Term Agent deems, in
its sole discretion, such Protective Overadvance necessary or desirable to
preserve or protect any Collateral, or to enhance the collectability or
repayment of Obligations, or to pay any other amounts chargeable to Credit
Parties under any Loan Documents, including costs, fees and expenses, in each
case, in the event that the Borrowers have failed to do so as and when due;
provided, however, that the Term Agent may not cause the Term A Lenders to make
Protective Overadvances in an aggregate amount in excess of $5,000,000. If a
Protective Overadvance is made pursuant to the preceding sentence, then all Term
A Lenders shall be bound to make such Protective Overadvance based upon their
Pro Rata Percentage of the Term Loan A held by such Term A Lender. All
Protective Overadvances shall (i) bear interest at the default rate under
Section 1.3(c), (ii) be due and payable upon demand of the Term Agent or of the
Required Lenders, and (iii) constitute Obligations hereunder and be secured by
the Collateral. Any Protective Overadvances made under this clause (c) shall be
made by the Term Agent as determined by the Term Agent in its discretion. The
Term Agent shall notify the Borrowers in writing of each such Protective
Overadvance, which notice shall include a description of the purpose of such
Protective Overadvance.

 

1.2          Evidence of Term Loans; Notes.

 

The portion of the Term Loan A or the Term Loan B, as the case may be, made by
each Term Lender is evidenced by this Agreement and, if requested by such Term
Lender, a Term Note payable to such Term Lender in an amount equal to such Term
Lender’s Term Loan A or Term Loan B, as the case may be.

 



2

 

 

1.3          Interest.

 

(a)          Subject to Sections 1.3(c) and 1.3(d), the Term Loans shall bear
interest on the outstanding principal amount thereof from the date when made at
a rate per annum equal to LIBOR plus the Applicable Margin. Each determination
of an interest rate by the Term Agent shall be conclusive and binding on the
Borrowers and the Term Lenders in the absence of manifest error. All
computations of fees and interest payable under this Agreement shall be made on
the basis of a 360-day year and actual days elapsed. Interest and fees shall
accrue during each period during which interest or such fees are computed from
the first day thereof to the last day thereof.

 

(b)          Interest on the Term Loans shall be paid in cash in arrears on each
Interest Payment Date. Accrued but unpaid interest shall also be paid in cash on
the date of any payment or prepayment of the Term Loans (on the amount so paid
or prepaid) and on the Termination Date.

 

(c)          At the election of the Term Agent or the Required Lenders while any
Event of Default exists (or automatically while any Event of Default under
Section 6.1(f) or 6.1(g) exists), the Borrowers shall pay interest (after as
well as before entry of judgment thereon to the extent permitted by law) on the
Term Loans under the Loan Documents from and after the date of the occurrence of
any Event of Default, at a rate per annum which is determined by adding three
percent (3.00%) per annum to the interest rate then in effect. All such interest
shall be payable on demand of the Term Agent or the Required Lenders.

 

(d)          If the Borrowers shall at any time fail to pay interest when due,
the Term Agent, in its sole discretion, may elect to add such interest to the
outstanding principal balance of the Term Loans, effective as of the due date of
such interest, provided that such addition shall not waive any related Default
or Event of Default or impair the Term Agent’s and Term Lenders’ rights under
this Agreement and the other Loan Documents. Such capitalized amounts shall bear
interest at the rates per annum provided for herein.

 

1.4         Loan Accounts.

 

(a)          The Term Agent, on behalf of the Term Lenders, shall record on its
books and records the amount of the Term Loans, the interest rate applicable,
all payments of principal and interest thereon and the principal balance thereof
from time to time outstanding. The Term Agent shall deliver to the Borrowers, at
the reasonable request of the Borrowers, a loan statement setting forth such
record for the period so requested. Such record shall, absent manifest error, be
conclusive evidence of the amount of the Term Loans made by the Term Lenders to
the Borrowers and the interest and payments thereon. Any failure to so record or
any error in doing so, or any failure to deliver such loan statement shall not,
however, limit or otherwise affect the obligation of the Borrowers hereunder
(and under any Term Note) to pay any amount owing with respect to the Term Loans
or provide the basis for any claim against the Term Agent or any Term Lender.

 

(b)          The Term Agent, acting as a non-fiduciary agent of the Borrowers
solely for tax purposes and solely with respect to the actions described in this
Section 1.4(b), shall establish and maintain at its address referred to in
Section 8.2 (or at such other address as the Term Agent may notify the
Borrowers) (A) a record of ownership (the “Register”) in which the Term Agent
agrees to register by book entry the interests (including any rights to receive
payment hereunder) of the Term Agent and each Term Lender in the Term Loans and
any assignment of any such interest or right and (B) accounts in the Register in
accordance with its usual practice in which it shall record (1) the names and
addresses of the Term Lenders (and each change thereto pursuant to Sections 8.9
and 8.22), (2) the outstanding amount of the Term Loans, (3) the amount of any
principal or interest due and payable or paid, and (4) any other payment
received by the Term Agent from the Borrowers and its application to the
Obligations.

 



3

 

 

(c)          The Credit Parties, the Term Agent and the Term Lenders shall treat
each Person whose name is recorded in the Register as a Term Lender for all
purposes of this Agreement so long as, with respect to assignments, any such
assignment is recorded in accordance with Section 8.9(c). Information contained
in the Register with respect to any Term Lender shall be available for access by
any Borrower during normal business hours and from time to time upon at least
one Business Day’s prior notice. No Term Lender shall, in such capacity, have
access to or be otherwise permitted to review any information in the Register
other than information with respect to such Term Lender unless otherwise agreed
by the Term Agent.

 

1.5          Optional Prepayments of the Term Loans.

 

(a)          Optional Prepayments. The Borrowers may, upon prior notice to the
Term Agent, at any time or from time to time voluntarily prepay the Term Loans
in whole or in part; provided that (i) such notice must be received by the Term
Agent not later than 11:00 a.m., New York time, two (2) Business Days’ prior to
any date of prepayment of any Term Loan; and (ii) such prepayment shall be
accompanied by accrued but unpaid interest to the date of payment on the amount
so prepaid and any Prepayment Premium then due pursuant to the Fee Letter. Any
amounts prepaid pursuant to this Section 1.5 in respect of the principal amount
of the Term Loans shall be applied to the principal repayment installments
thereof in inverse order of maturity.

 

(b)          Notice. Once provided, any notice of a prepayment of the Term Loans
shall not thereafter be revocable by the Borrowers and the Term Agent will
promptly notify each applicable Term Lender thereof and of such Term Lender’s
Pro Rata Percentage of such prepayment. The payment amount specified in such
notice shall be due and payable on the date specified therein. Together with
each prepayment under this Section 1.5, the Borrowers shall pay the Prepayment
Premium.

 

1.6          Mandatory Repayments and Prepayments of the Term Loans.

 

(a)          Repayments of the Term Loans. The Borrowers shall repay to the Term
Lenders in full on the Termination Date the aggregate principal amount of the
Term Loans outstanding on the Termination Date. In addition, the Borrowers shall
repay to the Term Lenders the aggregate principal amount of the Term Loans
outstanding on the following dates in the respective amounts set forth opposite
such dates (which amounts shall be reduced as a result of the application of
prepayments in inverse order of maturity):

 

Date Amount     September 1, 2017 $637,500 December 1, 2017 $637,500 March 1,
2018 $637,500 June 1, 2018 $637,500 September 1, 2018 $637,500 December 1, 2018
$637,500 March 1, 2019 $637,500 June 1, 2019 $637,500 September 1, 2019 $637,500
December 1, 2019 $637,500 March 1, 2020 $637,500 Termination Date The aggregate
principal amount of the Term Loans outstanding on such date

 

4

 

 

 

(b)          Certain Prepayment Events. If a Credit Party shall at any time or
from time to time:

 

(i)          makes a Disposition (other than Dispositions that qualify as
Permitted Dispositions under clauses (a), (c), (e), (f), and (h) of the
definition of Permitted Disposition) in excess of $250,000 in the aggregate in
any calendar year; or

 

(ii)         suffers an Event of Loss; or

 

(iii)        issues Stock (other than Stock issued to another Credit Party and
Stock or Stock Equivalents issued by a Credit Party to employees, directors,
independent contractors or consultants pursuant to any equity-based compensation
plan maintained by such Credit Party or pursuant to exercises of Stock
Equivalents issued pursuant to any such plan) or issues or incurs Indebtedness
(other than Indebtedness permitted by Section 5.5) or receives any dividend or
distribution from any Person that is not a Credit Party; or

 

(iv)        receives any Extraordinary Receipts in excess of $250,000 in the
aggregate in any calendar year (the events described in clauses (i) through (iv)
of this clause (b) being collectively referred to herein as “Prepayment
Events”),

 

then (A) the Borrowers shall promptly notify the Term Agent of such Prepayment
Event (including the amount of the estimated Net Proceeds to be received by such
Credit Party in respect thereof) and (B) promptly upon receipt by such Credit
Party of any Net Proceeds of such Prepayment Event, the Borrowers shall deliver,
or cause to be delivered, an amount equal to such Net Proceeds (but, in the case
of Prepayment Evens under clauses (i) and (iv) above, only such Net Proceeds
that are in excess of the thresholds referred to therein) to the Term Agent for
distribution to the Term Lenders as a prepayment of the Term Loans, which
prepayment shall be applied in accordance with Section 1.8(c)(i) or Section
1.8(c)(ii), as the case may be; provided, however, that if the Event of Loss
giving rise to such Net Proceeds could not reasonably be expected to have a
Material Adverse Effect, the Borrowers shall be permitted to replace, repair,
restore or rebuild the Collateral subject to such Event of Loss, provided that
(i) no Default or Event of Default has occurred and is continuing, (ii) pending
such replacement, repair, restoration or rebuilding, if such Net Proceeds exceed
$250,000, such Net Proceeds shall be held in a Control Account subject to a
Control Agreement in favor of the Term Agent and (iii) any such Net Proceeds
arising from such Event of Loss not used to replace, repair, restore or rebuild
the Collateral subject to such Event of Loss within 180 days after the receipt
of such Net Proceeds, shall be applied to the prepayment of the Term Loans in
accordance with Section 1.8(c)(i) or Section 1.8(c)(ii), as the case may be. All
prepayments of the principal amount of the Term Loans from events described in
this Section 1.6(b) shall be accompanied by accrued and unpaid interest to the
prepayment date and the Prepayment Premium on the amount of the Term Loans so
prepaid. Any amounts prepaid under this Section 1.6(b) in respect of the
principal amount of the Term Loans shall be applied to the principal repayment
installments thereof in inverse order of maturity.

 

5

 



 

(c)          Excess Cash Flow. On each Excess Cash Flow Payment Date, fifty
percent (50%) of the Excess Cash Flow (calculated on such Excess Cash Flow
Payment Date) shall be applied as follows:

 

(i)          if a Default or Event of Default has occurred and is continuing on
such Excess Cash Flow Payment Date, such amounts shall be applied to the
Obligations in accordance with Section 1.8(c)(ii).

 

(ii)         if no Default or Event of Default has occurred and is continuing on
such Excess Cash Flow Payment Date, such amounts shall be applied to the
Obligations in accordance with Section 1.8(c)(i).

 

(iii)        All prepayments of the principal amount of the Term Loans pursuant
to this Section 1.6(c) shall be accompanied by interest on the amount of the
Term Loans so prepaid. Any amounts prepaid under this Section 1.6(c) in respect
of the principal amount of the Term Loans shall be applied to the principal
repayment installments thereof in inverse order of maturity.

 

(d)          No Implied Consent. Provisions contained in this Section 1.6 for
the application of proceeds of certain transactions shall not be deemed to
constitute consent of the Term Lenders to transactions that are not otherwise
permitted by the terms hereof or the other Loan Documents.

 

1.7          Fees.

 

(a)          Fee Letter. The Credit Parties shall pay to the Term Agent for its
own account or for the account of any other Person entitled thereto (as
applicable), in Dollars, fees in the amounts and at the times specified in the
Fee Letter.

 

1.8          Payments by the Borrowers.

 

(a)          All payments (including prepayments) to be made by each Credit
Party on account of principal, interest, fees and other amounts required
hereunder shall be made without set-off, recoupment, counterclaim or deduction
of any kind, and shall, except as otherwise expressly provided herein, be made
to the Term Agent (for the ratable account of the Persons entitled thereto) at
the address for payment specified in the signature page hereof in relation to
the Term Agent (or such other address as the Term Agent may from time to time
specify in accordance with Section 8.2), and shall be made in Dollars and by
wire transfer in immediately available funds (which shall be the exclusive means
of payment hereunder), no later than 1:00 p.m. (New York time) on the date due.
Any payment which is received by the Term Agent later than 1:00 p.m. (New York
time) may in the Term Agent’s discretion be deemed to have been received on the
immediately succeeding Business Day and any applicable interest or fee shall
continue to accrue.

 



6

 

 

(b)          If any payment hereunder shall be stated to be due on a day other
than a Business Day, such payment shall be made, and shall be deemed to be due,
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of interest or fees, as the case may be.

 

(c)          (i)          Subject to Section 1.8(c)(ii), all payments (other
than payment received pursuant to Sections 1.6(a), which payments shall be
applied as set forth in such Sections 1.6(a)), as applicable) received by the
Term Agent and the Term Lenders in respect of any Obligation shall be applied to
the Obligations as follows:

 

first, to the payment of any Protective Overadvance funded by the Term Agent or
any Term A Lender;

 

second, to payment of interest, fees (including, without limitation, any
Prepayment Premium), costs and expenses and any other amounts (other than
principal) then due and payable by the Credit Parties under this Agreement and
the other Loan Documents;

 

third, to payment of the principal of the Term Loans, pro rata amongst the Term
Loan A and Term Loan B; and

 

fourth, to the Lead Borrower’s operating account or for the account of and paid
to whoever may be lawfully entitled thereto.

 

In carrying out the foregoing, (A) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (B) each of the Term Lenders or other Persons entitled
to payment shall receive an amount equal to its Pro Rata Percentage of amounts
available to be applied.

 

(ii)         Notwithstanding any provision herein to the contrary, (A) during
the continuance of a Default or an Event of Default, the Term Agent may, and
shall upon the direction of Required Lenders, apply any and all payments
received by the Term Agent and the Term Lenders in respect of any Obligation in
accordance with clauses first through sixth below, and (B) without limiting the
foregoing, all amounts collected or received by the Term Agent after any or all
of the Obligations have been accelerated (so long as such acceleration has not
been rescinded), including proceeds of Collateral, shall be applied as follows:

 

first, to the payment of any Protective Overadvance funded by the Term Agent or
any Term A Lender and fees, costs and expenses, including Attorney Costs, of the
Term Agent payable or reimbursable by the Credit Parties under the Loan
Documents;

 

second, to payment of Attorney Costs of the Term Lenders payable or reimbursable
by the Borrowers under this Agreement (subject to any limitations set forth
herein (including Section 8.5));

 



7

 

 

third, to payment of all accrued unpaid interest on the Obligations and fees
(including, without limitation, any Prepayment Premium) owed to the Term Agent
and the Term Lenders;

 

fourth, to payment of principal of the Term Loans, pro rata amongst the Term
Loan A and Term Loan B;

 

fifth, to payment of any other amounts owing constituting Obligations; and

 

sixth, any remainder shall be paid to the Lead Borrower’s operating account or
for the account of whoever may be lawfully entitled thereto.

 

In carrying out the foregoing, (A) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (B) each of the Term Lenders or other Persons entitled
to payment shall receive an amount equal to its Pro Rata Percentage of amounts
available to be applied.

 

(iii)        Any amounts prepaid under this Section 1.8(c) in respect of the
principal amount of Term Loans shall be applied to the principal repayment
installments thereof in inverse order of maturity.

 

1.9          Return of Payments; Procedures.

 

(a)          Return of Payments.

 

(i)          If the Term Agent pays an amount to a Term Lender under this
Agreement in the belief or expectation that a related payment has been or will
be received by the Term Agent from the Borrowers and such related payment is not
received by the Term Agent, then the Term Agent will be entitled to recover such
amount from such Term Lender on demand without setoff, counterclaim or deduction
of any kind.

 

(ii)         If the Term Agent determines at any time that any amount received
by the Term Agent under this Agreement or any other Loan Document must be
returned to any Credit Party or paid to any other Person pursuant to any
insolvency law or otherwise, then, notwithstanding any other term or condition
of this Agreement or any other Loan Document, the Term Agent will not be
required to distribute any portion thereof to any Term Lender. In addition, each
Term Lender will repay to the Term Agent on demand any portion of such amount
that the Term Agent has distributed to such Term Lender, together with interest
at such rate, if any, as the Term Agent is required to pay to the Borrowers or
such other Person, without setoff, counterclaim or deduction of any kind, and
the Term Agent will be entitled to set-off against future distributions to such
Term Lender any such amounts (with interest) that are not repaid on demand.

 

(b)          Procedures. The Term Agent is hereby authorized by each Credit
Party and each Secured Party to establish reasonable procedures (and to amend
such procedures in a reasonable manner from time to time) to facilitate
administration and servicing of the Term Loans and other matters incidental
thereto. Without limiting the generality of the foregoing, the Term Agent is
hereby authorized to establish reasonable procedures to make available or
deliver, or to accept, notices, documents and similar items on, by posting to or
submitting and/or completion on, E-Systems.

 



8

 

 

ARTICLE II.
CONDITIONS PRECEDENT

 

The obligation of each Term Lender to make its portion of the Term Loans on the
Closing Date is subject to satisfaction or waiver of the following conditions in
a manner reasonably satisfactory to the Term Agent, except to the extent such
conditions are subject to Section 4.19:

 

(a)          Loan Documents. The Term Agent shall have received on or before the
Closing Date all of the agreements, documents, instruments and other items set
forth on the closing checklist attached hereto as Exhibit 2.1, each in form and
substance reasonably satisfactory to the Term Agent;

 

(b)          Funds Flow Memorandum; Etc. The Term Agent shall have received a
funds-flow memorandum from the Borrowers setting forth the sources and uses of
the proceeds of the Term Loans to be borrowed on the Closing Date, which
funds-flow memorandum shall be in form and substance reasonably satisfactory to
the Term Agent (the “Funds Flow Memorandum”) and shall contain a description of
the Credit Parties’ sources and uses of funds on the Closing Date, the details
of how funds from each source are to be transferred to particular uses and the
wire transfer instructions for the particular uses of such funds and the
Borrowers shall have identified, not later than five (5) Business Days prior to
the Closing Date, each Person (other than any Credit Party) that will directly
receive proceeds of the Term Loans to be made on the Closing Date and the Term
Agent shall have received such information required by the Term Agent or any
Term Lender under its “know your customer” compliance procedures with respect to
each such Person;

 

(c)          No Material Adverse Change. Since the date of the most recent
audited financial information delivered to the Term Agent, no Material Adverse
Effect shall have occurred;

 

(d)          No Litigation. No action, suit, investigation, litigation or
proceeding shall be pending or threatened in any court or before any arbitrator
or governmental instrumentality that could reasonably be expected to (i)
materially and adversely affect the transactions contemplated hereby or (ii)
result in a Material Adverse Effect;

 

(e)          Financial Statements. The Term Agent shall have received (a)
audited consolidated balance sheets and related statements of income,
shareholders’ equity and cash flows of the Borrowers and their Subsidiaries for
the Fiscal Year ended at December 31, 2014, (b) unaudited consolidated balance
sheets and related statement of income of the Borrowers and their Subsidiaries,
for each subsequent Fiscal Month ended on or prior to December 31, 2015, and (c)
drafts of the audited consolidated balance sheets and related statements of
income, shareholders’ equity and cash flows of the Borrowers and their
Subsidiaries for the Fiscal Year ended at December 31, 2015.

 

(f)          Minimum Liquidity at Closing. The Term Agent shall have received a
duly completed written calculation, dated as of the Closing Date, certified by a
Responsible Officer of the Lead Borrower, which shall evidence that after giving
effect to the payoff of the Existing Credit Agreement, the making of the Term
Loan on the Closing Date, and the other transactions contemplated to be
effective on the Closing Date, the Credit Parties’ Liquidity shall not be less
than $7,000,000, and the Term Agent, in its sole discretion, shall be satisfied
that all accounts payable (as, and to the extent required under Section 4.7(d)),
leases, payments due under other Indebtedness, and taxes are paid current
(excluding good faith disputes related thereto);

 



9

 

 

(g)          Maximum Net Debt. The Term Agent shall have received a duly
completed certificate dated as of the Closing Date, certified by a Responsible
Officer of the Lead Borrower, which shall evidence that the Credit Parties’ Net
Debt is not more than $10,000,000 (after giving effect to the funding of the
Term Loans on the Closing Date);

 

(h)          Minimum Adjusted EBITDA. The Term Agent shall have received a duly
completed certificate dated as of the Closing Date, certified by a Responsible
Officer of the Lead Borrower, which shall evidence that the Adjusted EBITDA for
the twelve (12) Fiscal Months of the Credit Parties ended December 31, 2015
exceeds $7,500,000 (after giving effect to the funding of the Term Loans on the
Closing Date).

 

(i)           No Liens. The Term Agent shall be satisfied that that the
Obligations do not give rise to any obligation of any Credit Party or its
Subsidiaries to grant any security interest or Lien in respect of any existing
Indebtedness of such Credit Party or its Subsidiaries or violate any of the
terms of the agreements with respect to such existing Indebtedness;

 

(j)           Approvals. The Term Agent shall have received (i) satisfactory
evidence that the Credit Parties have obtained all required consents and
approvals of all Persons (including all requisite Governmental Authorities or
third parties), to the execution, delivery and performance of this Agreement and
the other Loan Documents and the consummation of transactions contemplated
hereby and thereby or (ii) an officer’s certificate in form and substance
reasonably satisfactory to the Term Agent affirming that no such consents or
approvals are required;

 

(k)          Payment of Fees. The Borrowers shall have paid all fees required to
be paid on the Closing Date (including, without limitation, the fees specified
in the Fee Letter), and shall have reimbursed the Term Agent, for all fees,
costs and expenses of closing presented as of the Closing Date;

 

(l)           Solvency. The Term Agent shall have received a certificate of the
chief financial officer (or other comparable officer) of the Lead Borrower
certifying that after the incurrence of Indebtedness hereunder and after the
consummation of the other transactions contemplated hereby, the Lead Borrower
and its Subsidiaries, on a consolidated basis, are Solvent;

 

(m)         Perfection. All filings, recordations and searches reasonably
necessary or otherwise reasonably requested by the Term Agent in connection with
the Liens to be granted to the Term Agent under the Loan Documents shall have
been duly made, and all documents and instruments required to perfect the Term
Agent’s security interest in the Collateral shall have been executed, delivered,
and filed, and all filing and recording fees and taxes shall concurrently with
such filing or recordation be duly paid;

 

(n)          Insurance. The Term Agent shall be reasonably satisfied with the
amount, types and terms and conditions of all insurance maintained by the Credit
Parties and their Subsidiaries, and the Term Agent shall have received customary
certificates with respect thereto and endorsements naming the Term Agent as an
additional insured or lender’s loss payee, as the case may be, with respect to
the insurance policies of the Credit Parties;

 



10

 

 

(o)          Opinions of Counsel; Corporate Documents. The Term Agent and the
Term Lenders shall have received (i) customary opinions of counsel (including
all applicable local counsel) to the Credit Parties (which shall cover, among
other things, authority, legality, validity, binding effect and enforceability
of the Loan Documents and other matters as the Term Agent may reasonably
require), and (ii) such customary corporate resolutions, certificates and other
documents as the Term Agent shall reasonably require.

 

(p)          Representations and Warranties. Any representation or warranty by
any Credit Party contained herein or in any other Loan Document shall be true
and correct in all material respects (without duplication of any materiality
qualifier contained therein);

 

(q)          No Default. No Default or Event of Default shall have occurred and
be continuing or shall result after giving effect to the making of the Term
Loans;

 

(r)           Governmental Regulations. No material change in governmental
regulations or policies adversely affecting the Term Agent, the Term Lenders or
any Credit Party shall have occurred prior to the Closing Date;

 

(s)           Completion of Business and Legal Due Diligence. The Term Agent and
its counsel shall have completed all business and legal due diligence with
respect to the Borrowers and their Subsidiaries, and the results of such
business and legal due diligence shall be satisfactory to the Term Agent and its
counsel, including, without limitation, the results of background checks for
Borrowers and senior management, in-person meeting with senior management, the
final review of the quality of earnings report, such report to include a review
of historical and projected churn and a wind-down analysis (including a
conference call with report provider if requested by the Term Agent), commercial
finance examinations and systems review, discussions with auditors, historical
financial statements (including audits), interim financial statements, and a
monthly projection model (including development of downside scenario), diligence
of current contracts and Lien search results;

 

(t)           Projections and Business Plan. The Term Agent shall have received
the projections and business plan of the Borrowers and their Subsidiaries and
shall be satisfied with such projections and business plan;

 

(u)          No Default or Breach of Material Contracts. The Term Agent shall
have received a certificate of a Responsible Officer of the Lead Borrower
certifying that no breach or default (or event or condition, which after notice
or lapse of time, or both, would constitute a breach or default) has occurred
and is continuing under any Material Contract (immediately after giving effect
to the satisfaction of the condition precedent in clause (v) below); and

 

(v)          Payoff. The Term Agent shall have received a payoff letter from the
lender under the Existing Credit Agreement satisfactory in form and substance to
the Term Agent evidencing that the Existing Credit Agreement has been or
concurrently with the Closing Date is being terminated, all obligations
thereunder are being paid in full, and all Liens securing obligations under the
Existing Credit Agreement have been or concurrently with the Closing Date are
being released;

 



11

 

 

(w)         Other Documents. Term Agent shall have received such other documents
as Term Agent, any Term Lender or their respective counsel may have reasonably
requested.

 

The request by Borrowers and acceptance by the Borrowers of the proceeds of any
of the Term Loans shall be deemed to constitute, as of the Closing Date, (i) a
representation and warranty by the Borrowers that the conditions in this Article
II have been satisfied and (ii) a reaffirmation by each Credit Party of the
granting and continuance of the Term Agent’s Liens, on behalf of itself and the
Secured Parties, pursuant to the Collateral Documents.

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

 

The Credit Parties, jointly and severally, as an inducement for the Term Agent
and Term Lenders to enter into this Agreement and to extend the Term Loans,
represent and warrant to the Term Agent and each Term Lender that the following
are true, correct and complete:

 

3.1          Corporate Existence and Power.

 

Each Credit Party:

 

(a)          is a corporation, limited liability company or limited partnership,
as applicable, duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation, organization or formation, as
applicable;

 

(b)          has all requisite power and authority and all governmental
licenses, authorizations, Permits, consents and approvals to (i) own its assets,
(ii) carry on its business and (iii) execute, deliver, and perform its
obligations under the Loan Documents to which it is a party;

 

(c)          is duly qualified as a foreign corporation, limited liability
company or limited partnership, as applicable, and licensed and in good
standing, under the laws of each jurisdiction where its ownership, lease or
operation of Property or the conduct of its business requires such qualification
or license, except in jurisdictions where the failure to be so qualified,
licensed or in good standing has not had, and would not be reasonably expected
to have, a Material Adverse Effect; and

 

(d)          is in compliance with all Requirements of Law in all material
respects.

 

3.2          Corporate Authorization; No Contravention.

 

The execution, delivery and performance by each of the Credit Parties of this
Agreement, and by each Credit Party of any other Loan Document to which such
Person is party, have been duly authorized by all necessary organizational
action, and do not and will not:

 

(i)          contravene the terms of any of that Person’s Organization
Documents;

 

(ii)         conflict with or result in the creation of any Lien (except Liens
created pursuant to the Loan Documents) under, any document evidencing any
Contractual Obligation to which such Person is a party or any order, injunction,
writ or decree of any Governmental Authority to which such Person or its
Property is subject;

 



12

 

 

(iii)        conflict with or result in any breach or contravention of any
document evidencing any Material Contract to which such Person is a party or any
order, injunction, writ or decree of any Governmental Authority to which such
Person or its Property is subject; or

 

(iv)        violate any Requirement of Law.

 

3.3          Governmental and Third Party Authorization.

 

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Credit Party of this Agreement or any other Loan
Document except (a) for recordings and filings in connection with the Liens
granted to the Term Agent under the Collateral Documents and (b) those obtained
or made on or prior to the Closing Date.

 

3.4          Binding Effect.

 

This Agreement and each other Loan Document to which any Credit Party is a party
constitute the legal, valid and binding obligations of each such Credit Party,
enforceable against such Credit Party in accordance with their respective terms,
except as enforceability may be limited by applicable bankruptcy, insolvency, or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability, regardless of whether
considered in a proceedings in equity or at law.

 

3.5          Litigation.

 

There are no actions, suits or proceedings pending, or to the knowledge of each
Credit Party, threatened, at law, in equity, in arbitration or before any
Governmental Authority, against any Credit Party, any Subsidiary of any Credit
Party or any of their respective Properties which:

 

(a)          purport to affect or pertain to this Agreement or any other Loan
Document, or any of the transactions contemplated hereby or thereby; or

 

(b)          would reasonably be expected to result in a Material Adverse
Effect.

 

Except as specifically disclosed in Schedule 3.5, there are no actions, suits or
proceedings pending, or to the knowledge of each Credit Party, threatened, at
law, in equity, in arbitration or before any Governmental Authority, against any
Credit Party, any Subsidiary of any Credit Party or any of their respective
Properties. No injunction, writ, temporary restraining order or any order of any
nature has been issued by any court or other Governmental Authority purporting
to enjoin or restrain the execution, delivery or performance of this Agreement,
any other Loan Document or directing that the transactions provided for herein
or therein not be consummated as herein or therein provided. Except as
specifically disclosed in Schedule 3.5, no Credit Party or any Subsidiary of any
Credit Party is the subject of an audit or, to each Credit Party’s knowledge,
any review or investigation by any Governmental Authority concerning the
violation or possible violation of any Requirement of Law.

 



13

 

 

3.6          No Default.

 

No Default or Event of Default exists or would result from the incurring of any
Obligations by any Credit Party or the grant or perfection of the Term Agent’s
Liens on the Collateral or the consummation of the transactions contemplated
under the Credit Agreement and the other Loan Documents. No Credit Party and no
Subsidiary of any Credit Party is in default under or with respect to (i) any
Material Contract in any respect or (ii) any other Contractual Obligation in any
respect which, individually or together with all such defaults, would reasonably
be expected to have a Material Adverse Effect.

 

3.7          ERISA Compliance and Foreign Benefit Plans.

 

(a)          U.S. Plans. None of the Borrowers or their respective Subsidiaries
or ERISA Affiliates maintain or contribute to, or have any liability or
contingent liability with respect to, any Title IV Plan or any Multiemployer
Plan. Except as would not reasonably be expected to result in Liabilities to the
Credit Parties in excess of $100,000 in the aggregate, (w) each Benefit Plan,
and each trust thereunder, intended to qualify for tax exempt status under
Section 401 or 501 of the Code so qualifies, (x) each Benefit Plan is in
compliance with applicable provisions of ERISA, the Code and other Requirements
of Law, (y) there are no existing or pending (or to the knowledge of any Credit
Party, threatened) claims (other than routine claims for benefits in the normal
course), sanctions, actions, lawsuits or other proceedings or investigation
involving any Benefit Plan to which any Credit Party incurs or otherwise has or
could reasonably be expected to have an obligation or any Liability and (z) no
ERISA Event is reasonably expected to occur. On the Closing Date, no ERISA Event
has occurred in connection with which obligations and Liabilities (contingent or
otherwise) to the Credit Parties in excess of $100,000 in the aggregate remain
outstanding.

 

(b)          Foreign Pension Plan and Benefit Plans. None of the Credit Parties
or any of their Subsidiaries maintain or contribute to, or are required to
maintain or contribute to, or have any liability or contingent liability with
respect to, any Foreign Benefit Plans and Foreign Pension Plans.

 

3.8          Use of Proceeds; Margin Regulations.

 

No Credit Party and no Subsidiary of any Credit Party is engaged in the business
of purchasing or selling Margin Stock or extending credit for the purpose of
purchasing or carrying Margin Stock. The Funds Flow Memorandum contains a
description of the Credit Parties’ sources and uses of funds on the Closing
Date, including the Term Loans, and details how funds from each source are to be
transferred to particular uses.

 

3.9          Ownership of Property; Liens.

 

The Borrowers and each Subsidiary thereof has good title to and ownership of all
Property it purports to own, which Property is free and clear of all Liens,
except Permitted Liens. As of the Closing Date, the Real Estate listed in
Schedule 3.9 constitutes all of the Real Estate of each Credit Party and each of
their respective Subsidiaries. Each of the Credit Parties and each of their
respective Subsidiaries has good record and marketable title in fee simple to,
or valid leasehold interests in, all Real Estate, and good and valid title to
all owned personal property and valid leasehold interests in all leased personal
property, in each instance, necessary or used in the ordinary conduct of their
respective businesses, except for Permitted Liens and such immaterial defects in
title or where failure to own such personal property or have such leasehold
interest would not be material. None of the Real Estate of any Credit Party or
any Subsidiary of any Credit Party is subject to any Liens other than Permitted
Liens. As of the Closing Date, Schedule 3.9 also describes any purchase options,
rights of first refusal or other similar contractual rights pertaining to any
Real Estate. All material permits required to have been issued or appropriate to
enable the Real Estate to be lawfully occupied and used for all of the purposes
for which it is currently occupied and used have been lawfully issued and are in
full force and effect.

 



14

 

 

3.10        Taxes.

 

Except as set forth in Schedule 3.10, all federal, state, and material local and
foreign income and franchise and other material tax returns, reports and
statements (collectively, the “Tax Returns”) required to be filed by any Tax
Affiliate have been filed with the appropriate Governmental Authorities, all
such Tax Returns are true and correct in all material respects, and all taxes,
assessments and other governmental charges and impositions reflected therein or
otherwise due and payable have been paid prior to the date on which any
Liability may be added thereto for non-payment thereof except for those
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves are maintained on the books of the appropriate Tax
Affiliate in accordance with GAAP. To the knowledge of any Tax Affiliate, no Tax
Return is under audit or examination by any Governmental Authority, and no
notice of any audit or examination or, to the knowledge of any Tax Affiliate,
any assertion of any claim for Taxes has been given or made by any Governmental
Authority. Each Tax Affiliate has withheld and paid all material Taxes required
to have been withheld and paid in connection with amounts paid or owing to any
employee and materially complied with all information reporting and withholding
provisions of applicable Requirements of Law. No Tax Affiliate has participated
in a “reportable transaction” within the meaning of Treasury Regulation Section
1.6011-4(b) or has been a member of an affiliated, combined or unitary group
other than the group of which a Tax Affiliate is the common parent.

 

3.11        Financial Condition.

 

(a)          Each of (i) the audited consolidated balance sheet of the Lead
Borrower and its Subsidiaries dated December 31, 2014, and the related audited
consolidated statements of income or operations, shareholders’ equity and cash
flows for the Fiscal Year ended on that date, and (ii) the unaudited interim
consolidated balance sheet of the Lead Borrower and its Subsidiaries for each
Fiscal Month ending thereafter and the related unaudited consolidated statement
of income, and (iii) the drafts of the audited consolidated balance sheet of the
Lead Borrower and its Subsidiaries and related statements of income,
shareholders’ equity and cash flows for the Fiscal Year ended at December 31,
2015, in all cases, delivered to the Term Agent and the Term Lenders prior to
the Closing Date:

 

(x)          were prepared in accordance with GAAP consistently applied
throughout the respective periods covered thereby, except as otherwise expressly
noted therein, subject to, in the case of the unaudited interim financial
statements, normal year-end adjustments and the lack of footnote disclosures;
and

 

(y)          present fairly the consolidated financial condition of the Lead
Borrower and its Subsidiaries as of the dates thereof and results of operations
for the periods covered thereby.

 

(b)          The pro forma unaudited consolidated balance sheet of the Lead
Borrower and its Subsidiaries dated December 31, 2015 delivered to the Term
Agent and the Term Lenders on or before the Closing Date was prepared by the
Lead Borrower giving pro forma effect to the transaction contemplated under this
Agreement and the other Loan Documents and the transactions contemplated hereby,
was based on the draft audited consolidated balance sheet of the Lead Borrower
and its Subsidiaries referred to in clause (iii) of Section 3.11(a), and was
prepared in accordance with GAAP, with only such adjustments thereto as would be
required in a manner consistent with GAAP.

 



15

 

 

(c)          Since December 31, 2014, there has been no Material Adverse Effect.

 

(d)          The Credit Parties and their Subsidiaries have no Indebtedness
other than Indebtedness permitted pursuant to Section 5.5 and have no Contingent
Obligations other than Contingent Obligations permitted pursuant to Section 5.9.

 

(e)          All financial performance projections delivered to the Term Agent,
including the financial performance projections delivered to the Term Agent and
the Term Lenders on or before the Closing Date, represent the Borrowers’ good
faith estimate of future financial performance and are based on assumptions
believed by management of the Borrowers to be fair and reasonable in light of
current market conditions (it being understood that (i) such projections are as
to future events and are not to be viewed as facts, and (ii) actual results
during the period or periods covered by any such projections may differ from the
projected results and the differences may be material).

 

3.12        Environmental Matters.

 

(a)          The operations of each Credit Party and each Subsidiary of each
Credit Party are and have been in compliance in all material respects with all
applicable Environmental Laws, including obtaining, maintaining and complying
with all Permits required by any applicable Environmental Law.

 

(b)          No Credit Party and no Subsidiary of any Credit Party is party to,
and no Credit Party and no Subsidiary of any Credit Party and no Real Estate
currently (or to the knowledge of any Credit Party previously) owned, leased,
subleased, operated or otherwise occupied by or for any such Person is subject
to or the subject of, any Contractual Obligation or any pending (or, to the
knowledge of any Credit Party, threatened) order, action, investigation, suit,
proceeding, audit, claim, demand, dispute or notice of violation or of potential
liability or similar notice relating in any manner to any Environmental Laws.

 

(c)          No Lien in favor of any Governmental Authority securing, in whole
or in part, Environmental Liabilities has attached to any Property of any Credit
Party or any Subsidiary of any Credit Party and, to the knowledge of any Credit
Party, no facts, circumstances or conditions exist that would reasonably be
expected to result in any such Lien attaching to any such Property.

 

(d)          No Credit Party and no Subsidiary of any Credit Party has caused or
suffered to occur a Release of Hazardous Materials at, to or from any Real
Estate.

 

(e)          To the knowledge of any Credit Party, all Real Estate currently or
previously owned, leased, subleased, operated or otherwise occupied by or for
any such Credit Party and each Subsidiary of each Credit Party is free of
contamination by any Hazardous Materials.

 

(f)           No Credit Party and no Subsidiary of any Credit Party (i) is or
has been engaged in, or, to the knowledge of any Credit Party, has permitted any
current or former tenant to engage in, operations in violation of any
Environmental Law or (ii) knows of any facts, circumstances or conditions
reasonably constituting notice of a violation of any Environmental Law,
including receipt of any information request or notice of potential
responsibility under the Comprehensive Environmental Response, Compensation and
Liability Act or similar Environmental Laws.

 



16

 

 

(g)          Each Credit Party has made available to the Term Agent copies of
all material existing environmental reports, reviews and audits and all
documents pertaining to actual or potential Environmental Liabilities, in each
case to the extent such reports, reviews, audits and documents are in their
possession, custody, control or otherwise available to the Credit Parties or any
of their Subsidiaries.

 

3.13        Regulated Entities.

 

None of any Credit Party, any Person controlling any Credit Party, or any
Subsidiary of any Credit Party, is (a) an “investment company” within the
meaning of the Investment Company Act of 1940 or (b) subject to regulation under
the Federal Power Act, the Interstate Commerce Act, any state public utilities
code, or any other federal or state statute, rule or regulation limiting its
ability to incur Indebtedness, pledge its assets or perform its Obligations
under the Loan Documents.

 

3.14        Solvency.

 

Both before and after giving effect to (a) the Term Loans made on the Closing
Date, (b) the consummation of the transactions contemplated hereby and (c) the
payment and accrual of all transaction costs in connection with the foregoing,
the Lead Borrower and its Subsidiaries, on a consolidated basis, are Solvent.

 

3.15        Labor Relations.

 

There are no strikes, work stoppages, slowdowns or lockouts existing, pending
(or, to the knowledge of any Credit Party, threatened) against or involving any
Credit Party or, to the knowledge of any Credit Party, any Subsidiary of any
Credit Party. Except as set forth in Schedule 3.15, (a) there is no material
collective bargaining or similar agreement with any union, labor organization,
works council or similar representative covering any employee of any Credit
Party or, to the knowledge of any Credit Party, any Subsidiary of any Credit
Party, (b) no petition for certification or election of any such representative
is existing or pending with respect to any employee of any Credit Party or, to
the knowledge of any Credit Party, any Subsidiary of any Credit Party and (c) no
such representative has sought certification or recognition with respect to any
employee of any Credit Party or, to the knowledge of any Credit Party, any
Subsidiary of any Credit Party.

 

3.16        Intellectual Property.

 

Schedule 3.16 sets forth a true and complete list of the following Intellectual
Property each Credit Party and each Subsidiary owns or licenses to use: (i)
Intellectual Property that is registered or subject to applications for
registration, (ii) Internet Domain Names and (iii) material Intellectual
Property, separately identifying that owned and licensed to such Credit Party or
such Subsidiary and including for each of the foregoing items (1) the owner, (2)
the title, (3) the jurisdiction in which such item has been registered or
otherwise arises or in which an application for registration has been filed, (4)
as applicable, the registration or application number and registration or
application date and (5) any IP Licenses or other rights (including franchises)
granted by such Credit Party with respect thereto. Each Credit Party and each
Subsidiary of each Credit Party owns, or is licensed to use, all Intellectual
Property necessary to conduct its business as currently conducted. The conduct
and operations of the businesses of each Credit Party and each Subsidiary of
each Credit Party does not infringe, misappropriate, dilute, violate or
otherwise impair any Intellectual Property owned by any other Person and no
other Person has contested any right, title or interest of any Credit Party or
any Subsidiary of any Credit Party in, or relating to, any Intellectual
Property.

 



17

 

 

The Borrowers shall provide written notice to the Term Agent within ten (10)
days of entering or becoming bound by any Restricted License. The Borrowers
shall take such steps as the Term Agent may reasonably request to obtain the
consent of, or waiver by, any person whose consent or waiver is necessary for
(i) any Restricted License to be deemed “Collateral” and for the Term Agent to
have a security interest in it that might otherwise be restricted or prohibited
by law or by the terms of any such Restricted License, whether now existing or
entered into in the future, and (ii) Term Agent to have the ability in the event
of a liquidation of any Collateral to dispose of such Collateral in accordance
with Term Agent’s rights and remedies under this Agreement and the other Loan
Documents.

 

3.17        Brokers’ Fees; Transaction Fees.

 

Except for fees payable to Term Agent, the Term Lenders and except as set forth
on the Funds Flow Memorandum, none of the Credit Parties or any of their
respective Subsidiaries has any unpaid obligation to any Person in respect of
any finder’s, broker’s or investment banker’s fee in connection with the
transactions contemplated hereby.

 

3.18        Insurance.

 

Schedule 3.18 lists all insurance policies of any nature maintained as of the
Closing Date for current occurrences by each Credit Party, including issuers,
coverages and deductibles. Each of the Credit Parties and each of their
respective Subsidiaries and their respective Properties are insured with
financially sound and reputable insurance companies which are not Affiliates of
the Borrowers, in such amounts, with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses of the same
size and character as the business of the Credit Parties and, to the extent
relevant, owning similar Properties in localities where such Person operates.
The Borrowers shall not materially reduce the coverage amounts under its
liability policies without the prior consent of the Term Agent.

 

3.19        Ventures, Subsidiaries and Affiliates; Outstanding Stock.

 

Except as set forth in Schedule 3.19, as of the Closing Date, no Credit Party
and no Subsidiary of any Credit Party (a) has any Subsidiaries, or (b) is
engaged in any joint venture or partnership with any other Person, or is an
Affiliate of any other Person. All issued and outstanding Stock and Stock
Equivalents of each of the Credit Parties and each of their respective
Subsidiaries are duly authorized and validly issued, fully paid, non-assessable,
and free and clear of all Liens other than, with respect to the Stock and Stock
Equivalents of the Subsidiaries of the Lead Borrower, those in favor of Term
Agent, for the benefit of the Secured Parties and Permitted Liens. All such
securities were issued in compliance with all applicable state and federal laws
concerning the issuance of securities. All of the issued and outstanding Stock
of each Credit Party other than the Lead Borrower and each Subsidiary of each
Credit Party is owned by each of the Persons and in the amounts set forth in
Schedule 3.19. Except as set forth in Schedule 3.19, there are no pre-emptive or
other outstanding rights to purchase, options, warrants or similar rights or
agreements pursuant to which any Credit Party may be required to issue, sell,
repurchase or redeem any of its Stock or Stock Equivalents or any Stock or Stock
Equivalents of its Subsidiaries. Set forth in Schedule 3.19 is a true and
complete organizational chart of Lead Borrower and all of its Subsidiaries as of
the Closing Date.

 



18

 

 

3.20        Jurisdiction of Organization; Chief Executive Office.

 

Schedule 3.20 lists each Credit Party’s jurisdiction of organization, legal name
and organizational identification number, if any, and the location of such
Credit Party’s chief executive office or sole place of business.

 

3.21        Locations of Inventory, Equipment and Books and Records.

 

Each Credit Party’s (a) Inventory and Equipment (other than Inventory or
Equipment in transit or out for repair) and books and records concerning the
Collateral are kept at the locations listed in Schedule 3.21, and (b) books and
records concerning the Collateral are kept at a location in the United States.

 

3.22        Deposit Accounts and Other Accounts.

 

Schedule 3.22 lists all banks and other financial institutions at which any
Credit Party maintains deposit, securities or other accounts as of the Closing
Date, and such Schedule correctly identifies the name and address of each
depository, the name in which the account is held, a brief description of the
purpose of the account, and the complete account number therefor.

 

3.23        Government Contracts and Material Contracts. Except as set forth in
Schedule 3.23, no Credit Party is a party to (i) any material contract or
agreement with any Governmental Authority and no Credit Party’s accounts are
subject to the Federal Assignment of Claims Act (31 U.S.C. Section 3727) or any
similar state or local law or (ii) any other Material Contract.

 

3.24        Customer and Trade Relations.

 

Except as set forth on Schedule 3.24, there exists no actual, pending, or, to
the knowledge of any Credit Party, threatened termination, cancellation, or
limitation of, or any material adverse modification or change in (a) the
business relationship of any Credit Party or any Subsidiary with any customer or
group of customers whose purchases during the preceding 12 calendar months
caused them to be ranked among the ten (10) largest customers of such Credit
Party, or (b) the business relationship of any Credit Party or any Subsidiary
with any supplier material to its operations which is not otherwise readily
replaceable. Additionally, there exists no present condition or state of facts
or circumstances to the knowledge of any Credit Party that would have a Material
Adverse Effect or prevent any Borrower or any of their respective Subsidiaries
from conducting such business or the transactions contemplated by this Agreement
in substantially the same manner in which it was previously conducted.

 

3.25        Bonding.

 

Except as set forth in Schedule 3.25, as of the Closing Date, no Credit Party is
a party to or bound by any surety bond agreement, indemnification agreement in
respect of any surety bond agreement or bonding requirement with respect to
products or services sold by it (exclusive of product warranties in the Ordinary
Course of Business).

 



19

 

 

3.26          Full Disclosure.

 

None of the representations or warranties made by any Credit Party or any of
their Subsidiaries in the Loan Documents as of the date such representations and
warranties are made or deemed made, and none of the statements contained in each
exhibit, report, statement or certificate furnished by or on behalf of any
Credit Party or any of their Subsidiaries in connection with the Loan Documents
(including the offering and disclosure materials, if any, delivered by or on
behalf of any Credit Party to the Term Agent or the Term Lenders prior to the
Closing Date), taken as a whole, contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading as of the
time when made or delivered; provided, that, with respect to projected financial
information, the Borrowers represent only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time
delivered, and if such projected financial information was delivered prior to
the Closing Date, as of the Closing Date.

 

3.27          Foreign Assets Control Regulations and Anti-Money Laundering.

 

Each Credit Party and each Subsidiary of each Credit Party is in compliance in
all material respects with all U.S. economic sanctions laws, Executive Orders
and implementing regulations as promulgated by the U.S. Treasury Department’s
Office of Foreign Assets Control (“OFAC”), and all applicable anti-money
laundering and counter-terrorism financing provisions of the Bank Secrecy Act
and all regulations issued pursuant to it. No Credit Party and no Subsidiary or
Affiliate of a Credit Party (i) is a Person designated by the U.S. government on
the list of the Specially Designated Nationals and Blocked Persons (the “SDN
List”) with which a U.S. Person cannot deal with or otherwise engage in business
transactions, (ii) is a Person who is otherwise the target of U.S. economic
sanctions laws such that a U.S. Person cannot deal or otherwise engage in
business transactions with such Person or (iii) is controlled by (including
without limitation by virtue of such person being a director or owning voting
shares or interests), or acts, directly or indirectly, for or on behalf of, any
person or entity on the SDN List or a foreign government that is the target of
U.S. economic sanctions prohibitions such that the entry into, or performance
under, this Agreement or any other Loan Document would be prohibited under U.S.
law.

 

3.28          Patriot Act.

 

The Credit Parties, each of their Subsidiaries and each of their Affiliates are
in compliance with (a) the Trading with the Enemy Act, and each of the foreign
assets control regulations of the United States Treasury Department and any
other enabling legislation or executive order relating thereto, (b) the Patriot
Act and (c) other federal or state laws relating to “know your customer” and
anti-money laundering rules and regulations. No part of the proceeds of the Term
Loans will be used directly or indirectly for any payments to any government
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.

 

3.29          Collateral Documents, Etc.

 

Except as otherwise contemplated hereby or under any other Loan Documents, the
provisions of the Collateral Documents, together with such filings and other
actions required to be taken hereby or by the applicable Collateral Documents,
are effective to create in favor of the Term Agent for the benefit of the
Secured Parties a legal, valid, enforceable and perfected first priority Lien
(subject to any Permitted Liens entitled to priority in accordance with
applicable laws) on all right, title and interest of the respective Credit
Parties in the Collateral described therein.

 



20

 

 

3.30       Reserved.

 

3.31       Subordinated Indebtedness. Schedule 3.31 list all Subordinated
Indebtedness as of the Closing Date and each Subordinated Indebtedness Document
in effect as of the Closing Date. All Subordinated Indebtedness is subject to a
Subordination Agreement in favor of the Term Agent, for the benefit of the
Secured Parties.

 

ARTICLE IV.
AFFIRMATIVE COVENANTS

 

Each Credit Party covenants and agrees that, so long as the Term Loans or any
other Obligation (other than contingent indemnification and expense
reimbursement Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:

 

4.1         Financial Statements.

 

Each Credit Party shall maintain, and shall cause each of its Subsidiaries to
maintain, a system of accounting established and administered in accordance with
sound business practices to permit the preparation of consolidated financial
statements in conformity with GAAP. The Borrowers shall deliver to the Term
Agent and the Term Lenders and in form and detail reasonably satisfactory to the
Term Agent:

 

(a)          as soon as available, but not later than ninety (90) days after the
end of each Fiscal Year (except with respect to the Fiscal Year ending on
December 31, 2015, in which case, on or before March 15, 2016), a copy of the
audited consolidated balance sheet of the Lead Borrower and its Subsidiaries as
at the end of such year and the related consolidated statements of income,
shareholders’ equity and cash flows for such Fiscal Year, setting forth in each
case in comparative form the figures for the previous Fiscal Year, and
accompanied by the report of Grant Thornton LLP or other independent certified
public accounting firm reasonably acceptable to the Term Agent which report
shall (i) contain an unqualified opinion, stating that such consolidated
financial statements present fairly the financial position for the periods
indicated in conformity with GAAP applied on a basis consistent with prior years
(provided, however, that solely with respect to the Fiscal Year ending December
31, 2015, but in no other subsequent Fiscal Year, the audited financials may
contain a statement that the Credit Parties have a material weakness with
respect to their accounting procedures with respect to goodwill and intangibles
for impairment and with respect to capitalization of software) and (ii) not
include any explanatory paragraph expressing substantial doubt as to going
concern status; provided, however, that with respect to the Fiscal Year ended
December 31, 2015, such balance sheets and related statements of income,
shareholders’ equity and cash flows shall be substantially similar, both in form
and substance, to the drafts of such items delivered to the Term Agent prior to
the Closing Date pursuant to Section 2.1(e)(iii); and

 

(b)          as soon as available, but not later than thirty (30) days after the
end of each Fiscal Month of each year (commencing with the Fiscal Month ending
on February 29, 2016), a copy of the unaudited consolidated balance sheet of the
Lead Borrower and its Subsidiaries, and the related consolidated statements of
income and cash flows as of the end of such Fiscal Month and for the portion of
the Fiscal Year then ended, all certified on behalf of the Borrowers by an
appropriate Responsible Officer of the Lead Borrower as being complete and
correct, in all material respects, and fairly presenting in accordance with
GAAP, the consolidated financial position and the results of operations of the
Borrower, subject to normal year-end adjustments and absence of footnote
disclosures (it being understood that such monthly financial reporting package
shall contain detail, scope and analysis not less than that contained in the
monthly financial reporting package prepared by the Lead Borrower and provided
to the Lead Borrower’s board of directors and to the Term Agent for the Fiscal
Month ending December 31, 2015).

 



21

 

 

4.2         Certificates; Other Information.

 

The Borrowers shall deliver to the Term Agent and the Term Lenders and in form
and detail reasonably satisfactory to Term Agent:

 

(a)          (i) together with each delivery of financial statements pursuant to
4.1(a), a management discussion and analysis report, in reasonable detail,
signed by the chief financial officer of the Lead Borrower, describing the
operations and financial condition of the Credit Parties and their Subsidiaries
for the Fiscal Year then ended, and (ii) together with each delivery of
financial statements pursuant to (A) Section 4.1(a), a report setting forth in
comparative form the corresponding figures for corresponding periods of the
previous Fiscal Year and (B) Section 4.1(b), for each Fiscal Month with respect
to income statements and balance sheets and for each Fiscal Month that is also
the end of a Fiscal Quarter with respect to cash flows, (x) a report setting
forth in comparative form the corresponding figures for corresponding period of
the previous Fiscal Year, and (y) a report setting forth in comparative form the
corresponding figures from the most recent projections for the current Fiscal
Year delivered pursuant to Section 4.2(e) and discussing the reasons for any
significant variations;

 

(b)          concurrently with the delivery of the financial statements and
other financial deliverables referred to in Sections 4.1 above, a fully and
properly completed Compliance Certificate, certified on behalf of the Borrowers
by a Responsible Officer of the Lead Borrower (it being understood that the
Compliance Certificate delivered in connection with each of the financial
statements referred to in Section 4.1(a) and 4.1(b) shall contain the
certification of compliance with all of the covenants contained in Section
5.23);

 

(c)          promptly after the same are sent, copies of all financial
statements and reports which any Credit Party sends to its shareholders or other
equity holders, as applicable, generally and promptly after the same are filed,
and copies of all financial statements and regular, periodic or special reports
which such Person may make to, or file with, the Securities and Exchange
Commission or any successor or similar Governmental Authority;

 

(d)          concurrently with the delivery of the financial statements referred
to in Section 4.1(b), to the extent that there is any updated information to
provide, a list of any applications for the registration of any Patent,
Trademark (and a list of any “intent to use” Trademark applications for which a
registration has issued) or Copyright filed by any Credit Party with the United
States Patent and Trademark Office, the United States Copyright Office or any
similar office or agency in each case entered into or filed in the prior Fiscal
Quarter;

 

(e)          not later than the earlier of: (i) January 31st of each Fiscal Year
of the Lead Borrower, and (ii) five (5) Business Days after approval thereof by
the Lead Borrower’s board of directors, projections of the Credit Parties (and
their Subsidiaries’) consolidated financial performance for the current Fiscal
Year on a month by month basis;

 



22

 

 

(f)          promptly upon receipt thereof, copies of any reports submitted by
the Borrowers’ certified public accountants in connection with each annual,
interim or special audit or review of any type of the financial statements or
internal control systems, operations, financial condition or properties of any
Credit Party (or their Subsidiaries) made by such accountants, including any
comment letters submitted by such accountants to management of any Credit Party
in connection with their services;

 

(g)         not less than five (5) Business Days prior to the consummation of
the transactions relating to any Permitted Refinancing, copies certified by a
Responsible Officer of the Lead Borrower as complete and correct of the
documents relating to any Permitted Refinancing;

 

(h)         as soon as practicable, and in any event at least five (5) Business
Days prior thereto, any waiver, consent, amendment or permanent prepayment or
permanent commitment reduction (and the amount thereof) pursuant any
Subordinated Indebtedness Documents;

 

(i)          the financial and collateral reports described on Schedule 4.2
hereto, at the times set forth in such Schedule; and

 

(j)          promptly, such additional business, financial, perfection
certificates and other information as the Term Agent may from time to time
reasonably request.

 

4.3         Notices.

 

The Borrowers shall notify Term Agent promptly (but in all events within 3 days
after any such occurrence) of each of the following:

 

(a)         the occurrence or existence of any Default or Event of Default;

 

(b)         any breach or non-performance of, or any default under (i) any
Material Contract or (ii) any Contractual Obligation of any Credit Party or any
Subsidiary of any Credit Party, or any violation of, or non-compliance with, any
Requirement of Law, which, in the case of this clause (ii) would reasonably be
expected to result, either individually or in the aggregate, in a Material
Adverse Effect, and including, in the case of clauses (i) and (ii), a
description of such breach, non-performance, default, violation or
non-compliance and the steps, if any, such Person has taken, is taking or
proposes to take in respect thereof;

 

(c)         any dispute, litigation, investigation, proceeding or suspension
which may exist at any time between any Credit Party or any Subsidiary of any
Credit Party and any Governmental Authority;

 

(d)         the commencement of, or any material development in, any litigation
or proceeding affecting any Credit Party or any Subsidiary of any Credit Party
(i) in which the amount of damages claimed exceeds $250,000, (ii) in which
injunctive or similar relief is sought and which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect, or (iii) in which the
relief sought is an injunction or other stay of the performance of this
Agreement or any other Loan Document;

 



23

 

 

(e)          (i) the receipt by any Credit Party or any Subsidiary of any
written notice of violation of or potential liability or similar notice under
Environmental Law, (ii)(A) unpermitted Releases, (B) the existence of any
condition that would reasonably be expected to result in violations of or
Liabilities under, any Environmental Law or (C) the commencement of, or any
material change to, any action, investigation, suit, proceeding, audit, claim,
demand, dispute alleging a violation of or Liability under any Environmental Law
which in the case of clauses (A), (B) and (C) above, in the aggregate for all
such clauses, would reasonably be expected to result in material Environmental
Liabilities, (iii) the receipt by any Credit Party or any Subsidiary of
notification that any Property of any Credit Party or any Subsidiary is subject
to any Lien in favor of any Governmental Authority securing, in whole or in
part, Environmental Liabilities and (iv) any proposed acquisition or lease of
Real Estate, if such acquisition or lease would have a reasonable likelihood of
resulting in material Environmental Liabilities;

 

(f)          (i) any filing by any ERISA Affiliate of any notice of any
reportable event under Section 4043 of ERISA, or intent to terminate any Title
IV Plan, and provide a copy of such notice, (ii) a request for a minimum funding
waiver under Section 412 of the Code has been filed with respect to any Title IV
Plan or Multiemployer Plan, including a notice describing such waiver request
and any action that any ERISA Affiliate proposes to take with respect thereto,
together with a copy of any notice filed with the PBGC or the IRS pertaining
thereto, and (iii) an ERISA Event will or has occurred, including a notice
describing such ERISA Event, and any action that any ERISA Affiliate proposes to
take with respect thereto, together with a copy of any notices received from or
filed with the PBGC, IRS, Multiemployer Plan or other Benefit Plan pertaining
thereto;

 

(g)          any Material Adverse Effect subsequent to the date of the most
recent audited financial statements delivered to the Term Agent and the Term
Lenders pursuant to this Agreement;

 

(h)          any material change in accounting policies or financial reporting
practices by any Credit Party or any Subsidiary of any Credit Party;

 

(i)          any labor controversy resulting in or, to the knowledge of any
Borrower, threatening to result in, any strike, work stoppage, boycott, shutdown
or other labor disruption against or involving any Credit Party or any
Subsidiary of any Credit Party;

 

(j)          the creation, establishment or acquisition of any Subsidiary or the
issuance by or to any Credit Party of any Stock or Stock Equivalent, other than
issuances of Stock or Stock Equivalents by a Credit Party to employees,
directors, independent contractors or consultants pursuant to any equity-based
compensation plan maintained by such Credit Party or pursuant to exercises of
Stock Equivalents issued pursuant to any such plan;

 

(k)          (i) the creation, or filing with the IRS or any other Governmental
Authority, of any Contractual Obligation or other document extending, or having
the effect of extending, the period for assessment or collection of income or
franchise or other material taxes with respect to any Tax Affiliate and (ii) the
creation of any Contractual Obligation of any Tax Affiliate, or the receipt of
any request directed to any Tax Affiliate, to make any material adjustment under
Section 481(a) of the Code, by reason of a change in accounting method or
otherwise;

 

(l)          (i) any material change in the composition of the Intellectual
Property, (ii) the registration of any Copyright (including any subsequent
ownership right of any Credit Party in or to any registered Copyright), Patent,
Trademark or IP License, (iii) any Borrower’s knowledge of an event that could
reasonably be expected to materially and adversely affect the value of the
Intellectual Property, and (iv) any notice or other action taken by or on behalf
of any Credit Party against any Person regarding the infringement,
misappropriation, dilution, violation or otherwise impairment of any
Intellectual Property owned by the Credit Parties, or receipt of any notice or
other action taken by any other Person against any Credit Party contesting any
right, title or interest of any Credit Party or any Subsidiary of any Credit
Party in, or relating to, any Intellectual Property; or

 

24

 

 



(m)         any “default” or “event of default” under any Subordinated
Indebtedness Document.

 

Each notice pursuant to this Section 4.3 shall be in electronic form accompanied
by a statement by a Responsible Officer of the Lead Borrower, on behalf of the
Borrowers, setting forth details of the occurrence referred to therein, and
stating what action the Borrowers or other Person proposes to take with respect
thereto and at what time. Each notice under Section 4.3(a) shall describe with
reasonable particularity any and all clauses or provisions of this Agreement or
other Loan Document that have been breached or violated.

 

4.4         Preservation of Corporate Existence, Etc.

 

Each Credit Party shall, and shall cause each of its Subsidiaries to:

 

(a)          preserve and maintain in full force and effect its organizational
existence and good standing under the laws of its jurisdiction of incorporation,
organization or formation, as applicable, except as permitted by Section 5.3;

 

(b)          preserve and maintain in full force and effect all rights,
privileges, qualifications, permits, licenses and franchises necessary in the
normal conduct of its business except as permitted by Sections 5.2 and 5.3;

 

(c)          preserve its business organization and preserve the goodwill and
business of the customers, suppliers and others having material business
relations with it in the Ordinary Course of Business except as permitted by
Sections 5.2 and 5.3;

 

(d)          unless otherwise agreed in writing by the Term Agent and the
Required Lenders, preserve or renew all Intellectual Property except as
permitted by Section 5.2; and

 

(e)          conduct its business and affairs without infringement of or
interference with any Intellectual Property of any other Person and comply with
the terms of its IP Licenses.

 

4.5         Maintenance of Property.

 

Each Credit Party shall maintain, and shall cause each of its Subsidiaries to
maintain, and preserve all its Property which is used in its business in good
working order and condition, ordinary wear and tear excepted and shall make all
necessary repairs thereto and renewals and replacements thereof except as
permitted by Section 5.2. Further, the Credit Parties and their Subsidiaries
shall maintain, or maintain the right to use, all of the Intellectual Property,
licenses, permits and other authorizations that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person.

 



25

 

 

4.6         Insurance. Each Credit Party shall (i) maintain or cause to be
maintained in full force and effect all policies of insurance with respect to
the Property and businesses of the Lead Borrower and its Subsidiaries as are
customarily carried by businesses of the size and character of the business of
the Lead Borrower and its Subsidiaries with financially sound and reputable
insurance companies or associations (in each case that are not Affiliates of the
Credit Parties) of a nature and providing such coverage as is sufficient and as
is customarily carried by businesses of the size and character of the business
of the Lead Borrower and its Subsidiaries and acceptable to the Term Agent and
(ii) cause all such insurance relating to any Property or business of any Credit
Party to name the Term Agent as additional insured or lender’s loss payee as
agent for the Term Lenders, as appropriate. All policies of insurance on real
and personal Property of the Credit Parties will contain an endorsement, in form
and substance acceptable to the Term Agent, showing loss payable to the Term
Agent (Form CP 1218 or equivalent and naming the Term Agent as lenders loss
payee as agent for the Term Lenders) and extra expense and business interruption
endorsements. Such endorsement, or an independent instrument furnished to the
Term Agent, will provide that the insurance companies will give the Term Agent
at least 30 days’ prior written notice before any such policy or policies of
insurance shall be altered or canceled and that no act or default of the Credit
Parties or any other Person shall affect the right of the Term Agent to recover
under such policy or policies of insurance in case of loss or damage. Each
Credit Party shall direct all present and future insurers under its “All Risk”
policies of property insurance to pay all proceeds payable thereunder directly
to the Term Agent; provided that so long as no Default or Event of Default has
occurred and is continuing and if the relevant Event of Loss giving rise to such
Net Proceeds could not reasonably be expected to have a Material Adverse Effect,
the Borrowers shall be permitted to replace, repair, restore or rebuild the
Collateral subject to such Event of Loss in accordance with Section 1.6(b). If
any insurance proceeds are paid by check, draft or other instrument payable to
any Credit Party and the Term Agent jointly, during an Event of Default, the
Term Agent may endorse such Credit Party’s name thereon and do such other things
as the Term Agent may deem advisable to reduce the same to cash. The Term Agent
reserves the right at any time, upon review of each Credit Party’s risk profile,
to require additional forms and limits of insurance. Notwithstanding the
requirement in subsection (i) above, Federal Flood Insurance shall not be
required for (x) Real Estate not located in a Special Flood Hazard Area, or (y)
Real Estate located in a Special Flood Hazard Area in a community that does not
participate in the National Flood Insurance Program. In addition to the
foregoing, to the extent that, as of the Closing Date, the Borrowers maintain
key man life insurance policies with respect to certain members of its senior
management, such key man life insurance policies shall be collaterally assigned
to the Term Agent for the benefit of the Secured Parties (subject to Section
4.19) and shall remain in full force and effect.

 

4.7         Payment of Obligations.

 

Each Credit Party shall, and shall cause each of its Subsidiaries to, pay,
discharge and perform as the same shall become due and payable or required to be
performed, all their respective obligations and liabilities (subject, in each
case, to any applicable cure or grace period), set forth below:

 

(a)          all federal and state income tax liabilities and federal, state,
material local and foreign franchise and other tax liabilities, assessments and
governmental charges or levies upon it or its Property, unless (i) the same are
being contested in good faith by appropriate proceedings diligently prosecuted
which stay the filing or enforcement of any Lien and for which adequate reserves
in accordance with GAAP are being maintained by such Person, and (ii) the
aggregate amount secured by such Liens would not exceed $100,000 in the
aggregate;

 



26

 

 

(b)          all lawful claims which, if unpaid, would by law become a Lien upon
its Property unless (x) the same are being contested in good faith by
appropriate proceedings diligently prosecuted which stay the enforcement of any
Lien and for which adequate reserves in accordance with GAAP are being
maintained by such Person and (y) the aggregate amount secured by such Liens
would not exceed $100,000 in the aggregate;

 

(c)          all material Indebtedness, as and when due and payable, but subject
to any subordination provisions contained in any other Loan Documents and/or in
any instrument or agreement evidencing such Indebtedness;

 

(d)          all accounts payable that are more than sixty (60) days past due
date (other than, so long as the representations and warranties made by the
Credit Parties in Section 3.24 shall be true and correct in all material
respects as of such date (without duplication of any materiality qualifier
contained therein), those that are being contested in good faith by appropriate
proceedings diligently conducted);

 

(e)          the performance of all obligations under (i) any Material Contract
or (ii) any other Contractual Obligation to which such Credit Party or any of
its Subsidiaries is bound, or to which it or any of its Property is subject,
except where the failure to perform under this clause (ii) would not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect; and

 

(f)          payments to the extent necessary to avoid the imposition of a Lien
with respect to, or the involuntary termination of any underfunded Benefit Plan.

 

4.8         Compliance with Laws.

 

Each Credit Party shall, and shall cause each of its Subsidiaries to, comply
with all Requirements of Law of any Governmental Authority having jurisdiction
over it or its business, except where the failure to comply would not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.

 

4.9         Inspection of Property and Books and Records; Field Exams and
Appraisals.

 

(a)          Each Credit Party shall maintain and shall cause each of its
Subsidiaries to maintain proper books of record and account, in which full, true
and correct entries in conformity with GAAP consistently applied shall be made
of all financial transactions and matters involving the assets and business of
such Person. Each Credit Party shall, and shall cause each of its Subsidiaries
to, during normal business hours and upon reasonable advance notice (unless an
Event of Default shall have occurred and be continuing, in which event no notice
shall be required and the Term Agent shall have access at any and all times
during the continuance thereof), provide access to its properties, books and
records to the Term Agent and its Related Persons and shall reasonably cooperate
with the Term Agent and any of its Related Persons in connection with any review
or analysis of any such Person’s business, financial condition, assets,
prospects and results of operations. Each Credit Party hereby authorizes the
Term Agent to discuss with such Credit Party’s and its Subsidiaries’ officers,
employees, agents, advisors, and independent accountants such Persons business,
financial condition, assets, prospects, and results of operation (including,
without limitation, in connection with the Term Agent’s review and analysis of
the Excess Cash Flow, compliance with financial covenants).

 



27

 

 

(b)          Each Credit Party shall, and shall cause each of its Subsidiaries
to, with respect to each owned, leased, or controlled property, during normal
business hours and upon reasonable advance notice (unless an Event of Default
shall have occurred and be continuing, in which event no notice shall be
required and the Term Agent shall have access at any and all times during the
continuance thereof) (a) provide access to such property to the Term Agent and
any of its Related Persons, as frequently as the Term Agent determines to be
appropriate; and (b) permit the Term Agent and any of its Related Persons to
conduct field examinations and appraisals, audit, inspect and make extracts and
copies (or take originals if reasonably necessary) from all of such Credit
Party’s books and records, and evaluate and make physical verifications of the
Collateral in any manner and through any medium that the Term Agent considers
advisable, in each instance, at the Credit Parties’ expense.

 

(c)          Notwithstanding the foregoing or anything else contained in this
Agreement, the Credit Parties shall not be required to pay for more than one (1)
field examination and one (1) wind-down analysis in any twelve month period (not
including the field examination and wind-down analysis provided prior to the
Closing Date) (which fees and expenses related to each wind-down analysis
conducted following the Closing Date shall be no more than $25,000), unless, in
any case, an Event of Default exists, in which case, such limitation shall not
apply.

 

4.10       Use of Proceeds.

 

The Borrowers shall use the proceeds of the Term Loan A to (a) repay certain
indebtedness of the Credit Parties, (b) fund certain fees and expenses
associated with the consummation of the transactions contemplated hereby, and
(c) provide working capital for the Borrowers and other Credit Parties.

 

4.11       Cash Management Systems.

 

(a)          Credit Parties shall cash management systems reasonably
satisfactory to the Term Agent. Each Credit Party shall enter into, and cause
each depository, securities intermediary or commodities intermediary to enter
into, Control Agreements providing for “springing” cash dominion with respect to
each Control Account (including, without limitation, all lockbox or similar
arrangements) maintained by such Person.

 

(b)          The Credit Parties shall ACH or wire transfer no less frequently
than daily (and whether or not there are then any outstanding Obligations) to a
Control Account all amounts on deposit in each deposit account (that is not a
Control Account or Excluded Account) and all payments due from all customers or
other Persons; provided, however, that, solely with respect to the SunTrust
Accounts, the Credit Parties shall not be required to sweep all amounts on
deposit on a daily basis, but, rather shall be required to, no less than
quarterly, sweep all amounts in such deposit accounts representing fees and
other amounts owed to the Credit Parties. Each Control Agreement shall provide,
among other things, that (i) the depository, securities intermediary or
commodities intermediary executing such agreement has no rights of setoff or
recoupment or any other claim against such account, other than for payment of
its service fees and other charges directly related to the administration of
such account and for returned checks or other items of payment (except as the
Term Agent may otherwise agree in writing), and (ii) from and after the receipt
of a notice (an “Activation Notice”) from the Term Agent (which Activation
Notice may be furnished only during the continuance of an Event of Default),
without any further action or consent by any Credit Party, the applicable
depository institution, securities intermediary and commodities intermediary
shall comply solely with the instructions of the Term Agent with respect to the
disposition and transfer of assets from the applicable account. Each Credit
Party agrees that it will not cause proceeds of any Control Account or any other
deposit account to be directed in a manner contrary to the terms of the Loan
Documents, and, after the occurrence and during the continuation of an Event of
Default, will cooperate with the Term Agent in all respects with respect to the
Term Agent’s direction of funds from Control Accounts and any other deposit
accounts.

 



28

 

 

(c)          The Credit Parties may amend Schedule 3.22 to add or replace any
deposit account or other account; provided, that (i) the Term Agent shall have
consented in writing (such consent not be unreasonably withheld) in advance to
the opening of such account with the relevant depository, securities
intermediary or commodities intermediary and (ii) with respect to any additional
or replacement Control Account, securities account, or commodities account,
except as the Term Agent may otherwise agree in writing, prior to the time of
the opening of such account, the applicable Credit Party and the applicable
depository, securities intermediary or commodities intermediary shall have
executed and delivered to the Term Agent a Control Agreement.

 

4.12       Landlord and Bailee Agreements.

 

Each Credit Party shall (i) obtain a landlord agreement or bailee or mortgagee
waivers, as applicable, from the lessor of each property leased from an
Affiliate of a Credit Party and (ii) use commercially reasonable efforts to
obtain a landlord agreement or bailee or mortgagee waivers, as applicable, from
the lessor (other than Affiliates) of each leased property, bailee in possession
of any Collateral or mortgagee of any owned property, in each case, with respect
to the Lead Borrower’s headquarters, any location located in a landlord lien
state, and each other location where any Collateral having a value in excess of
$250,000 is stored or located, which agreement shall be reasonably satisfactory
in form and substance to the Term Agent.

 

4.13       Further Assurances.

 

(a)          Each Credit Party shall ensure that all written information,
exhibits and reports furnished to the Term Agent or the Term Lenders do not and
will not contain any untrue statement of a material fact and do not and will not
omit to state any material fact or any fact necessary to make the statements
contained therein not materially misleading in light of the circumstances in
which made, and will promptly disclose to the Term Agent and the Term Lenders
and correct any material defect or error that may be discovered therein or in
any Loan Document or in the execution, acknowledgement or recordation thereof.

 

(b)          Promptly upon request by the Term Agent, the Credit Parties shall
(and, subject to the limitations hereinafter set forth, shall cause each of
their Subsidiaries to) take such additional actions and execute such documents
as the Term Agent may reasonably require from time to time in order (i) to carry
out more effectively the purposes of this Agreement or any other Loan Document,
(ii) to subject to the Liens created by any of the Collateral Documents any of
the Properties, rights or interests covered by any of the Collateral Documents,
(iii) to perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and the Liens intended to be created thereby, and (iv)
to better assure, convey, grant, assign, transfer, preserve, protect and confirm
to the Secured Parties the rights granted or now or hereafter intended to be
granted to the Secured Parties under any Loan Document. Without limiting the
generality of the foregoing and except as otherwise approved in writing by the
Required Lenders, the Credit Parties shall immediately notify the Term Agent at
the time that any Person becomes a Subsidiary, and promptly thereafter (and in
any event within thirty (30) days), cause such Person to join this Agreement as
a Borrower or Guarantor, as applicable, and to cause each such Person to grant
to the Term Agent, for the benefit of the Secured Parties, a security interest
in, subject to the limitations hereinafter set forth, all of such Person’s
Property to secure such obligations. Furthermore and except as otherwise
approved in writing by the Required Lenders, each Credit Party shall, and shall
cause each of its Subsidiaries to, pledge all of the Stock and Stock Equivalents
of each of its Subsidiaries owned by such Credit Party, in each instance, to the
Term Agent, for the benefit of the Secured Parties, to secure the Obligations.
In connection with each pledge of Stock and Stock Equivalents, the Credit
Parties shall deliver, or cause to be delivered, to Term Agent, stock
certificates and irrevocable proxies and stock powers with respect to the Stock
and Stock Equivalents that are certificated and/or assignments, as applicable,
duly executed in blank. In the event any Credit Party or any Subsidiary of any
Credit Party acquires any owned Real Estate, such Person shall, (i) promptly
notify the Term Agent of same, and (ii) at the request of the Term Agent,
execute and/or deliver, or cause to be executed and/or delivered, to the Term
Agent, a fully executed Mortgage with respect to such Real Estate and such other
documentation and materials related thereto as the Term Agent may reasonably
request in connection therewith. In addition, the Credit Parties shall satisfy
the Federal Flood Insurance requirements of Section 4.6.

 



29

 

 

(c)          Notwithstanding anything to the contrary contained herein, each
Subsidiary of the Lead Borrower that is an obligor for any Subordinated
Indebtedness shall be a Credit Party under the Loan Documents.

 

4.14       Environmental Matters.

 

Each Credit Party shall comply with, and maintain its Real Estate, whether
owned, leased, subleased or otherwise operated or occupied, in compliance in all
material respects with, all applicable Environmental Laws (including by
implementing any Remedial Action necessary to achieve such compliance) or that
is required by orders and directives of any Governmental Authority. Each Credit
Party shall cause each of its Subsidiaries to comply with, and maintain its Real
Estate, whether (x) owned, leased or subleased or (y) operated or occupied in a
manner that such Subsidiary is in control of such Real Property, in compliance
in all material respects with, all applicable Environmental Laws (including by
implementing any Remedial Action necessary to achieve such compliance) or that
is required by orders and directives of any Governmental Authority. Without
limiting the foregoing, if an Event of Default is continuing or if the Term
Agent at any time has a reasonable basis to believe that there exist violations
of Environmental Laws by any Credit Party or any Subsidiary of any Credit Party
or that there exist any Environmental Liabilities, then each Credit Party shall,
promptly upon receipt of written request from the Term Agent, cause the
performance of, and allow the Term Agent and its Related Persons access to such
Real Estate for the purpose of conducting, such environmental audits and
assessments, solely to the extent necessary to determine the extent of such
Event of Default, violations or Environmental Liabilities, including subsurface
sampling of soil and groundwater, and cause the preparation of such reports, in
each case as the Term Agent may from time to time reasonably request. Such
audits, assessments and reports, to the extent not conducted by the Term Agent
or any of its Related Persons, shall be conducted and prepared by reputable
environmental consulting firms reasonably acceptable to the Term Agent and shall
be in form and substance reasonably acceptable to the Term Agent.

 

4.15       Leases. Each Credit Party shall, and shall cause each Subsidiary to,
make all payments and otherwise perform all obligations in respect of all leases
of Real Estate and warehouse facilities where any material Collateral is
located, keep such leases in full force and effect and not allow such leases to
lapse or be terminated, notify the Term Agent of any default by any party with
respect to such leases and cooperate with the Term Agent in all respects to cure
any such default, and cause each of its Subsidiaries to do so, except, in any
case, (i) for those amounts contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves are maintained on the books
of the Credit Parties in accordance with GAAP or (ii) for any lease that is
terminated at its stated termination date or is terminated prior to its stated
termination date by mutual agreement between the lessor and the applicable
Credit Party, in each case, so long as any Inventory or other material
Collateral has been removed from such location.

 



30

 

 

4.16       Senior Ranking. The Indebtedness under any Subordinated Indebtedness
Documents shall, and Borrowers shall take all necessary action to ensure that
the Indebtedness thereunder shall, at all times, be subordinated in right of
payment to the Obligations.

 

4.17       Foreign Pension Plans and Benefit Plans. None of the Credit Parties
or any of their Subsidiaries shall hereafter adopt, implement, or contribute to
any Foreign Pension Plan or Foreign Benefit Plan without the Term Agent’s prior
written consent.

 

4.18       Term Agent Board Information Rights. The Borrowers shall provide the
Term Agent with board materials and written minutes of each meeting of such
Borrower’s board of directors or managers or any committee thereof (or action by
written consent) as soon as available (and in any event not later than five (5)
Business Days after such materials or minutes are made available to the board of
directors or managers, as the case may be); provided that such written minutes
may exclude any attorney-client privileged communications to the extent
necessary to preserve the privilege in respect thereof (as determined by the
board of directors of such Borrower in good faith).

 

4.19       Post-Closing Covenant. Each Credit Party, as applicable, shall
execute and deliver the documents and complete the tasks set forth on Schedule
4.19, in each case within the time limits specified on such Schedule (or such
later times as determined by the Term Agent in its sole discretion).

 

4.20       Assignment of Claims Act. At the request of the Term Agent, the
Credit Parties shall take such steps as the Term Agent may reasonably request to
assign any material contract or agreement with any Governmental Authority where
such agreement, or the underlying Account, is subject to the Federal Assignment
of Claims Act (31 U.S.C. Section 3727) or any similar state or local law.

 

ARTICLE V.
NEGATIVE COVENANTS

 

Each Credit Party covenants and agrees that, so long as the Term Loans or other
Obligation (other than contingent indemnification and expense reimbursement
Obligations to the extent no claim giving rise thereto has been asserted) shall
remain unpaid or unsatisfied:

 

5.1         Limitation on Liens.

 

No Credit Party shall, and no Credit Party shall suffer or permit any of its
Subsidiaries to, directly or indirectly, make, create, incur, assume or suffer
to exist any Lien upon or with respect to any part of its Property, whether now
owned or hereafter acquired, other than the following (“Permitted Liens”):

 

(a)          any Lien existing on the Property of a Credit Party or a Subsidiary
of a Credit Party on the Closing Date and set forth in Schedule 5.1;

 

(b)          any Lien created under any Loan Document;

 



31

 

 

(c)          Customary Permitted Encumbrances;

 

(d)          Liens on fixed or capital assets acquired, constructed or improved
by the Borrowers or any Subsidiary; provided that (i) such security interests
secure Indebtedness permitted by Section 5.5(d), (ii) such security interests
and the Indebtedness secured thereby are incurred prior to or within 90 days
after such acquisition or the completion of such construction or improvement,
(iii) the Indebtedness secured thereby does not exceed 100% of the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
security interests shall not apply to any other Property or assets of such
Borrower or Subsidiary or any other Borrower or Subsidiary;

 

(e)          Liens on cash and Cash Equivalents securing reimbursement
obligations in respect of letters of credit and related Indebtedness permitted
to be incurred hereunder, and in any event, not securing more than $350,000 of
Indebtedness in the aggregate at any time;

 

(f)          Liens granted in the Ordinary Course of Business on the unearned
portion of insurance premiums securing the financing of insurance premiums to
the extent the financing is permitted under Section 5.5; and

 

(g)          Liens granted by a Subsidiary of the Borrowers in favor of the
Borrowers or another Credit Party in respect of Indebtedness permitted hereunder
owed by such Subsidiary to the Borrowers or such other Credit Party; provided
that such Indebtedness is evidenced by an intercompany promissory note, in form
and substance reasonably satisfactory to the Term Agent and subject to a first
priority perfected security interest in favor of the Term Agent as collateral
security for the Obligations.

 

5.2         Disposition of Assets.

 

No Credit Party shall, and no Credit Party shall suffer or permit any of its
Subsidiaries to, directly or indirectly, sell, assign, lease, convey, transfer,
license, or otherwise Dispose of (whether in one or a series of transactions)
any Property (including the Stock of any Subsidiary of any Credit Party, whether
in a public or a private offering or otherwise, and accounts and notes
receivable, with or without recourse) or enter into any agreement to do any of
the foregoing, except for the following (“Permitted Dispositions”):

 

(a)          Dispositions of Inventory in the Ordinary Course of Business,

 

(b)          Dispositions of worn-out, obsolete or surplus equipment or
Property, all in the Ordinary Course of Business;

 

(c)          Dispositions by (i) any Credit Party (other than the Borrowers) or
any Subsidiary thereof to a Borrower or any other Credit Party, and (ii) any
Subsidiary of a Credit Party that is not a Credit Party to any other Subsidiary
of a Credit Party that is not a Credit Party;

 

(d)          Dispositions of the assets or Property of NextAlarm, LLC in an
arm’s length transaction with an unaffiliated third party (provided that such
Permitted Disposition shall not include any assets or Property of any other
Credit Party that may be transferred, sold, or otherwise Disposed of from such
Credit Party to NextAlarm, LLC);

 

(e)          licenses, on a non-exclusive basis, of Intellectual Property rights
in the Ordinary Course of Business;

 



32

 

 

(f)          Dispositions of accounts receivable in connection with the
collection or compromise thereof in the Ordinary Course of Business not to
exceed $250,000 in any calendar year;

 

(g)          (i) any lapse of Intellectual Property by any Credit Party that is
not economically desirable in the conduct of the Credit Parties’ business or
(ii) any abandonment of Intellectual Property rights in the Ordinary Course of
Business so long as (in each case under clauses (i) and (ii)), such lapse is not
materially adverse to the interests of the Secured Parties and such Intellectual
Property is not then being used by the Credit Parties in the Ordinary Course of
Business;

 

(h)          Leases or subleases of Real Estate and leasehold improvements in
connection therewith, in all cases, in the Ordinary Course of Business;

 

(i)          any Event of Loss; and

 

(j)          so long as no Default or Event of Default then exists or would
arise therefrom, Dispositions not otherwise permitted under this Section 5.2
with respect to which the Net Proceeds do not exceed $250,000 in the aggregate
in any calendar year;

 

provided that all sales, transfers, leases and other dispositions permitted
under this Section 5.2 shall be made for fair value.

 

5.3         Consolidations and Mergers.

 

No Credit Party shall, and no Credit Party shall suffer or permit any of its
Subsidiaries to merge, consolidate with or into, or convey, transfer, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its assets (whether now owned or hereafter acquired)
to or in favor of any Person, except upon not less than five (5) Business Days
prior written notice to the Term Agent, (i) any Subsidiary of a Borrower may
merge with, or dissolve or liquidate into, a Borrower or another Credit Party,
provided that such Borrower or such other Credit Party shall be the continuing
or surviving entity and all actions required to maintain perfected Liens on the
Stock of the surviving entity and other Collateral in favor of the Term Agent
shall have been completed, or (ii) any Subsidiary of a Borrower that is not a
Credit Party may merge with or dissolve or liquidate into another Subsidiary of
a Borrower that is not a Credit Party.

 

5.4         Acquisitions; Loans and Investments.

 

No Credit Party shall and no Credit Party shall suffer or permit any of its
Subsidiaries to (i) purchase or acquire, or make any commitment to purchase or
acquire any Stock or Stock Equivalents, or any obligations or other securities
of, or any interest in, any Person, including the establishment or creation of a
Subsidiary, or (ii) make or commit to make any Acquisitions, or any other
acquisition of all or substantially all of the assets of another Person, or of
any business or division of any Person, including without limitation, by way of
merger, consolidation or other combination or (iii) make or purchase, or commit
to make or purchase, any advance, loan, extension of credit or capital
contribution to or any other investment in, any Person including the Borrowers,
any Affiliate of the Borrowers or any Subsidiary of the Borrowers (the items
described in clauses (i), (ii) and (iii) are referred to as “Investments”),
except for:

 

(a)          Investments in cash and Cash Equivalents, subject to Control
Agreements in favor of the Term Agent for the benefit of the Secured Parties or
otherwise subject to a perfected security interest in favor of the Term Agent
for the benefit of the Secured Parties;

 



33

 

 

(b)          the Investments existing on the Closing Date and set forth in
Schedule 5.4;

 

(c)          loans or advances to employees permitted under Section 5.6(c);

 

(d)          Investments in the form of Rate Contracts permitted by Section
5.9(c);

 

(e)          Investments (including intercompany loans and trade receivables) by
any Credit Party to or in any other Credit Party so long as the Term Agent has a
first priority, perfected Lien in any intercompany loans and has received an
intercompany note evidencing such intercompany loans, together with transfer
powers executed in blank in connection therewith;

 

(f)          Investments in the form of trade receivables between a Credit Party
and any Subsidiary of a Credit Party that is not a Credit Party in the Ordinary
Course of Business and pursuant to the reasonable requirements of the business
of such Credit Party or such Subsidiary upon fair and reasonable terms no less
favorable to such Credit Party or such Subsidiary than would be obtained in a
comparable arm’s length transaction with a Person not an Affiliate of a Credit
Party or such Subsidiary; and

 

(g)          extensions of payment terms made to customers in the Ordinary
Course of Business.

 

5.5         Limitation on Indebtedness.

 

No Credit Party shall, and no Credit Party shall suffer or permit any of its
Subsidiaries to, create, incur, assume, permit to exist, or otherwise become or
remain directly or indirectly liable with respect to, any Indebtedness, except:

 

(a)          the Obligations;

 

(b)          Indebtedness consisting of Contingent Obligations described in
clause (j) of the definition of Indebtedness and permitted pursuant to Section
5.9;

 

(c)          Indebtedness existing on the Closing Date and set forth in Schedule
5.5 including Permitted Refinancings thereof;

 

(d)          Indebtedness of any Borrower or any Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets
(whether or not constituting purchase money Indebtedness), including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and Permitted Refinancings thereof; provided that (i)
such Indebtedness is incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this Section 5.5(d) shall not
exceed $1,250,000 at any time outstanding;

 



34

 

 

(e)          Indebtedness of any Credit Party to any other Credit Party so long
as the Term Agent has a first priority, perfected Lien in any intercompany loans
and has received an intercompany note evidencing such intercompany loans,
together with transfer powers executed in blank in connection therewith;

 

(f)          Indebtedness owed to any person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
person, in each case incurred in the Ordinary Course of Business;

 

(g)         Indebtedness owed to any Person providing property, casualty,
liability, or other insurance to the Credit Parties, so long as the amount of
such Indebtedness is not in excess of the amount of the unpaid cost of, and
shall be incurred only to defer the cost of, such insurance for the period in
which such Indebtedness is incurred and such Indebtedness is outstanding only
during such period, and which, in all cases, does not exceed $550,000
outstanding at any time;

 

(h)         unsecured Indebtedness incurred in the Ordinary Course of Business
in respect of the following bank products or services extended to any Credit
Party in an aggregate amount not to exceed $500,000 at any time: (i) cash
management services and (ii) and commercial credit card and merchant card
services;

 

(i)          Subordinated Indebtedness;

 

(j)          Indebtedness incurred by any Credit Party arising from agreements
providing for indemnification or from guaranties or letters of credit, surety
bonds or performance bonds securing the performance of a Credit Party pursuant
to such agreements or in connection with permitted dispositions of any business,
assets or Subsidiary of a Credit Party or any of its Subsidiaries;

 

(k)         Indebtedness which may be deemed to exist pursuant to any
guaranties, performance, surety, statutory, appeal or similar obligations
incurred in the Ordinary Course of Business;

 

(l)          Indebtedness in respect of netting services, overdraft protections
and otherwise in connection with deposit accounts that are promptly repaid, in
the Ordinary Course of Business; and

 

(m)        other unsecured Indebtedness owing by the Credit Parties to Persons
that are not Affiliates of the Credit Parties not exceeding $250,000 in the
aggregate at any time outstanding.

 

5.6         Employee Loans and Transactions with Affiliates.

 

No Credit Party shall, and no Credit Party shall suffer or permit any of its
Subsidiaries to, enter into any transaction with any Affiliate of a Borrower or
of any such Subsidiary, except:

 

(a)         as expressly permitted by this Agreement;

 

(b)         in the Ordinary Course of Business and pursuant to the reasonable
requirements of the business of such Credit Party or such Subsidiary upon fair
and reasonable terms no less favorable to such Credit Party or such Subsidiary
than would be obtained in a comparable arm’s-length transaction with a Person
not an Affiliate of a Borrower or such Subsidiary; and

 



35

 

 

(c)          loans or advances made by a Credit Party to its directors, officers
and other employees on an arm’s-length basis in the Ordinary Course of Business
for reasonable travel and entertainment expenses, relocation costs and similar
purposes up to a maximum of $100,000 in the aggregate at any one time
outstanding;

 

(d)          transactions between or among Credit Parties;

 

(e)          any Indebtedness permitted under Section 5.5(e);

 

(f)          any Restricted Payment permitted by Section 5.11;

 

(g)          payments permitted by Section 5.7; and

 

(h)          any transactions permitted by Sections 5.2 and 5.3.

 

5.7          Management Fees and Compensation.

 

No Credit Party shall, and no Credit Party shall permit any of its Subsidiaries
to, pay any management, consulting or similar fees to any Affiliate of any
Credit Party or to any officer, director or employee of any Credit Party or any
Affiliate of any Credit Party, except with respect to (a) payment of reasonable
compensation to officers, employees, and Affiliates for actual services rendered
to the Credit Parties and their Subsidiaries and reimbursement of actual
out-of-pocket expenses, in all cases, in the Ordinary Course of Business and (b)
payment of reasonable directors’ fees and reimbursement of actual out-of-pocket
expenses incurred in connection with attending board of director meetings.

 

5.8          Margin Stock; Use of Proceeds.

 

No Credit Party shall, and no Credit Party shall suffer or permit any of its
Subsidiaries to, use any portion of the Term Loan proceeds, directly or
indirectly, to purchase or carry Margin Stock or repay or otherwise refinance
Indebtedness of any Credit Party or others incurred to purchase or carry Margin
Stock, or otherwise in any manner which is in contravention of any Requirement
of Law or in violation of this Agreement.

 

5.9          Contingent Obligations.

 

No Credit Party shall, and no Credit Party shall suffer or permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Contingent
Obligations (other than indemnities to officers and directors of such Person to
the extent permitted by applicable law) except in respect of the Obligations and
except:

 

(a)          endorsements for collection or deposit in the Ordinary Course of
Business;

 

(b)          Guaranties of Indebtedness of any Credit Party that is permitted by
Section 5.5; provided that if such Indebtedness is subordinated to the
Obligations, such guaranty shall be subordinated to the same extent;

 



36

 

 

(c)          Rate Contracts entered into in the Ordinary Course of Business for
bona fide hedging purposes and not for speculation;

 

(d)          Contingent Obligations of the Credit Parties and their
Subsidiaries: (i) existing as of the Closing Date and listed in Schedule 5.9,
including extension and renewals thereof which do not increase the amount of
such Contingent Obligations or impose more restrictive or adverse terms on the
Credit Parties or their Subsidiaries as compared to the terms of the Contingent
Obligation being renewed or extended and are not less favorable to the Term
Agent and Term Lenders; and (ii) for performance bonds, bonds, letters of credit
and bank guaranties issued under bank facilities in the Ordinary Course of
Business; provided, however, that the aggregate amount of Contingent Obligations
under this clause (d), shall not exceed $750,000 in the aggregate at any time.

 

5.10       Compliance with ERISA.

 

No ERISA Affiliate shall cause or suffer to exist (a) any event that would
reasonably be expected to result in the imposition of a Lien on any asset of a
Credit Party or a Subsidiary of a Credit Party with respect to any Title IV
Plan, Multiemployer Plan, Foreign Benefit Plan or Foreign Pension Plan, or (b)
any other ERISA Event, that would, in the aggregate, result in Liabilities of
the Credit Parties in excess of $100,000 in the aggregate. No Credit Party shall
cause or suffer to exist any event that would reasonably be expected to result
in the imposition of a Lien on any asset of a Credit Party or Subsidiary of a
Credit Party with respect to any Benefit Plan, Multiemployer Plan, Foreign
Benefit Plan or Foreign Pension Plan.

 

5.11       Restricted Payments.

 

No Credit Party shall, and no Credit Party shall suffer or permit any of its
Subsidiaries to, (i) declare or make any dividend payment or other distribution
of assets, properties, cash, rights, obligations or securities on account of any
Stock or Stock Equivalent, or (ii) purchase, redeem or otherwise acquire for
value any Stock or Stock Equivalent now or hereafter outstanding (the items
described in clauses (i) and (ii) above are referred to as “Restricted
Payments”); except that:

 

(a)          any Subsidiary of the Lead Borrower may declare and pay dividends
to the Lead Borrower or any other Credit Party,

 

(b)          so long as no Default or Event of Default shall have occurred and
be continuing or shall be caused thereby, a Credit Party may repurchase, redeem
or otherwise acquire or retire any of its Stock or Stock Equivalents from
current or former employees, officers or directors of Credit Party or any of its
Subsidiaries or their respective estates, spouses, former spouses, family
members or other permitted transferees, in an aggregate amount not to exceed
$250,000 in any calendar year; and

 

(c)          Lead Borrower may declare and pay dividends with respect to its
common Stock payable solely in additional shares of its common Stock.

 

5.12       Change in Business.

 

No Credit Party shall, and no Credit Party shall permit any of its Subsidiaries
to, engage in any business other than businesses of the type conducted by each
Borrower and their Subsidiaries on the Closing Date and businesses reasonably
related or complementary thereto. Neither DCX Systems, Inc., a Pennsylvania
corporation, nor Digilog, Inc., a Pennsylvania corporation, shall own any assets
(other than intercompany receivables) or engage in any business or operations
(other than solely those incidental to effectuating their dissolutions in
accordance with Schedule 4.19).

 



37

 

 

5.13       Change in Structure; Foreign Subsidiaries.

 

Except as expressly permitted under Section 5.3, no Credit Party shall, and no
Credit Party shall permit any of its Subsidiaries to, make any changes in its
equity capital structure, issue any Stock or Stock Equivalents (other than with
respect to a Borrower) or amend any of its Organization Documents, in each case,
in any respect materially adverse to the Term Agent or the Term Lenders. No
Credit Party shall, and no Credit Party shall permit any of its Subsidiaries to,
create, form or otherwise acquire any Foreign Subsidiaries without the Term
Agent’s prior written consent.

 

5.14       Changes in Accounting, Name or Jurisdiction of Organization; .

 

No Credit Party shall, and no Credit Party shall suffer or permit any of its
Subsidiaries to, (i) make any significant change in accounting treatment or
reporting practices, except as required by GAAP, (ii) change the Fiscal Year or
method for determining Fiscal Quarters of any Credit Party or of any
consolidated Subsidiary of any Credit Party, (iii) change its name as it appears
in official filings in its jurisdiction of organization or (iv) change its
jurisdiction of organization or type of organization, in the case of clauses
(iii) and (iv), without at least ten (10) days’ prior written notice to the Term
Agent and the acknowledgement of the Term Agent that all actions reasonably
required by the Term Agent, including those to continue the perfection of its
Liens, have been completed.

 

5.15       Amendments to Subordinated Indebtedness. No Credit Party shall, and
no Credit Party shall permit any of its Subsidiaries directly or indirectly to,
amend or modify any Subordinated Indebtedness Documents except as may otherwise
be permitted under the applicable Subordination Agreement.

 

5.16       No Negative Pledges.

 

No Credit Party shall, and no Credit Party shall permit any of its Subsidiaries
to, directly or indirectly, (a) create or otherwise cause or suffer to exist or
become effective any consensual restriction or encumbrance of any kind on the
ability of any Credit Party or Subsidiary to pay dividends or make any other
distribution on any of such Credit Party’s or Subsidiary’s Stock or Stock
Equivalents or to pay fees, including management fees, or make other payments
and distributions to any Borrower or any other Credit Party, or to make loans or
advances to any Borrower, or to transfer any of the properties or assets of such
Subsidiary to any Borrower, or (b) enter into, assume or become subject to any
Contractual Obligation prohibiting or otherwise restricting the existence of any
Lien upon any of its assets in favor of the Term Agent, whether now owned or
hereafter acquired; provided that the foregoing in this Section 5.16 shall not
apply to restrictions and conditions (i) imposed by Requirements of Law, (ii)
imposed by the Loan Documents, (iii) existing on the date hereof and identified
on Schedule 5.16 (but shall apply to any extension or renewal of, or any
amendment or modification expanding the scope of, any such restriction or
condition), (iv) to customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted by the terms of this Agreement, (v) clause (b) shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness (including Capital Lease Obligations) permitted by this Agreement
if such restrictions or conditions apply only to the property or assets securing
such Indebtedness and (vi) clause (b) of the foregoing shall not apply to
customary provisions in leases restricting the assignment thereof.

 



38

 

 

5.17       OFAC; Patriot Act.

 

No Credit Party shall, and no Credit Party shall permit any of its Subsidiaries
to fail to comply with the laws, regulations and executive orders referred to in
Sections 3.27 and 3.28.

 

5.18       Sale-Leasebacks.

 

No Credit Party shall, and no Credit Party shall permit any of its Subsidiaries
to, engage in a sale leaseback, synthetic lease or similar transaction involving
any of its assets.

 

5.19       Hazardous Materials.

 

No Credit Party shall, and no Credit Party shall permit any of its Subsidiaries
to, cause or suffer to exist any Release of any Hazardous Material at, to or
from any Real Estate that would (a) violate any Environmental Law or (b) form
the basis for any Environmental Liabilities.

 

5.20       Prepayments of Other Indebtedness.

 

No Credit Party shall, and no Credit Party shall permit any of its Subsidiaries
to, directly or indirectly, voluntarily purchase, redeem, defease or prepay any
principal of, premium, if any, or any interest, fees, redemption, exchange,
purchase, retirement, defeasance, sinking fund, or other amount with respect to,
Indebtedness (including, without limitation, any Subordinated Indebtedness)
other than (a) the Obligations, (b) Indebtedness secured by a Permitted Lien if
the asset securing such Indebtedness has been sold or otherwise disposed of in a
transaction permitted hereunder, (c) prepayments of Indebtedness to the extent
permitted by Section 5.11, (d) a Permitted Refinancing of Indebtedness permitted
under Sections 5.5(c) and 5.5(d) and (e) prepayment of intercompany Indebtedness
owing to Credit Parties.

 

5.21       [Reserved].

 

5.22       Guaranty Under Material Indebtedness Agreement. No Subsidiary of any
Borrower shall be or become a primary obligor or guarantor of the Indebtedness
incurred pursuant to any Material Indebtedness Agreement unless such Subsidiary
shall also be a Credit Party under this Agreement prior to or concurrently
therewith

 

5.23       Financial Covenants.

 

(a)          Minimum Adjusted EBITDA. The Borrowers shall not permit Adjusted
EBITDA, as of the last day of any quarter (for the immediately preceding twelve
(12) month period) set forth below to be less than the minimum amount set forth
in the table below opposite such date:

 

Quarter Minimum Adjusted EBITDA March 31, 2016 $7,179,000 June 30, 2016
$4,264,000 September 30, 2016 $4,092,000 December 31, 2016 $3,652,000 March 31,
2017 $6,525,000 June 30, 2017 $8,772,000 September 30, 2017 $11,654,000 December
31, 2017, and the last day of each fiscal quarter thereafter $14,000,000

 



39

 

 

(b)          Minimum Consolidated Fixed Charge Coverage Ratio. The Borrowers
shall not permit the Consolidated Fixed Charge Coverage Ratio, as of the last
day of any quarter (for the immediately preceding twelve (12) month period) set
forth below, to be less than the minimum ratio set forth in the table below
opposite such date:

 

Quarter

Minimum Consolidated Fixed Charge
Coverage Ratio

March 31, 2016 1.05 : 1.00 June 30, 2016 0.60 : 1.00 September 30, 2016 0.58 :
1.00 December 31, 2016 0.52 : 1.00 March 31, 2017 0.93 : 1.00 June 30, 2017 1.25
: 1.00 September 30, 2017, and the last day of each fiscal quarter thereafter
1.50 : 1.00



 

(c)          Maximum Consolidated Total Net Leverage. The Borrowers shall not
permit the Consolidated Total Net Leverage, as of the last day of any quarter
(for the immediately preceding twelve (12) month period) set forth below, to be
greater than the maximum ratio set forth in the table below opposite such date:

 

Quarter

Maximum Consolidated
Total Net Leverage

March 31, 2016 0.85 : 1.00 June 30, 2016 1.55 : 1.00 September 30, 2016 1.65 :
1.00 December 31, 2016 1.77 : 1.00

March 31, 2017 and the last day of each fiscal quarter thereafter

1.00 : 1.00

  

(d)          Subscriber Churn. The Borrowers shall not permit Churn, as of the
last day of any quarter (for the immediately preceding three (3) month period)
set forth below, to be less than the percentage set forth in the table below
opposite such date:

 

 

Quarter

Churn March 31, 2016 -7.50% June 30, 2016 -5.00% September 30, 2016 and the last
day of each fiscal quarter thereafter -2.50%

 



40

 

 

(e)          Minimum Liquidity.          The Borrowers shall not permit
Liquidity, at any time, to be less than $5,000,000.

 

ARTICLE VI.
EVENTS OF DEFAULT

 

6.1         Events of Default.

 

Any of the following shall constitute an “Event of Default”:

 

(a)          Non-Payment. Any Credit Party fails (i) to pay when and as required
to be paid herein, any amount of principal of any Term Loan, including after
maturity, or (ii) to pay within three (3) Business Days after the same shall
become due, any interest on any Term Loans, any fee or any other amount payable
hereunder or pursuant to any other Loan Document;

 

(b)          Representation or Warranty. Any representation, warranty or
certification by or on behalf of any Credit Party or any of its Subsidiaries
made or deemed made herein, in any other Loan Document, or which is contained in
any certificate, document or financial or other statement by any such Person, or
their respective Responsible Officers, furnished at any time under this
Agreement, or in or under any other Loan Document, shall prove to have been
incorrect in any material respect when made (without duplication of other
materiality qualifiers contained therein);

 

(c)          Specific Defaults. Any Credit Party fails to perform or observe any
term, covenant or agreement contained in any of Section 4.1, 4.2, 4.3(a), 4.4(a)
(with respect to any Credit Party), 4.6, 4.9, 4.10, 4.11, 4.16, 4.18, 4.19, or
4.20, or Article V;

 

(d)          Other Defaults. Any Credit Party or Subsidiary of any Credit Party
fails to perform or observe any other term, covenant or agreement contained in
this Agreement or any other Loan Document, and such default shall continue
unremedied for a period of thirty (30) days;

 

(e)          Cross-Default. Any Credit Party or any Subsidiary of any Credit
Party (i) fails to make any payment in respect of any Indebtedness (other than
the Obligations) or Contingent Obligation (other than the Obligations) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $250,000 when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) and such failure
continues after the applicable grace or notice period, if any, specified in the
document relating thereto on the date of such failure; or (ii) fails to perform
or observe any other condition or covenant, or any other event shall occur or
condition exist, under any agreement or instrument relating to any such
Indebtedness or Contingent Obligation (other than Contingent Obligations owing
by one Credit Party with respect to the obligations of another Credit Party
permitted hereunder or earnouts permitted hereunder), if the effect of such
failure, event or condition is to cause, or to permit the holder or holders of
such Indebtedness or beneficiary or beneficiaries of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause such Indebtedness to be declared to be due and payable
prior to its stated maturity (without regard to any subordination terms with
respect thereto), or such Contingent Obligation to become payable or cash
collateral in respect thereof to be demanded;

 



41

 

 

(f)          Insolvency; Voluntary Proceedings. Any Borrower, individually,
ceases or fails, or the Credit Parties and their Subsidiaries on a consolidated
basis, cease or fail, to be Solvent, or any Credit Party or any Subsidiary of
any Credit Party: (i) generally fails to pay, or admits in writing its inability
to pay, its debts as they become due, subject to applicable grace periods, if
any, whether at stated maturity or otherwise; (ii) voluntarily ceases the
operation of all or substantially all of its business in the ordinary course of
business, except as permitted by Sections 5.2 or 5.3; (iii) commences any
Insolvency Proceeding with respect to itself; or (iv) takes any action to
effectuate or authorize any of the foregoing;

 

(g)          Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding
is commenced or filed against any Credit Party or any Subsidiary of any Credit
Party, or any writ, judgment, warrant of attachment, execution or similar
process, is issued or levied against any such Person’s Properties and any such
proceeding or petition shall not be dismissed, or such writ, judgment, warrant
of attachment, execution or similar process shall not be released, vacated or
fully bonded within forty-five (45) days after commencement, filing or levy;
(ii) any Credit Party or Subsidiary of any Credit Party admits the material
allegations of a petition against it in any Insolvency Proceeding, or an order
for relief is ordered in any Insolvency Proceeding; or (iii) any Credit Party or
any Subsidiary of any Credit Party acquiesces in the appointment of a receiver,
receiver and manager, trustee, custodian, conservator, liquidator, sequestrator,
mortgagee in possession (or agent therefor), or other similar Person for itself
or a substantial portion of its Property or business;

 

(h)          Monetary Judgments. One or more judgments, non-interlocutory
orders, decrees or arbitration awards shall be entered against any one or more
of the Credit Parties or any of their respective Subsidiaries involving in the
aggregate a liability of $250,000 or more (excluding amounts covered by
insurance to the extent the relevant independent third party insurer has not
denied coverage therefor), and the same are not discharged, satisfied, vacated
stayed, or bonded pending appeal within thirty (30) days after the entry
thereof;

 

(i)          Non-Monetary Judgments. One or more non-monetary judgments, orders
or decrees shall be rendered against any one or more of the Credit Parties or
any of their respective Subsidiaries which has or would reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect, and
there shall be any period of ten (10) consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect;

 

(j)          Collateral. Any provision of any Loan Document shall for any reason
cease to be valid and binding on or enforceable against any Credit Party or any
Subsidiary of any Credit Party party thereto or any Credit Party or any
Subsidiary of any Credit Party shall so state in writing or bring an action to
limit its obligations or liabilities thereunder; or any Collateral Document
shall for any reason (pursuant to the terms thereof) cease to create a valid
security interest in the Collateral purported to be covered thereby or such
security interest shall for any reason cease to be a perfected and first
priority security interest subject only to Permitted Liens that have priority
under applicable law;

 

(k)          Ownership. A Change in Control shall occur, other than an
Acceptable Change in Control;

 



42

 

 

(l)           Invalidity of Subordination Agreement. The subordination
provisions of any Subordination Agreement shall for any reason be revoked or
invalidated, or otherwise cease to be in full force and effect, or any Person
shall contest in any manner the validity or enforceability thereof or deny that
it has any further liability or obligation thereunder, or the Obligations, for
any reason shall not have the priority contemplated by this Agreement or such
subordination provisions;

 

(m)        Subordinated Indebtedness Documents. Any “default” or “event of
default” or other breach shall occur under the Subordinated Indebtedness
Documents;

 

(n)          ERISA. (i) An ERISA Event occurs with respect to a Benefit Plan or
any Multiemployer Plan which has resulted or would reasonably be expected to
result in liability of any Credit Party under Title IV of ERISA to such Benefit
Plan or Multiemployer Plan or the PBGC in an aggregate amount in excess of
$100,000 or which could reasonably likely result in a Material Adverse Effect,
or (ii) a Credit Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $100,000 or which could reasonably
likely result in a Material Adverse Effect;

 

(o)          Material Adverse Effect. A Material Adverse Effect shall occur; or

 

(p)          Indictment. The indictment or institution of any legal process or
proceeding against, (i) any Credit Party, or (ii) any Key Person, the Chief
Innovation & Technology Officer, Senior Vice President of Operations, Chief
Marketing Officer or Chief Revenue Officer, in all cases, under any federal,
state, municipal, and other criminal statute, rule, regulation, order, or other
requirement having the force of law for a felony; provided, however, that, with
respect to clause (ii) above, such indictment or institution of legal process or
proceeding shall not be considered an Event of Default if the Credit Parties
promptly terminate such person’s employment and all other professional roles
within the Credit Parties.

 

6.2         Remedies.

 

Upon the occurrence and during the continuance of any Event of Default, the Term
Agent may, and shall at the request of the Required Lenders:

 

(a)          declare all or any portion of the unpaid principal amount of the
Term Loans, all interest accrued and unpaid thereon, and all other amounts owing
or payable hereunder or under any other Loan Document to be immediately due and
payable, terminate any then outstanding commitments to lend to Borrowers;
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by each Credit Party; and/or

 

(b)          exercise on behalf of itself and the Term Lenders all rights and
remedies available to it and the Term Lenders under the Loan Documents or
applicable law;

 

provided, however, that upon the occurrence of any event specified in Section
6.1(f) or 6.1(g) above (in the case of clause (i) of Section 6.1(g) upon the
expiration of the forty-five (45) day period mentioned therein), the unpaid
principal amount of the Term Loans and all interest and other amounts as
aforesaid shall automatically become due and payable without further act of the
Term Agent or any Term Lender.

 



43

 

 

6.3         Rights Not Exclusive.

 

The rights provided for in this Agreement and the other Loan Documents are
cumulative and are not exclusive of any other rights, powers, privileges or
remedies provided by law or in equity, or under any other instrument, document
or agreement now existing or hereafter arising.

 

ARTICLE VII.
TERM AGENT

 

7.1         Appointment and Duties.

 

(a)          Appointment of the Term Agent. Each Term Lender hereby appoints
Crystal (together with any successor Term Agent pursuant to Section 7.9) as Term
Agent hereunder and authorizes the Term Agent to (i) execute and deliver the
Loan Documents and accept delivery thereof on its behalf from any Credit Party,
(ii) take such action on its behalf and to exercise all rights, powers and
remedies and perform the duties as are expressly delegated to the Term Agent
under such Loan Documents and (iii) exercise such powers as are incidental
thereto.

 

(b)          Duties as Collateral and Disbursing Agent. Without limiting the
generality of clause (a) above, the Term Agent shall have the sole and exclusive
right and authority (to the exclusion of the Term Lenders), and is hereby
authorized, to (i) act as the disbursing and collecting agent for the Term
Lenders with respect to all payments and collections arising in connection with
the Loan Documents (including in any proceeding described in Section 6.1(g) or
any other bankruptcy, insolvency or similar proceeding), and each Person making
any payment in connection with any Loan Document to any Secured Party is hereby
authorized to make such payment to the Term Agent, (ii) file and prove claims
and file other documents necessary or desirable to allow the claims of the
Secured Parties with respect to any Obligation in any proceeding described in
Section 6.1(f) or (g) or any other bankruptcy, insolvency or similar proceeding
(but not to vote, consent or otherwise act on behalf of such Person), (iii) act
as collateral agent for each Secured Party for purposes of the perfection of all
Liens created by such agreements and all other purposes stated therein, (iv)
manage, supervise and otherwise deal with the Collateral, (v) take such other
action as is necessary or desirable to maintain the perfection and priority of
the Liens created or purported to be created by the Loan Documents, (vi) except
as may be otherwise specified in any Loan Document, exercise all remedies given
to the Term Agent and the other Secured Parties with respect to the Collateral,
whether under the Loan Documents, applicable Requirements of Law or otherwise
and (vii) execute any amendment, consent or waiver under the Loan Documents on
behalf of any Term Lender that has consented in writing to such amendment,
consent or waiver; provided, however, that the Term Agent hereby appoints,
authorizes and directs each Term Lender to act as collateral sub-agent for the
Term Agent and the Term Lenders for purposes of the perfection of Liens with
respect to any deposit account maintained by a Credit Party with, and cash and
Cash Equivalents held by, such Term Lender, and may further authorize and direct
the Term Lenders to take further actions as collateral sub-agents for purposes
of enforcing such Liens or otherwise to transfer the Collateral subject thereto
to the Term Agent, and each Term Lender hereby agrees to take such further
actions to the extent, and only to the extent, so authorized and directed.

 

(c)          Limited Duties. Under the Loan Documents, the Term Agent (i) is
acting solely on behalf of the Secured Parties (except to the limited extent
provided in Section 1.4(b) with respect to the Register), with duties that are
entirely administrative in nature, notwithstanding the use of the defined term
“Term Agent”, the terms “agent”, and “collateral agent” and similar terms in any
Loan Document to refer to the Term Agent, which terms are used for title
purposes only, (ii) is not assuming any obligation under any Loan Document other
than as expressly set forth therein or any role as agent, fiduciary or trustee
of or for any Term Lender or any other Person and (iii) shall have no implied
functions, responsibilities, duties, obligations or other liabilities under any
Loan Document, and each Secured Party, by accepting the benefits of the Loan
Documents, hereby waives and agrees not to assert any claim against the Term
Agent based on the roles, duties and legal relationships expressly disclaimed in
clauses (i) through (iii) above.

 



44

 

 

7.2         Binding Effect.

 

Each Secured Party, by accepting the benefits of the Loan Documents, agrees that
(i) any action taken by the Term Agent or the Required Lenders (or, if expressly
required hereby, a greater proportion of the Term Lenders) in accordance with
the provisions of the Loan Documents, (ii) any action taken by the Term Agent in
reliance upon the instructions of Required Lenders (or, where so required, such
greater proportion) and (iii) the exercise by the Term Agent or the Required
Lenders (or, where so required, such greater proportion) of the powers set forth
herein or therein, together with such other powers as are incidental thereto,
shall be authorized and binding upon all of the Secured Parties.

 

7.3         Use of Discretion.

 

(a)          The Term Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby or by the other Loan Documents that the
Term Agent is required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of the Term Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided, that
the Term Agent shall not be required to take any action that, in its opinion or
the opinion of its counsel, may expose the Term Agent to liability or that is
contrary to any Loan Document or applicable Requirement of Law.

 

(b)          The Term Agent shall not, except as expressly set forth herein and
in the other Loan Documents, have any duty to disclose, and shall not be liable
for the failure to disclose, any information relating to any Credit Party or its
Affiliates that is communicated to or obtained by the Term Agent or any of its
Affiliates in any capacity.

 

(c)          Notwithstanding anything to the contrary contained herein or in any
other Loan Document, the authority to enforce rights and remedies hereunder and
under the other Loan Documents against the Credit Parties or any of them shall
be vested exclusively in, and all actions and proceedings at law in connection
with such enforcement shall be instituted and maintained exclusively by, the
Term Agent in accordance with the Loan Documents for the benefit of all the Term
Lenders; provided that the foregoing shall not prohibit (i) the Term Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as the Term Agent) hereunder and under the other Loan
Documents, or (ii) any Term Lender from exercising setoff rights in accordance
with Section 8.11; and provided further that if at any time there is no Person
acting as the Term Agent hereunder and under the other Loan Documents, then (A)
the Required Lenders shall have the rights otherwise ascribed to the Term Agent
pursuant to Section 6.2 and (B) in addition to the matters set forth in clauses
(ii) and (iii) of the preceding proviso and subject to Section 8.11, any Term
Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

 



45

 

 

7.4         Delegation of Rights and Duties.

 

The Term Agent may, upon any term or condition it specifies, delegate or
exercise any of its rights, powers and remedies under, and delegate or perform
any of its duties or any other action with respect to, any Loan Document by or
through any trustee, co-agent, employee, attorney-in-fact and any other Person
(including any Secured Party). Any such Person shall benefit from this Article
VII to the extent provided by the Term Agent.

 

7.5         Reliance and Liability.

 

(a)          The Term Agent may, without incurring any liability hereunder, (i)
treat the payee of any Term Note as its holder until such Term Note has been
assigned in accordance with Section 8.9, (ii) rely on the Register to the extent
set forth in Section 1.4, (iii) consult with any of its Related Persons and,
whether or not selected by it, any other advisors, accountants and other experts
(including advisors to, and accountants and experts engaged by, any Credit
Party) and (iv) rely and act upon any document and information (including those
transmitted by Electronic Transmission) and any telephone message or
conversation, in each case believed by it to be genuine and transmitted, signed
or otherwise authenticated by the appropriate parties.

 

(b)          None of the Term Agent and its Related Persons shall be liable for
any action taken or omitted to be taken by any of them under or in connection
with any Loan Document, and each Secured Party, each Borrower and each other
Credit Party hereby waive and shall not assert (and each Borrower shall cause
each other Credit Party to waive and agree not to assert) any right, claim or
cause of action based thereon, except to the extent of liabilities resulting
primarily from the gross negligence or willful misconduct of the Term Agent or,
as the case may be, such Related Person (each as determined in a final,
non-appealable judgment by a court of competent jurisdiction) in connection with
the duties expressly set forth herein. Without limiting the foregoing, the Term
Agent:

 

(i)          shall not be responsible or otherwise incur liability for any
action or omission taken in reliance upon the instructions of the Required
Lenders or for the actions or omissions of any of its Related Persons selected
with reasonable care (other than employees, officers and directors of the Term
Agent, when acting on behalf of the Term Agent);

 

(ii)         shall not be responsible to any Term Lender or other Person for the
due execution, legality, validity, enforceability, effectiveness, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any Lien
created or purported to be created under or in connection with, any Loan
Document;

 

(iii)        makes no warranty or representation, and shall not be responsible,
to any Term Lender or other Person for any statement, document, information,
representation or warranty made or furnished by or on behalf of any Credit Party
or any Related Person of any Credit Party in connection with any Loan Document
or any transaction contemplated therein or any other document or information
with respect to any Credit Party, whether or not transmitted or (except for
documents expressly required under any Loan Document to be transmitted to the
Term Lenders) omitted to be transmitted by the Term Agent, including as to
completeness, accuracy, scope or adequacy thereof, or for the scope, nature or
results of any due diligence performed by the Term Agent in connection with the
Loan Documents; and

 

 46

 

 

(iv)         shall not have any duty to ascertain or to inquire as to the
performance or observance of any provision of any Loan Document, whether any
condition set forth in any Loan Document is satisfied or waived, as to the
financial condition of any Credit Party or any of its Subsidiaries or as to the
existence or continuation or possible occurrence or continuation of any Default
or Event of Default and shall not be deemed to have notice or knowledge of such
occurrence or continuation unless it has received a notice from the Borrowers or
any Term Lender describing such Default or Event of Default clearly labeled
“notice of default” (in which case the Term Agent shall promptly give notice of
such receipt to all Term Lenders);

 

and, for each of the items set forth in clauses (i) through (iv) above, each
Term Lender and each Borrower hereby waives and agrees not to assert (and each
Borrower shall cause each other Credit Party to waive and agree not to assert)
any right, claim or cause of action it might have against the Term Agent based
thereon.

 

(c)          Each Term Lender (i) acknowledges that it has performed and will
continue to perform its own diligence and has made and will continue to make its
own independent investigation of the operations, financial conditions and
affairs of the Credit Parties and their Subsidiaries and (ii) agrees that it
shall not rely on any audit or other report provided by the Term Agent or its
Related Persons (an “Agent Report”). Each Term Lender further acknowledges that
any Agent Report (i) is provided to the Term Lenders solely as a courtesy,
without consideration, and based upon the understanding that such Term Lender
will not rely on such Agent Report, (ii) was prepared by the Term Agent or its
Related Persons based upon information provided by the Credit Parties solely for
the Term Agent’s own internal use, (iii) may not be complete and may not reflect
all information and findings obtained by the Term Agent or its Related Persons
regarding the operations and condition of the Credit Parties. Neither the Term
Agent nor any of its Related Persons makes any representations or warranties of
any kind with respect to (i) any existing or proposed financing, (ii) the
accuracy or completeness of the information contained in any Agent Report or in
any related documentation, (iii) the scope or adequacy of the Term Agent’s and
its Related Persons’ due diligence, or the presence or absence of any errors or
omissions contained in any Agent Report or in any related documentation, and
(iv) any work performed by the Term Agent or the Term Agent’s Related Persons in
connection with or using any Agent Report or any related documentation.

 

(d)          Neither the Term Agent nor any of its Related Persons shall have
any duties or obligations in connection with or as a result of any Term Lender
receiving a copy of any Agent Report. Without limiting the generality of the
forgoing, neither Term Agent nor any of its Related Persons shall have any
responsibility for the accuracy or completeness of any Agent Report, or the
appropriateness of any Agent Report for any Term Lender’s purposes, and shall
have no duty or responsibility to correct or update any Agent Report or disclose
to any Term Lender any other information not embodied in any Agent Report,
including any supplemental information obtained after the date of any Agent
Report. Each Term Lender releases, and agrees that it will not assert, any claim
against the Term Agent or its Related Persons that in any way relates to any
Agent Report or arises out of any Term Lender having access to any Agent Report
or any discussion of its contents, and agrees to indemnify and hold harmless the
Term Agent and its Related Persons from all claims, liabilities and expenses
relating to a breach by any Term Lender arising out of such Term Lender’s access
to any Agent Report or any discussion of its contents.

 



 47

 

 

7.6         Term Agent Individually.

 

The Term Agent and its Affiliates may make loans and other extensions of credit
to, acquire Stock and Stock Equivalents of, engage in any kind of business with,
any Credit Party or Affiliate thereof as though it were not acting as the Term
Agent and may receive separate fees and other payments therefor. To the extent
the Term Agent or any of its Affiliates makes any Term Loan or otherwise becomes
a Term Lender hereunder, it shall have and may exercise the same rights and
powers hereunder and shall be subject to the same obligations and liabilities as
any other Term Lender and the terms “Term Lender”, “Required Lender” and any
similar terms shall, except where otherwise expressly provided in any Loan
Document, include, without limitation, the Term Agent or such Affiliate, as the
case may be, in its individual capacity as a Term Lender or as one of the
Required Lenders.

 

7.7         Term Lender Credit Decision.

 

(a)          Each Term Lender acknowledges that it shall, independently and
without reliance upon the Term Agent, any Term Lender or any of their Related
Persons or upon any document (including any offering and disclosure materials in
connection with the syndication of the Term Loans) solely or in part because
such document was transmitted by the Term Agent or any of its Related Persons,
conduct its own independent investigation of the financial condition and affairs
of each Credit Party and their respective Subsidiaries and make and continue to
make its own credit decisions in connection with entering into, and taking or
not taking any action under, any Loan Document or with respect to any
transaction contemplated in any Loan Document, in each case based on such
documents and information as it shall deem appropriate. Except for documents
expressly required by any Loan Document to be transmitted by the Term Agent to
the Term Lenders, the Term Agent shall not have any duty or responsibility to
provide any Term Lender with any credit or other information concerning the
business, prospects, operations, Property, financial and other condition or
creditworthiness of any Credit Party or any Affiliate of any Credit Party that
may come in to the possession of the Term Agent or any of its Related Persons.

 

7.8         Expenses; Indemnities; Withholding.

 

(a)          Each Term Lender agrees to reimburse the Term Agent and each of its
Related Persons (to the extent not reimbursed by any Credit Party) promptly upon
demand, severally and ratably, for any costs and expenses (including fees,
charges and disbursements of financial, legal and other advisors and Other Taxes
paid in the name of, or on behalf of, any Credit Party) that may be incurred by
the Term Agent or any of its Related Persons in connection with the preparation,
syndication, execution, delivery, administration, modification, consent, waiver
or enforcement of, or the taking of any other action (whether through
negotiations, through any work-out, bankruptcy, restructuring or other legal or
other proceeding (including, without limitation, preparation for and/or response
to any subpoena or request for document production relating thereto) or
otherwise) in respect of, or legal advice with respect to its rights or
responsibilities under, any Loan Document.

 

(b)          Each Term Lender further agrees to indemnify the Term Agent and
each of its Related Persons (to the extent not reimbursed by any Credit Party),
severally and ratably, from and against Liabilities (including, to the extent
not indemnified pursuant to Section 7.8(c), taxes, interests and penalties
imposed for not properly withholding or backup withholding on payments made to
or for the account of any Term Lender) that may be imposed on, incurred by or
asserted against the Term Agent or any of its Related Persons in any matter
relating to or arising out of, in connection with or as a result of any Loan
Document, any Related Document or any other act, event or transaction related,
contemplated in or attendant to any such document, or, in each case, any action
taken or omitted to be taken by the Term Agent or any of its Related Persons
under or with respect to any of the foregoing.

 



 48

 

 

(c)          To the extent required by any applicable law, the Term Agent may
withhold from any payment to any Term Lender under a Loan Document an amount
equal to any applicable withholding tax. If the IRS or any other Governmental
Authority asserts a claim that the Term Agent did not properly withhold tax from
amounts paid to or for the account of any Term Lender (because the appropriate
certification form was not delivered, was not properly executed, or fails to
establish an exemption from, or reduction of, withholding tax with respect to a
particular type of payment, or because such Term Lender failed to notify the
Term Agent or any other Person of a change in circumstances which rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), or the Term Agent reasonably determines that it was required to
withhold taxes from a prior payment but failed to do so, such Term Lender shall
promptly indemnify the Term Agent fully for all amounts paid, directly or
indirectly, by the Term Agent as tax or otherwise, including penalties and
interest, and together with all expenses incurred by the Term Agent, including
legal expenses, allocated internal costs and out-of-pocket expenses. The Term
Agent may offset against any payment to any Term Lender under a Loan Document,
any applicable withholding tax that was required to be withheld from any prior
payment to such Term Lender but which was not so withheld, as well as any other
amounts for which the Term Agent is entitled to indemnification from such Term
Lender under this Section 7.8(c).

 

7.9         Resignation.

 

(a)          The Term Agent may resign at any time by delivering notice of such
resignation to the Term Lenders and the Borrowers, effective on the date set
forth in such notice or, if no such date is set forth therein, upon the date
such notice shall be effective in accordance with the terms of this Section 7.9.
If the Term Agent delivers any such notice, the Required Lenders shall have the
right to appoint a successor Term Agent. If, after 30 days after the date of the
retiring Term Agent’s notice of resignation, no successor Term Agent has been
appointed by the Required Lenders that has accepted such appointment, then the
retiring Term Agent may, on behalf of the Term Lenders, appoint a successor Term
Agent from among the Term Lenders. Each appointment under this clause (a) shall
be subject to the prior consent of the Lead Borrower, which may not be
unreasonably withheld but shall not be required during the continuance of an
Event of Default.

 

(b)          Effective immediately upon its resignation, (i) the retiring Term
Agent shall be discharged from its duties and obligations under the Loan
Documents, (ii) the Term Lenders shall assume and perform all of the duties of
the Term Agent until a successor Term Agent shall have accepted a valid
appointment hereunder, (iii) the retiring Term Agent and its Related Persons
shall no longer have the benefit of any provision of any Loan Document other
than with respect to any actions taken or omitted to be taken while such
retiring Term Agent was, or because such Term Agent had been, validly acting as
the Term Agent under the Loan Documents and (iv) subject to its rights under
Section 7.3, the retiring Term Agent shall take such action as may be reasonably
necessary to assign to the successor Term Agent its rights as Term Agent under
the Loan Documents. Effective immediately upon its acceptance of a valid
appointment as the Term Agent, a successor Term Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Term Agent under the Loan Documents.

 



 49

 

 

7.10       Release of Collateral or Guarantors.

 

Each Term Lender hereby consents to the release and hereby directs the Term
Agent to release (or, in the case of clause (b)(ii) below, release or
subordinate) the following:

 

(a)          any Subsidiary of any Borrower from its guaranty of any Obligation
if all of the Stock and Stock Equivalents of such Subsidiary owned by any Credit
Party are sold or transferred in a transaction permitted under the Loan
Documents (including pursuant to a waiver or consent); and

 

(b)          any Lien held by the Term Agent for the benefit of the Secured
Parties against (i) any Collateral that is sold, transferred, conveyed or
otherwise disposed of by a Credit Party in a transaction permitted by the Loan
Documents (including pursuant to a waiver or consent), and (ii) all of the
Collateral and all Credit Parties, upon (A) payment and satisfaction in full in
immediately available funds of all of the Term Loans and all other Obligations
(excluding contingent indemnification and expense reimbursement Obligations as
to which no claim has been asserted), (B) deposit of cash collateral with
respect to all contingent Obligations, in amounts and on terms and conditions
and with parties satisfactory to the Term Agent and each Indemnitee that is, or
may be, owed such Obligations (excluding contingent indemnification and expense
reimbursement Obligations as to which no claim has been asserted) and (C) to the
extent requested by the Term Agent, receipt by the Term Agent and the Secured
Parties of liability releases from the Credit Parties each in form and substance
reasonably acceptable to the Term Agent.

 

Each of the Term Lenders hereby directs the Term Agent, and the Term Agent
hereby agrees, upon receipt of at least five (5) Business Days’ advance notice
from the Borrowers, to execute and deliver or file such documents and to perform
other actions reasonably necessary to release the guaranties and Liens when and
as directed in this Section 7.10.

 

ARTICLE VIII.
MISCELLANEOUS

 

8.1        Amendments and Waivers.

 

(a)         No amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent with respect to any departure by any Credit
Party therefrom, shall be effective unless the same shall be in writing and
signed by the Term Agent, the Required Lenders (or by the Term Agent with the
consent of the Required Lenders), and the Borrowers, and then such waiver shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such waiver, amendment, or consent
shall, unless in writing and signed by all the Term Lenders directly affected
thereby (or by the Term Agent with the consent of all the Term Lenders directly
affected thereby), in addition to the Term Agent and the Required Lenders (or by
the Term Agent with the consent of the Required Lenders) and the Borrowers, do
any of the following:

 

(i)          postpone or delay any date fixed for, or reduce or waive, any
scheduled installment of principal or any payment of interest, fees or other
amounts (other than principal) due to the Term Lenders (or any of them)
hereunder or under any other Loan Document (for the avoidance of doubt, (x) the
waiver of a Default or Event of Default or the waiver of the imposition of
increased interest pursuant to Section 1.3(c) shall not constitute a reduction
of interest for purposes hereof and (y) mandatory prepayments pursuant to
Section 1.6 may be postponed, delayed, reduced, waived or modified with the
consent of Required Lenders);

 



 50

 

 

(ii)        reduce the principal of, or the rate of interest specified herein or
the amount of interest payable in cash specified herein on the Term Loans, or of
any fees or other amounts payable hereunder or under any other Loan Document
(for the avoidance of doubt, the waiver of a Default or Event of Default or the
waiver of the imposition of increased interest pursuant to Section 1.3(c) shall
not constitute a reduction of interest for purposes hereof);

 

(iii)       amend or modify Section 1.8 in any manner that would alter the order
of treatment or the pro rata sharing of payments required thereby;

 

(iv)        [reserved];

 

(v)         amend this Section 8.1 or change (x) the term “Required Lenders” or
(y) the percentage of Term Lenders which shall be required for the Term Lenders
to take any action hereunder;

 

(vi)        discharge the Borrowers from their payment Obligations under the
Loan Documents, permit any assignment of such obligations, or release all or
substantially all of the Collateral, except as otherwise may be provided in this
Agreement or the other Loan Documents; or

 

(vii)       subordinate (x) all or substantially all of the Liens granted
pursuant to the Loan Documents or (y) the Obligations, in each case other than
as otherwise permitted hereunder.

 

it being agreed that all Term Lenders shall be deemed to be directly affected by
an amendment or waiver of the type described in the preceding clauses (v) -
(vii).

 

(b)         No amendment, waiver or consent shall, unless in writing and signed
by the Term Agent, in addition to the Required Lenders or all Term Lenders
directly affected thereby, as the case may be (or by the Term Agent with the
consent of the Required Lenders or all the Term Lenders directly affected
thereby, as the case may be), affect the rights or duties of the Term Agent
under this Agreement or any other Loan Document. Notwithstanding anything to the
contrary contained in this Section 8.1, the Fee Letter may be amended, or rights
or privileges thereunder waived, in a writing executed only by the parties
thereto.

 

(c)          Notwithstanding anything to the contrary contained in this
Section 8.1, the Term Agent and the Lead Borrower may amend or modify this
Agreement and any other Loan Document to (i) cure any ambiguity, omission,
defect or inconsistency therein, or (ii) grant a new Lien for the benefit of the
Secured Parties, extend an existing Lien over additional Property for the
benefit of the Secured Parties or join additional Persons as Credit Parties.

 

8.2         Notices.

 

(a)          Addresses. All notices and other communications required or
expressly authorized to be made by this Agreement shall be given in writing,
unless otherwise expressly specified herein, and (i) addressed to the address
set forth on the applicable signature page hereto (as such address may be
updated from time to time by providing written notice to the other parties
hereto in accordance with this Section 8.2(a)), (ii) posted to any E-System
approved by or set up by or at the direction of the Term Agent or (iii)
addressed to such other address as shall be notified in writing (A) in the case
of the Borrowers and the Term Agent, to the other parties hereto and (B) in the
case of all other parties, to the Borrowers and the Term Agent. Transmissions
made by electronic mail to the Term Agent shall be effective only (x) for
notices where such transmission is specifically authorized by this Agreement,
(y) if such transmission is delivered in compliance with procedures of the Term
Agent applicable at the time and previously communicated to Borrowers, and (z)
if receipt of such transmission is acknowledged by the Term Agent.

 

 51

 

 

(b)          Effectiveness. (i) All communications described in clause (a) above
and all other notices, demands, requests and other communications made in
connection with this Agreement shall be effective and be deemed to have been
received (i) if delivered by hand, upon personal delivery, (ii) if delivered by
overnight courier service, one (1) Business Day after delivery to such courier
service, (iii) if delivered by certified or registered mail, upon receipt, (iv)
if delivered by facsimile (other than to post to an E-System pursuant to clause
(a)(ii) above), upon sender’s receipt of confirmation of proper transmission,
and (v) if delivered by posting to any E-System, on the later of the Business
Day of such posting and the Business Day access to such posting is given to the
recipient thereof in accordance with the standard procedures applicable to such
E-System; provided, however, that no communications to the Term Agent pursuant
to Article I shall be effective until received by the Term Agent.

 

              (ii)          The posting, completion and/or submission by any
Credit Party of any communication pursuant to an E-System shall constitute a
representation and warranty by the Credit Parties that any representation,
warranty, certification or other similar statement required by the Loan
Documents to be provided, given or made by a Credit Party in connection with any
such communication is true, correct and complete except as expressly noted in
such communication or E-System.

 

(c)          Each Term Lender shall notify the Term Agent in writing of any
changes in the address to which notices to such Term Lender should be directed,
of addresses of its Lending Office, of payment instructions in respect of all
payments to be made to it hereunder and of such other administrative information
as the Term Agent shall reasonably request.

 

8.3          Electronic Transmissions.

 

(a)          Authorization. Subject to the provisions of Section 8.2(a), each of
the Term Agent, the Term Lenders, each Credit Party and each of their Related
Persons, is authorized (but not required) to transmit, post or otherwise make or
communicate, in its sole discretion, Electronic Transmissions in connection with
any Loan Document and the transactions contemplated therein. Each Credit Party
and each Secured Party acknowledges and agrees that the use of Electronic
Transmissions is not necessarily secure and that there are risks associated with
such use, including risks of interception, disclosure and abuse and each
indicates it assumes and accepts such risks by hereby authorizing the
transmission of Electronic Transmissions.

 

(b)          Signatures. Subject to the provisions of Section 8.2(a), (i)(A) no
posting to any E-System shall be denied legal effect merely because it is made
electronically, (B) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any UCC, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter, (ii) each such posting that is
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such posting, an E-Signature, upon which the Term
Agent, each Secured Party and each Credit Party may rely and assume the
authenticity thereof, (iii) each such posting containing a signature, a
reproduction of a signature or an E-Signature shall, for all intents and
purposes, have the same effect and weight as a signed paper original and (iv)
each party hereto or beneficiary hereto agrees not to contest the validity or
enforceability of any posting on any E-System or E-Signature on any such posting
under the provisions of any applicable Requirement of Law requiring certain
documents to be in writing or signed; provided, however, that nothing herein
shall limit such party’s or beneficiary’s right to contest whether any posting
to any E-System or E-Signature has been altered after transmission.

 



 52

 

 

(c)          Separate Agreements. All uses of an E-System shall be governed by
and subject to, in addition to Section 8.2 and this Section 8.3, the separate
terms, conditions and privacy policy posted or referenced in such E-System (or
such terms, conditions and privacy policy as may be updated from time to time,
including on such E-System) and related Contractual Obligations executed by the
Term Agent and Credit Parties in connection with the use of such E-System.

 

(d)          LIMITATION OF LIABILITY. ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS
SHALL BE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE TERM AGENT, ANY TERM
LENDER OR ANY OF THEIR RELATED PERSONS WARRANTS THE ACCURACY, ADEQUACY OR
COMPLETENESS OF ANY E-SYSTEMS OR ELECTRONIC TRANSMISSION AND DISCLAIMS ALL
LIABILITY FOR ERRORS OR OMISSIONS THEREIN. NO WARRANTY OF ANY KIND IS MADE BY
THE TERM AGENT, ANY TERM LENDER OR ANY OF THEIR RELATED PERSONS IN CONNECTION
WITH ANY E-SYSTEMS OR ELECTRONIC COMMUNICATION, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS. Each of the
Borrowers, each other Credit Party executing this Agreement and each Secured
Party agrees that the Term Agent has no responsibility for maintaining or
providing any equipment, software, services or any testing required in
connection with any Electronic Transmission or otherwise required for any
E-System.

 

8.4          No Waiver; Cumulative Remedies.

 

No failure to exercise and no delay in exercising, on the part of the Term Agent
or any Term Lender, any right, remedy, power or privilege hereunder, shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
No course of dealing between any Credit Party, any Affiliate of any Credit
Party, the Term Agent or any Term Lender shall be effective to amend, modify or
discharge any provision of this Agreement or any of the other Loan Documents.

 



 53

 

 

8.5           Costs and Expenses.

 

Any action taken by any Credit Party under or with respect to any Loan Document,
even if required under any Loan Document or at the request of Term Agent or
Required Lenders, shall be at the expense of such Credit Party, and neither Term
Agent nor any other Secured Party shall be required under any Loan Document to
reimburse any Credit Party or any Subsidiary of any Credit Party therefor except
as expressly provided therein. In addition, each Borrower agrees to pay or
reimburse upon demand: (a) Term Agent for all fees, disbursements, out-of-pocket
costs and expenses (including reasonable travel expenses) incurred by it or any
of its Related Persons in connection with the investigation, development,
preparation, documentation, negotiation, execution, interpretation, monitoring
or administration of, any modification of any term of or termination of, any
Loan Document, any commitment or proposal letter therefor, any other document
prepared in connection therewith or the consummation, monitoring and
administration of any transaction contemplated herein or therein (including,
without limitation, assignments), in each case including Attorney Costs of Term
Agent, background checks and similar expenses and, subject to any limitations
contained in Section 4.9, the cost of environmental audits, field examinations,
wind-down analyses, Collateral audits and appraisals, (b) Term Agent for all
reasonable costs and expenses incurred by it or any of its Related Persons in
connection with internal audit reviews, field examinations and Collateral
examinations (which shall be reimbursed, in addition to the out-of-pocket costs
and expenses of such examiners), in each case, subject to any limitations
contained in Section 4.9, (c) each of Term Agent and its respective Related
Persons for all costs and expenses incurred in connection with (i) any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a “work-out”, (ii) the enforcement, protection or preservation of
any right or remedy under any Loan Document, any Obligation, with respect to the
Collateral or any other related right or remedy (including, without limitation,
any efforts to preserve, protect, collect, or enforce the Collateral) or (iii)
the commencement, defense, conduct of, intervention in, or the taking of any
other action with respect to, any proceeding (including any bankruptcy or
insolvency proceeding) related to any Credit Party, any Subsidiary of any Credit
Party, Loan Document, Obligation or related transaction (or the response to and
preparation for any subpoena or request for document production relating
thereto), including Attorney Costs of Term Agent, and (d) fees and disbursements
of Attorney Costs of one (1) law firm on behalf of all Term Lenders (in addition
to Attorney Costs for Term Agent) incurred in connection with any of the matters
referred to in clause (c) above.

 

8.6          Indemnity.

 

(a)          Each Credit Party agrees to indemnify, hold harmless and defend
Term Agent, each Term Lender and each of their respective Related Persons (each
such Person being an “Indemnitee”) from and against all Liabilities that may be
imposed on, incurred by or asserted against any such Indemnitee in any matter
relating to or arising out of, in connection with or as a result of (i) any Loan
Document, any Obligation (or the repayment thereof), the use or intended use of
the proceeds of any Term Loan or any securities filing of, or with respect to,
any Credit Party, (ii) any Contractual Obligation entered into in connection
with any E-Systems or other Electronic Transmissions relating to or arising out
of, in connection with, or as a result of, any Loan Document, any Obligation (or
repayment thereof), or the use or intended use of the proceeds of any Term Loan,
or any securities filing of, or with respect to, any Credit Party, (iii) any
actual or prospective investigation, litigation or other proceeding, relating to
or arising out of, in connection with, or as a result of, any Loan Document, any
Obligation (or repayment thereof), or the use or intended use of the proceeds of
any Term Loan, or any securities filing of, or with respect to, any Credit
Party, whether or not brought by any such Indemnitee or any of its Related
Persons, any holders of securities or creditors (and including legal fees in any
case), whether or not any such Indemnitee, Related Person, holder or creditor is
a party thereto, and whether or not based on any securities or commercial law or
regulation or any other Requirement of Law or theory thereof, including common
law, equity, contract, tort or otherwise or (iv) any other act, event or
transaction related, contemplated in or attendant to any of the foregoing
(collectively, the “Indemnified Matters”); provided, however, that no Credit
Party shall have any liability under this Section 8.6 to any Indemnitee with
respect to any Indemnified Matter, and no Indemnitee shall have any liability
with respect to any Indemnified Matter other than (to the extent otherwise
liable), to the extent such liability has resulted primarily from the gross
negligence or willful misconduct of such Indemnitee, as determined by a court of
competent jurisdiction in a final non-appealable judgment or order. Furthermore,
each of the Borrowers and each other Credit Party executing this Agreement
waives and agrees not to assert against any Indemnitee, and shall cause each
other Credit Party to waive and not assert against any Indemnitee, any right of
contribution with respect to any Liabilities that may be imposed on, incurred by
or asserted against any Related Person. Without limiting the provisions of
Section 9.1(d), this Section 8.6(a) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.

 



 54

 

 

(b)          Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities, including those arising from, or otherwise involving,
any property of any Credit Party or any Related Person of any Credit Party or
any actual, alleged or prospective damage to property or natural resources or
harm or injury alleged to have resulted from any Release of Hazardous Materials
on, upon or into such property or natural resource or any property on or
contiguous to any Real Estate of any Credit Party or any Related Person of any
Credit Party, whether or not, with respect to any such Environmental
Liabilities, any Indemnitee is a mortgagee pursuant to any leasehold mortgage, a
mortgagee in possession, the successor-in-interest to any Credit Party or any
Related Person of any Credit Party or the owner, lessee or operator of any
property of any Related Person through any foreclosure action, in each case
except to the extent such Environmental Liabilities (i) are incurred solely
following foreclosure by Term Agent or following Term Agent or any Term Lender
having become the successor-in-interest to any Credit Party or any Related
Person of any Credit Party and (ii) are attributable solely to acts of such
Indemnitee.

 

8.7          Marshaling; Payments Set Aside.

 

No Secured Party shall be under any obligation to marshal any Property in favor
of any Credit Party or any other Person or against or in payment of any
Obligation. To the extent that any Secured Party receives a payment from any
Borrower, from any other Credit Party, from the proceeds of the Collateral, from
the exercise of its rights of setoff, any enforcement action or otherwise, and
such payment is subsequently, in whole or in part, invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party, then to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor, shall be revived and continued in full force and effect as if
such payment had not occurred.

 

8.8          Successors and Assigns.

 

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns; provided that
any assignment by any Term Lender shall be subject to the provisions of Section
8.9, and provided further that neither the Borrowers nor any other Credit Party
may assign or transfer any of its rights or obligations under this Agreement
without the prior written consent of the Term Agent and each Term Lender.

 

8.9          Assignments and Participations; Binding Effect.

 

(a)          Binding Effect. This Agreement shall become effective when it shall
have been executed by the Borrowers, the other Credit Parties signatory hereto,
the Term Agent and when the Term Agent shall have been notified by each Term
Lender that such Term Lender has executed it. Thereafter, it shall be binding
upon and inure to the benefit of, but only to the benefit of, the Borrowers, the
other Credit Parties hereto (in each case except for Article VII), the Term
Agent, each Term Lender and their respective successors and permitted assigns.
Except as expressly provided in any Loan Document (including in Section 7.9 and
Section 8.9), none of the Borrowers, any other Credit Party, any Term Lender or
the Term Agent shall have the right to assign any rights or obligations
hereunder or any interest herein.

 



 55

 

 

(b)          Right to Assign. Each Term Lender may sell, transfer, negotiate or
assign (a “Sale”) all or a portion of its rights and obligations hereunder
(including all or a portion of its rights and obligations with respect to the
Term Loans) to (i) any existing Term Lender, (ii) any Affiliate or Approved Fund
of any existing Term Lender or (iii) any other Person (that is not a natural
Person) acceptable to the Term Agent; provided, however, that (w) the aggregate
outstanding principal amount (determined as of the effective date of the
applicable Assignment) of the portion of the Term Loans subject to any such Sale
shall be in a minimum amount of $500,000 and increments of $500,000 in excess
thereof, unless such Sale is made to an existing Term Lender or an Affiliate or
Approved Fund of any existing Term Lender, is of the assignor’s (together with
its Affiliates and Approved Funds) entire interest in such facility or is made
with the prior consent of Term Agent, (x) such Sales shall be effective only
upon the acknowledgement in writing of such Sale by the Term Agent, and (y)
interest accrued prior to and through the date of any such Sale may not be
assigned. Notwithstanding the foregoing, prior to the occurrence of an Event of
Default, no Term Lender may assign any portion of its rights and obligations
hereunder to an operating company which is a direct competitor of the Lead
Borrower. The Term Agent’s refusal to accept a Sale to a Credit Party (or an
Affiliate of a Credit Party) or a holder of Subordinated Indebtedness (or an
Affiliate of such a holder), or the imposition of conditions or limitations
(including limitations on voting) upon Sales to such Persons, shall not be
deemed to be unreasonable.

 

(c)          Procedure. The parties to each Sale made in reliance on clause (b)
above (other than those described in clause (e) or (f) below) shall execute and
deliver to the Term Agent an Assignment via an electronic settlement system
designated by the Term Agent (or, if previously agreed with the Term Agent, via
a manual execution and delivery of the Assignment) evidencing such Sale,
together with any existing Term Note subject to such Sale (or any affidavit of
loss therefor acceptable to the Term Agent), any tax forms required to be
delivered pursuant to Section 9.1 and payment of an assignment fee in the amount
of $3,500 to the Term Agent, unless waived or reduced by the Term Agent;
provided, that (i) if a Sale by a Term Lender is made to an Affiliate or an
Approved Fund of such assigning Term Lender, then no assignment fee shall be due
in connection with such Sale, and (ii) if a Sale by a Term Lender is made to an
assignee that is not an Affiliate or Approved Fund of such assignor Term Lender,
and concurrently to one or more Affiliates or Approved Funds of such Assignee,
then only one assignment fee of $3,500 shall be due in connection with such Sale
(unless waived or reduced by the Term Agent). Upon receipt of all the foregoing,
and conditioned upon such receipt and, if such Assignment is made in accordance
with clause (iii) of Section 8.9(b), upon the Term Agent (and the Borrowers, if
applicable) consenting to such Assignment, from and after the effective date
specified in such Assignment, the Term Agent shall record or cause to be
recorded in the Register the information contained in such Assignment.

 

(d)          Effectiveness. Subject to the recording of an Assignment by the
Term Agent in the Register pursuant to Section 1.4(b), (i) the assignee
thereunder shall become a party hereto and, to the extent that rights and
obligations under the Loan Documents have been assigned to such assignee
pursuant to such Assignment, shall have the rights and obligations of a Term
Lender, (ii) any applicable Term Note shall be transferred to such assignee
through such entry and (iii) the assignor thereunder shall, to the extent that
rights and obligations under this Agreement have been assigned by it pursuant to
such Assignment, relinquish its rights (except for those surviving the payment
in full of the Obligations) and be released from its obligations under the Loan
Documents, other than those relating to events or circumstances occurring prior
to such assignment (and, in the case of an Assignment covering all or the
remaining portion of an assigning Term Lender’s rights and obligations under the
Loan Documents, such Term Lender shall cease to be a party hereto).

 



 56

 

 

(e)          Grant of Security Interests. In addition to the other rights
provided in this Section 8.9, each Term Lender may grant a security interest in,
or otherwise assign as collateral, any of its rights under this Agreement,
whether now owned or hereafter acquired (including rights to payments of
principal or interest on the Term Loans), to (A) any federal reserve bank
(pursuant to Regulation A of the Federal Reserve Board), without notice to the
Term Agent or (B) any holder of, or trustee for the benefit of the holders of,
such Term Lender’s Indebtedness or equity securities, by notice to the Term
Agent; provided, however, that no such holder or trustee, whether because of
such grant or assignment or any foreclosure thereon (unless such foreclosure is
made through an assignment in accordance with clause (b) above), shall be
entitled to any rights of such Term Lender hereunder and no such Term Lender
shall be relieved of any of its obligations hereunder.

 

(f)          Participants and SPVs. In addition to the other rights provided in
this Section 8.9, each Term Lender may, (x) with notice to the Term Agent, grant
to an SPV the option to make all or any part of the Term Loans that such Term
Lender would otherwise be required to make hereunder (and the exercise of such
option by such SPV and the making of the Term Loans pursuant thereto shall
satisfy the obligation of such Term Lender to make such Term Loans hereunder)
and such SPV may assign to such Term Lender the right to receive payment with
respect to any Obligation and (y) without notice to or consent from the Term
Agent or the Borrowers, sell participations to one or more Persons in or to all
or a portion of its rights and obligations under the Loan Documents (including
all its rights and obligations with respect to the Term Loans); provided,
however, that, whether as a result of any term of any Loan Document or of such
grant or participation, (i) no such SPV or participant shall have a commitment,
or be deemed to have made an offer to commit, to make any portion of the Term
Loans hereunder, and, except as provided in the applicable option agreement,
none shall be liable for any obligation of such Term Lender hereunder, (ii) such
Term Lender’s rights and obligations, and the rights and obligations of the
Credit Parties and the Secured Parties towards such Term Lender, under any Loan
Document shall remain unchanged and each other party hereto shall continue to
deal solely with such Term Lender, which shall remain the holder of the
Obligations in the Register, except that (A) each such participant and SPV shall
be entitled to the benefit of Article IX, but, with respect to Section 9.1, only
to the extent such participant or SPV delivers the tax forms such Term Lender is
required to collect pursuant to Section 9.1(f) and then only to the extent of
any amount to which such Term Lender would be entitled in the absence of any
such grant or participation and (B) each such SPV may receive other payments
that would otherwise be made to such Term Lender with respect to the portion of
the Term Loans funded by such SPV to the extent provided in the applicable
option agreement and set forth in a notice provided to the Term Agent by such
SPV and such Term Lender, provided, however, that in no case (including pursuant
to clause (A) or (B) above) shall an SPV or participant have the right to
enforce any of the terms of any Loan Document, and (iii) the consent of such SPV
or participant shall not be required (either directly, as a restraint on such
Term Lender’s ability to consent hereunder or otherwise) for any amendments,
waivers or consents with respect to any Loan Document or to exercise or refrain
from exercising any powers or rights such Term Lender may have under or in
respect of the Loan Documents (including the right to enforce or direct
enforcement of the Obligations), except for those described in clauses (i) and
(ii) of Section 8.1(a) with respect to amounts, or dates fixed for payment of
amounts, to which such participant or SPV would otherwise be entitled and, in
the case of participants, except for those described in clause (v) of Section
8.1(a). No party hereto shall institute (and the Borrowers shall cause each
other Credit Party not to institute) against any SPV grantee of an option
pursuant to this clause (f) any bankruptcy, reorganization, insolvency,
liquidation or similar proceeding, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper of such SPV;
provided, however, that each Term Lender having designated an SPV as such agrees
to indemnify each Indemnitee against any Liability that may be incurred by, or
asserted against, such Indemnitee as a result of failing to institute such
proceeding (including a failure to be reimbursed by such SPV for any such
Liability). The agreement in the preceding sentence shall survive the payment in
full of the Obligations.

 



 57

 

 

8.10         Non-Public Information; Confidentiality.

 

 (a)          Non-Public Information. Term Agent and each Term Lender
acknowledges and agrees that it may receive material non-public information
(“MNPI”) hereunder concerning the Credit Parties and their Affiliates and agrees
to use such information in compliance with all relevant policies, procedures and
applicable Requirements of Laws.

 

 (b)          Confidential Information. Each Term Lender and Term Agent agrees
to use all commercially reasonable efforts to maintain, in accordance with its
customary practices, the confidentiality of information obtained by it pursuant
to any Loan Document, except that such information may be disclosed (i) with the
Lead Borrower’s consent, (ii) to Related Persons, funding sources and investment
committees of such Term Lender, or Term Agent, as the case may be, that are
advised of the confidential nature of such information and are instructed to
keep such information confidential in accordance with the terms hereof, (iii) to
the extent such information presently is or hereafter becomes (A) publicly
available other than as a result of a breach of this Section 8.10 or (B)
available to such Term Lender or Term Agent or any of their Related Persons, as
the case may be, from a source (other than any Credit Party) not known by them
to be subject to disclosure restrictions, (iv) to the extent disclosure is
required by applicable Requirements of Law or other legal process or requested
or demanded by any Governmental Authority, (v) to the extent necessary or
customary for inclusion in league table measurements, (vi) (A) to the National
Association of Insurance Commissioners or any similar organization, any examiner
or any nationally recognized rating agency or (B) otherwise to the extent
consisting of general portfolio information that does not identify Credit
Parties, (vii) to current or prospective assignees, SPVs (including the
investors or prospective investors therein) or participants and to their
respective Related Persons, in each case to the extent such assignees,
investors, participants or Related Persons agree to be bound by provisions
substantially similar to the provisions of this Section 8.10 (and such Person
may disclose information to their respective Related Persons in accordance with
clause (ii) above), (viii) to any other party hereto, (ix) to any rating agency
(provided that, prior to any such disclosure, such holder shall make the
recipient of such Confidential Information aware of the confidential nature of
the same), and (x) in connection with the exercise or enforcement of any right
or remedy under any Loan Document, in connection with any litigation or other
proceeding to which such Term Lender or Term Agent or any of their Related
Persons is a party or bound, or to the extent necessary to respond to public
statements or disclosures by Credit Parties or their Related Persons referring
to a Term Lender or Term Agent or any of their Related Persons. In the event of
any conflict between the terms of this Section 8.10 and those of any other
Contractual Obligation entered into with any Credit Party (whether or not a Loan
Document), the terms of this Section 8.10 shall govern.

 

 (c)          Tombstones. The Term Agent or any Term Lender may from time to
time, with the prior consent of the Lead Borrower, publish advertising material
(including press releases) relating to the financing transactions contemplated
by this Agreement using any Credit Party’s name, product photographs, logo or
trademark.

 



 58

 

 

 (d)          Press Release and Related Matters. No Credit Party shall, and no
Credit Party shall permit any of its Affiliates to, issue any press release or
other public disclosure (other than any document filed with any Governmental
Authority relating to a public offering of securities of any Credit Party) using
the name, logo or otherwise referring to Crystal or of any of its Affiliates,
the Loan Documents or any transaction contemplated therein to which Term Agent
is party without the prior consent of Crystal except to the extent required to
do so under applicable Requirements of Law and then, only after consulting with
Crystal.

 

 (e)          Distribution of Materials to Term Lenders. The Credit Parties
acknowledge and agree that the Loan Documents and all reports, notices,
communications and other information or materials provided or delivered by, or
on behalf of, the Credit Parties hereunder (collectively, the “Borrower
Materials”) may be disseminated by, or on behalf of, Term Agent, and made
available, to the Term Lenders by posting such Borrower Materials on an
E-System. The Credit Parties authorize Term Agent to download copies of their
logos from its website and post copies thereof on an E-System.

 

 (f)          Material Non-Public Information. The Credit Parties hereby agree
that if either they, any parent company or any Subsidiary of the Credit Parties
has publicly traded equity or debt securities in the U.S., they shall (and shall
cause such parent company or Subsidiary, as the case may be, to) (i) identify in
writing, and (ii) clearly and conspicuously mark such Borrower Materials that
contain only information that is publicly available or that is not material for
purposes of U.S. federal and state securities laws as “PUBLIC”. The Credit
Parties agree that by identifying such Borrower Materials as “PUBLIC” or
publicly filing such Borrower Materials with the Securities and Exchange
Commission, then Term Agent and the Term Lenders shall be entitled to treat such
Borrower Materials as not containing any MNPI for purposes of U.S. federal and
state securities laws. The Credit Parties further represent, warrant,
acknowledge and agree that the following documents and materials shall be deemed
to be PUBLIC, whether or not so marked, and do not contain any MNPI: (A) the
Loan Documents, including the exhibits attached thereto, but excluding the
schedules attached thereto, and (B) administrative materials of a customary
nature prepared by the Credit Parties or Term Agent. Before distribution of any
Borrower Materials, the Credit Parties agree to execute and deliver to Term
Agent a letter authorizing distribution of the evaluation materials to
prospective Term Lenders and their employees willing to receive MNPI, and a
separate letter authorizing distribution of evaluation materials that do not
contain MNPI and represent that no MNPI is contained therein.

 

8.11         Set-off; Sharing of Payments.

 

 (a)          Right of Setoff. Each of Term Agent, each Term Lender and each
Affiliate (including each branch office thereof) of any of them is hereby
authorized, without notice or demand (each of which is hereby waived by each
Credit Party), at any time and from time to time during the continuance of any
Event of Default and to the fullest extent permitted by applicable Requirements
of Law, to set off and apply any and all deposits (whether general or special,
time or demand, provisional or final) at any time held and other Indebtedness,
claims or other obligations at any time owing by Term Agent, such Term Lender or
any of their respective Affiliates to or for the credit or the account of any
Borrower or any other Credit Party against any Obligation of any Credit Party
now or hereafter existing, whether or not any demand was made under any Loan
Document with respect to such Obligation and even though such Obligation may be
unmatured. No Term Lender shall exercise any such right of setoff without the
prior consent of Term Agent or Required Lenders. Each of Term Agent and each
Term Lender agrees promptly to notify the Lead Borrower and Term Agent after any
such setoff and application made by such Term Lender or its Affiliates;
provided, however, that the failure to give such notice shall not affect the
validity of such setoff and application. The rights under this Section 8.11 are
in addition to any other rights and remedies (including other rights of setoff)
that Term Agent, the Term Lenders, their Affiliates and the other Secured
Parties, may have.

 



 59

 

 

 (b)          Sharing of Payments, Etc. If any Term Lender, directly or through
an Affiliate or branch office thereof, obtains any payment of any Obligation of
any Credit Party (whether voluntary, involuntary or through the exercise of any
right of setoff or the receipt of any Collateral or “proceeds” (as defined under
the applicable UCC) of Collateral) other than pursuant to Section 8.9 or Article
IX and such payment exceeds the amount such Term Lender would have been entitled
to receive if all payments had gone to, and been distributed by, the Term Agent
in accordance with the provisions of the Loan Documents, such Term Lender shall
purchase for cash from other Term Lenders such participations in their
Obligations as necessary for such Term Lender to share such excess payment with
such Term Lenders to ensure such payment is applied as though it had been
received by the Term Agent and applied in accordance with this Agreement (or, if
such application would then be at the discretion of the Borrower, applied to
repay the Obligations in accordance herewith); provided, however, that (i) if
such payment is rescinded or otherwise recovered from such Term Lender in whole
or in part, such purchase shall be rescinded and the purchase price therefor
shall be returned to such Term Lender without interest and (ii) such Term Lender
shall, to the fullest extent permitted by applicable Requirements of Law, be
able to exercise all its rights of payment (including the right of setoff) with
respect to such participation as fully as if such Term Lender were the direct
creditor of the applicable Credit Party in the amount of such participation.

 

8.12         Counterparts; Facsimile Signature.

 

This Agreement may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart. Delivery of an executed
signature page of this Agreement by facsimile transmission or Electronic
Transmission shall be as effective as delivery of a manually executed
counterpart hereof.

 

8.13         Severability.

 

The illegality or unenforceability of any provision of this Agreement or any
instrument or agreement required hereunder shall not in any way affect or impair
the legality or enforceability of the remaining provisions of this Agreement or
any instrument or agreement required hereunder.

 

8.14         Captions.

 

The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

 

8.15         Independence of Provisions.

 

The parties hereto acknowledge that this Agreement and the other Loan Documents
may use several different limitations, tests or measurements to regulate the
same or similar matters, and that such limitations, tests and measurements are
cumulative and must each be performed, except as expressly stated to the
contrary in this Agreement.

 



 60

 

 

8.16         Interpretation.

 

This Agreement is the result of negotiations among and has been reviewed by
counsel to Credit Parties, the Term Agent, each Term Lender and other parties
hereto, and is the product of all parties hereto. Accordingly, this Agreement
and the other Loan Documents shall not be construed against the Term Lenders or
the Term Agent merely because of the Term Agent’s or the Term Lenders’
involvement in the preparation of such documents and agreements. Without
limiting the generality of the foregoing, each of the parties hereto has had the
advice of counsel with respect to Sections 8.18 and 8.19.

 

8.17         No Third Parties Benefited.

 

This Agreement is made and entered into for the sole protection and legal
benefit of the Borrowers, the Term Lenders and the Term Agent, and their
permitted successors and assigns, and no other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan Documents.
Neither the Term Agent nor any Term Lender shall have any obligation to any
Person not a party to this Agreement or the other Loan Documents.

 

8.18         Governing Law and Jurisdiction.

 

 (a)          Governing Law. The laws of the State of New York shall govern all
matters arising out of, in connection with or relating to this Agreement,
including, without limitation, its validity, interpretation, construction,
performance and enforcement (including, without limitation, any claims sounding
in contract or tort law arising out of the subject matter hereof and any
determinations with respect to post-judgment interest) but without giving effect
to the conflicts of laws principles thereof, but including Section 5-1401 of the
New York General Obligations Law.

 

 (b)          Submission to Jurisdiction. Any legal action or proceeding with
respect to any Loan Document shall be brought exclusively in the courts of the
State of New York located in the City of New York, Borough of Manhattan, or of
the United States of America for the Southern District of New York and, by
execution and delivery of this Agreement, each party hereto executing this
Agreement hereby accepts for itself and in respect of its Property, generally
and unconditionally, the jurisdiction of the aforesaid courts; provided that
nothing in this Agreement shall limit the right of the Term Agent to commence
any proceeding in the federal or state courts of any other jurisdiction to the
extent the Term Agent determines that such action is necessary or appropriate to
exercise its rights or remedies under the Loan Documents. The parties hereto
(and, to the extent set forth in any other Loan Document, each other Credit
Party) hereby irrevocably waive any objection, including any objection to the
laying of venue or based on the grounds of forum non conveniens, that any of
them may now or hereafter have to the bringing of any such action or proceeding
in such jurisdictions.

 

 (c)          Service of Process. Each party hereto hereby irrevocably waives
personal service of any and all legal process, summons, notices and other
documents and other service of process of any kind and consents to such service
in any suit, action or proceeding brought in the United States of America with
respect to or otherwise arising out of or in connection with any Loan Document
by any means permitted by applicable Requirements of Law, including by the
mailing thereof (by registered or certified mail, postage prepaid) to the
address of the Borrowers specified herein (and shall be effective when such
mailing shall be effective, as provided therein). Each party hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 



 61

 

 

 (d)          Non-Exclusive Jurisdiction. Nothing contained in this Section 8.18
shall affect the right of the Term Agent or any Term Lender to serve process in
any other manner permitted by applicable Requirements of Law or commence legal
proceedings or otherwise proceed against any Credit Party in any other
jurisdiction.

 

8.19         Waiver of Jury Trial.

 

THE PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW, WAIVE ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT OF, IN CONNECTION WITH OR
RELATING TO, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND ANY OTHER TRANSACTION
CONTEMPLATED HEREBY AND THEREBY. THIS WAIVER APPLIES TO ANY ACTION, SUIT OR
PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE.

 

8.20         Entire Agreement; Release; Survival.

 

 (a)          THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT OF THE PARTIES AND
SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS RELATING TO THE SUBJECT MATTER
THEREOF AND ANY PRIOR LETTER OF INTEREST, COMMITMENT LETTER, CONFIDENTIALITY AND
SIMILAR AGREEMENTS INVOLVING ANY CREDIT PARTY AND ANY TERM LENDER OR ANY OF
THEIR RESPECTIVE AFFILIATES RELATING TO A FINANCING OF SUBSTANTIALLY SIMILAR
FORM, PURPOSE OR EFFECT OTHER THAN THE FEE LETTER. IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS OF THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT, THE TERMS OF
THIS AGREEMENT SHALL GOVERN (UNLESS OTHERWISE EXPRESSLY STATED IN SUCH OTHER
LOAN DOCUMENT OR SUCH TERMS OF SUCH OTHER LOAN DOCUMENTS ARE NECESSARY TO COMPLY
WITH APPLICABLE REQUIREMENTS OF LAW, IN WHICH CASE SUCH TERMS SHALL GOVERN TO
THE EXTENT NECESSARY TO COMPLY THEREWITH).

 

 (b)          Execution of this Agreement by the Credit Parties constitutes a
full, complete and irrevocable release of any and all claims which each Credit
Party may have at law or in equity in respect of all prior discussions and
understandings, oral or written, relating to the subject matter of this
Agreement and the other Loan Documents. In no event shall any Indemnitee be
liable on any theory of liability for any special, indirect, consequential or
punitive damages (including any loss of profits, business or anticipated
savings). Each of the Borrowers and each other Credit Party signatory hereto
hereby waives, releases and agrees (and shall cause each other Credit Party to
waive, release and agree) not to sue upon any such claim for any special,
indirect, consequential or punitive damages, whether or not accrued and whether
or not known or suspected to exist in its favor.

 

 (c)          (i) Any indemnification or other protection provided to any
Indemnitee pursuant to this Section 8.20, Sections 8.5 (Costs and Expenses) and
8.6 (Indemnity) and Article VII (Term Agent) and Article IX (Taxes and Yield
Protection) and (ii) the provisions of Section 8.1 of the Guaranty and Security
Agreement, in each case, shall (x) survive the payment in full of all
Obligations and (y) with respect to clause (i) above, inure to the benefit of
any Person that at any time held a right thereunder (as an Indemnitee or
otherwise) and, thereafter, its successors and permitted assigns.

 



 62

 

 

8.21         Patriot Act.

 

Each Term Lender that is subject to the Patriot Act hereby notifies the Credit
Parties that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies each Credit Party, which
information includes the name and address of each Credit Party and other
information that will allow such Term Lender to identify each Credit Party in
accordance with the Patriot Act.

 

8.22         Replacement of Term Lenders. Within thirty (30) days after: (i)
receipt by the Borrowers of written notice and demand from any Term Lender that
is not the Term Agent or an Affiliate of the Term Agent (an “Affected Lender”)
for payment of additional costs as provided in Sections 9.1 and/or 9.2 (in
amounts in excess of additional costs demanded to be paid by other Term Lenders
with respect to the same matters); or (ii) any failure by any Term Lender (other
than the Term Agent or an Affiliate of the Term Agent) to consent to a requested
amendment, waiver or modification to any Loan Document in which the Term Agent
has already consented to such amendment, waiver or modification but the consent
of such Term Lender (or each Term Lender, or each Term Lender directly affected
thereby, as applicable) is required with respect thereto, either the Term Agent
or the Lead Borrower may, at its respective option, notify the other of the Term
Agent or the Lead Borrower (as the case may be) and such Affected Lender (or
such non-consenting Term Lender) of the Term Agent’s or the Lead Borrower’s
intention to obtain, at the Borrowers’ expense, a replacement Term Lender
(“Replacement Lender”) for such Affected Lender (or such non-consenting Term
Lender), which Replacement Lender shall be reasonably satisfactory to the Term
Agent. In the event the Term Agent or the Lead Borrower obtains a Replacement
Lender within thirty (30) days following notice of its intention to do so, the
Affected Lender (or such non-consenting Term Lender) shall sell and assign its
portion of the Term Loans to such Replacement Lender, at par, provided that the
Borrowers have reimbursed such Affected Lender for its increased costs for which
it is entitled to reimbursement under this Agreement through the date of such
sale and assignment. In the event that a replaced Term Lender does not execute
an Assignment pursuant to Section 8.9 within five (5) Business Days after
receipt by such replaced Term Lender of notice of replacement pursuant to this
Section 8.22 and presentation to such replaced Term Lender of an Assignment
evidencing an assignment pursuant to this Section 8.22, the Term Agent shall be
entitled (but not obligated) to execute such an Assignment on behalf of such
replaced Term Lender, and any such Assignment so executed by the Borrowers, the
Replacement Lender and the Term Agent (for itself and on behalf of such Affected
Lender (or such non-consenting Term Lender)), shall be effective for purposes of
this Section 8.22 and Section 8.9. Upon any such assignment and payment and
compliance with the other provisions of Section 8.9, such replaced Term Lender
shall no longer constitute a “Term Lender” for purposes hereof; provided, any
rights of such replaced Term Lender to indemnification hereunder shall survive.

 

8.23         Creditor-Debtor Relationship.

 

The relationship between the Term Agent, and each Term Lender, on the one hand,
and the Credit Parties, on the other hand, is solely that of creditor and
debtor. No Secured Party has any fiduciary relationship or duty to any Credit
Party arising out of or in connection with, and there is no agency, tenancy or
joint venture relationship between the Secured Parties and the Credit Parties by
virtue of, any Loan Document or any transaction contemplated therein.

 



 63

 

 

8.24         Actions in Concert.

 

Notwithstanding anything contained herein to the contrary, each Term Lender
hereby agrees with each other Term Lender that no Term Lender shall take any
action to protect or enforce its rights against any Credit Party arising out of
this Agreement or any other Loan Document (including exercising any rights of
setoff) without first obtaining the prior written consent of the Term Agent or
Required Lenders, it being the intent of the Term Lenders that any such action
to protect or enforce rights under this Agreement and the other Loan Documents
shall be taken in concert and at the direction or with the consent of the Term
Agent or Required Lenders.

 

ARTICLE IX.
TAXES, YIELD PROTECTION AND ILLEGALITY

 

9.1          Taxes.

 

(a)          Except as otherwise provided in this Section 9.1, each payment by
any Credit Party under any Loan Document shall be made free and clear of all
present or future taxes, levies, imposts, deductions, charges or withholdings
imposed by any Governmental Authority and all liabilities with respect thereto
(and without deduction for any of them) (collectively, but excluding Excluded
Taxes, the “Taxes”).

 

(b)          If any Taxes shall be required by any Requirement of Law to be
deducted from or in respect of any amount payable under any Loan Document to any
Secured Party (i) such amount shall be increased as necessary to ensure that,
after all required deductions for Taxes are made (including deductions
applicable to any increases to any amount under this Section 9.1), such Secured
Party receives the amount it would have received had no such deductions been
made, (ii) the relevant Credit Party shall make such deductions, (iii) the
relevant Credit Party shall timely pay the full amount deducted to the relevant
taxing authority or other authority in accordance with applicable Requirements
of Law and (iv) within 30 days after such payment is made, the relevant Credit
Party shall deliver to Term Agent an original or certified copy of a receipt
evidencing such payment or other evidence of payment reasonably satisfactory to
Term Agent.

 

(c)          In addition, the Borrowers agrees to pay, and authorize Term Agent
to pay in their name, any stamp, documentary, excise or property tax, charges or
similar levies imposed by any applicable Requirement of Law or Governmental
Authority and all Liabilities with respect thereto (including by reason of any
delay in payment thereof), in each case arising from the execution, delivery or
registration of, or otherwise with respect to, any Loan Document or any
transaction contemplated therein (collectively, “Other Taxes”). Within 30 days
after the date of any payment of Other Taxes by any Credit Party or the Term
Agent, as the case may be, such party shall furnish to the other, at its address
referred to in Section 8.2, the original or a certified copy of a receipt
evidencing payment thereof or other evidence of payment reasonably satisfactory
to Term Agent or any Credit Party, as the case may be.

 



 64

 

 

(d)          The Borrowers shall reimburse and indemnify, within 30 days after
receipt of demand therefor (with copy to Term Agent), each Secured Party for all
Taxes and Other Taxes (including any Taxes and Other Taxes imposed by any
jurisdiction on amounts payable under this Section 9.1) paid by such Secured
Party and any Liabilities arising therefrom or with respect thereto, whether or
not such Taxes or Other Taxes were correctly or legally asserted. A certificate
of the Secured Party (or of Term Agent on behalf of such Secured Party) claiming
any compensation under this clause (d), setting forth the amounts to be paid
thereunder and delivered to the Lead Borrower with copy to Term Agent, shall be
conclusive, binding and final for all purposes, absent manifest error. In
determining such amount, Term Agent and such Secured Party may use any
reasonable averaging and attribution methods.

 

(e)          Any Term Lender claiming any additional amounts payable pursuant to
this Section 9.1 shall use its commercially reasonable efforts (consistent with
its internal policies and Requirements of Law) to change the jurisdiction of its
Lending Office if such a change would reduce any such additional amounts (or any
similar amount that may thereafter accrue) and would not, in the sole
determination of such Term Lender, be otherwise disadvantageous to such Term
Lender.

 

(f)          (i)           Each Non-U.S. Lender Party that, at any of the
following times, is entitled to an exemption from United States withholding tax
or is subject to such withholding tax at a reduced rate under an applicable tax
treaty, shall (w) on or prior to the date such Non-U.S. Lender Party becomes a
“Non-U.S. Lender Party” hereunder, (x) on or prior to the date on which any such
form or certification expires or becomes obsolete, (y) after the occurrence of
any event requiring a change in the most recent form or certification previously
delivered by it pursuant to this clause (i) and (z) from time to time if
requested by the Lead Borrower or Term Agent (or, in the case of a participant
or SPV, the relevant Term Lender), provide Term Agent and the Lead Borrower (or,
in the case of a participant or SPV, the relevant Term Lender) with two
completed originals of each of the following, as applicable: (A) IRS Forms
W-8ECI (claiming exemption from U.S. withholding tax because the income is
effectively connected with a U.S. trade or business), W-8BEN or W-8BEN-E
(claiming exemption from, or a reduction of, U.S. withholding tax under an
income tax treaty) and/or W-8IMY (together with appropriate forms,
certifications and supporting statements) or any successor forms, (B) in the
case of a Non-U.S. Lender Party claiming exemption under Sections 871(h) or
881(c) of the Code, IRS Form W-8BEN or W-8BEN-E (claiming exemption from U.S.
withholding tax under the portfolio interest exemption) or any successor form
and a certificate in form and substance acceptable to Term Agent that such
Non-U.S. Lender Party is not (1) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of any Borrower within
the meaning of Section 881(c)(3)(B) of the Code or (3) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code or (C) any other
applicable document prescribed by the IRS certifying as to the entitlement of
such Non-U.S. Lender Party to such exemption from United States withholding tax
or reduced rate with respect to all payments to be made to such Non-U.S. Lender
Party under the Loan Documents. Unless the Lead Borrower and Term Agent have
received forms or other documents satisfactory to them indicating that payments
under any Loan Document to or for a Non-U.S. Lender Party are not subject to
United States withholding tax or are subject to such tax at a rate reduced by an
applicable tax treaty, the Credit Parties and Term Agent shall withhold amounts
required to be withheld by applicable Requirements of Law from such payments at
the applicable statutory rate.

 

(ii)          Each U.S. Lender Party shall (A) on or prior to the date such U.S.
Lender Party becomes a “U.S. Lender Party” hereunder, (B) on or prior to the
date on which any such form or certification expires or becomes obsolete, (C)
after the occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (f) and (D)
from time to time if requested by the Lead Borrower or Term Agent (or, in the
case of a participant or SPV, the relevant Term Lender), provide Term Agent and
the Lead Borrower (or, in the case of a participant or SPV, the relevant Term
Lender) with two completed originals of Form W-9 (certifying that such U.S.
Lender Party is entitled to an exemption from U.S. backup withholding tax) or
any successor form.

 



 65

 

 

(iii)         Each Term Lender having sold a participation in any of its
Obligations or identified an SPV as such to Term Agent shall collect from such
participant or SPV the documents described in this clause (f) and provide them
to Term Agent.

 

(iv)         If a payment made to a Non-U.S. Lender Party would be subject to
United States federal withholding tax imposed by FATCA if such Non-U.S. Lender
Party fails to comply with the applicable reporting requirements of FATCA, such
Non-U.S. Lender Party shall deliver to Term Agent and Lead Borrower any
documentation under any Requirement of Law or reasonably requested by Term Agent
or Lead Borrower sufficient for Term Agent or Borrowers to comply with their
obligations under FATCA and to determine that such Non-U.S. Lender has complied
with such applicable reporting requirements.

 

9.2          Increased Costs and Reduction of Return.

 

(a)          If any Term Lender shall have determined that:

 

(i)           the introduction of any Capital Adequacy Regulation;

 

(ii)          any change in any Capital Adequacy Regulation;

 

(iii)         any change in the interpretation or administration of any Capital
Adequacy Regulation by any central bank or other Governmental Authority charged
with the interpretation or administration thereof; or

 

(iv)         compliance by such Term Lender (or its Lending Office) or any
entity controlling the Term Lender, with any Capital Adequacy Regulation;

 

affects the amount of capital required or expected to be maintained by such Term
Lender or any entity controlling such Term Lender and (taking into consideration
such Term Lender’s or such entities’ policies with respect to capital adequacy
and such Term Lender’s desired return on capital) determines that the amount of
such capital is increased as a consequence of its loans, credits or obligations
under this Agreement, then, within ten (10) days of demand of such Term Lender
(with a copy to the Term Agent), the Borrowers shall pay to such Term Lender,
from time to time as specified by such Term Lender, additional amounts
sufficient to compensate such Term Lender (or the entity controlling the Term
Lender) for such increase.

 

(b)          Notwithstanding anything herein to the contrary, (x) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and (y)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a change in a Requirement of Law under subsection (a) above and/or a change
in a Capital Adequacy Regulation under subsection (a) above, as applicable,
regardless of the date enacted, adopted or issued.

 



 66

 

 

9.3         Certificates of Term Lenders.

 

Any Term Lender claiming reimbursement or compensation pursuant to this Article
IX shall deliver to the Lead Borrower (with a copy to the Term Agent) a
certificate setting forth in reasonable detail the amount payable to such Term
Lender hereunder and such certificate shall be conclusive and binding on the
Borrowers in the absence of manifest error.

 

ARTICLE X.
DEFINITIONS

 

10.1         Defined Terms.

 

The following terms have the following meanings:

 

“Acceptable Change in Control” means a Change in Control that is approved by the
Term Agent in its sole discretion as acceptable, including, without limitation,
the continued financing of the Credit Parties by the Term Agent following such
Change in Control.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
Stock and Stock Equivalents of any Person or otherwise causing any Person to
become a Subsidiary of a Borrower, or (c) a merger or consolidation or any other
combination with another Person.

 

“Adjusted EBITDA” means, for any period, for the Lead Borrower and its
Subsidiaries on a Consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) without duplication, the following to the extent
deducted in calculating such Consolidated Net Income: (i) Consolidated Interest
Expense for such period, (ii) the provision for federal, state, local and
foreign income taxes payable by the Lead Borrower and its Subsidiaries for such
period, (iii) depreciation and amortization expense for such period, (iv)
non-cash equity-based compensation, (v) non-recurring, non-cash expenses which
are deemed acceptable to the Term Agent, (vi) the fees, costs, and expenses
payable by the Borrowers in connection with the closing of the transactions
contemplated by the Loan Documents, and (vii) fees and expenses paid in
connection with field examinations and wind-down analyses in accordance with
Section 4.9(c), and minus (b) the following to the extent included in
calculating such Consolidated Net Income: (i) federal, state, local and foreign
income tax credits of the Lead Borrower and its Subsidiaries for such period,
(ii) extraordinary gains for such period and (iii) all non-cash, non-recurring
items increasing Consolidated Net Income for such period. For quarterly periods
prior to the closing date, “Adjusted EBITDA” shall be as follows: quarter ended
December 31, 2015 - $1,963,000, quarter ended September 30, 2015 - $1,664,000
and quarter ended June 30, 2015 - $3,410,000.

 

“Affected Lender” has the meaning set forth in Section 8.22.

 

“Affiliate” means, with respect to any Person, each officer, director, general
partner or joint-venturer of such Person and any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person; provided, however, that no Secured Party shall be an Affiliate of any
Credit Party or of any Subsidiary of any Credit Party solely by reason of the
provisions of the Loan Documents. For purposes of this definition, “control”
means the possession of either (a) the power to vote, or the beneficial
ownership of, 10% or more of the voting Stock of such Person (either directly or
through the ownership of Stock Equivalents) or (b) the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

 



 67

 

 

“Agent Report” has the meaning set forth in Section 7.5(c).

 

“Applicable Margin” means, at any time, (a) if the Credit Parties’ Adjusted
EBITDA is greater than or equal to $10,000,000 for the immediately preceding two
(2) consecutive Fiscal Quarters (each tested for the applicable immediately
preceding twelve (12) Fiscal Month period), seven and three quarters percent
(7.75%) per annum, and (b) if the Credit Parties’ Adjusted EBITDA is not greater
than or equal to $10,000,000 for the immediately preceding two (2) consecutive
Fiscal Quarters (each tested for the applicable immediately preceding twelve
(12) Fiscal Month period), eight and one-half percent (8.50%) per annum.

 

“Approved Fund” means, with respect to any Term Lender, any Person (other than a
natural Person) that (a) (i) is or will be engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the Ordinary Course of Business or (ii) temporarily warehouses loans
for any Term Lender or any Person described in clause (i) above and (b) is
advised or managed by (i) such Term Lender, (ii) any Affiliate of such Term
Lender or (iii) any Person (other than an individual) or any Affiliate of any
Person (other than an individual) that administers or manages such Term Lender.

 

“Assignment” means an assignment agreement entered into by a Term Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 8.9 (with the consent of any party whose consent is required by Section
8.9), accepted by the Term Agent, substantially in the form of Exhibit 10.1(a)
or any other form approved by the Term Agent.

 

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel (including local counsel, if applicable).

 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.), as amended.

 

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) other
than a Multiemployer Plan, to which any Credit Party incurs or otherwise has any
obligation or liability, contingent or otherwise.

 

“Borrowers” has the meaning specified in the preamble to this Agreement.

 

“Borrower Materials” has the meaning specified in Section 8.10(e).

 

“Business Day” means any day that is not a Saturday, Sunday or a day on which
banks are required or authorized to close in New York City and, when determined
in connection with notices and determinations in respect of LIBOR or any
funding, conversion, continuation, or payment of the Term Loans, that is also a
day on which dealings in Dollar deposits are carried on in the London interbank
market.

 

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any Term Lender or of any corporation controlling a Term
Lender.

 



68

 

 

“Capital Expenditures” means, with respect to the Lead Borrower and its
Subsidiaries for any period, any expenditure in respect of the purchase or other
acquisition of any fixed or capital asset (including, without limitation,
capitalized software expenses).

 

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any Property by such Person as lessee
that has been or should be accounted for as a capital lease on a balance sheet
of such Person prepared in accordance with GAAP.

 

“Capital Lease Obligations” means, at any time, with respect to any Capital
Lease, any lease entered into as part of any sale leaseback transaction of any
Person or any synthetic lease, the amount of all obligations of such Person that
is (or that would be, if such synthetic lease or other lease were accounted for
as a Capital Lease) capitalized on a balance sheet of such Person prepared in
accordance with GAAP; provided that, for the avoidance of doubt, the adoption or
issuance of any accounting standards after the Closing Date will not cause any
rental obligation that was not or would not have been a Capital Lease Obligation
prior to such adoption or issuance to be deemed a Capital Lease Obligation for
any purpose under this Agreement.

 

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by, the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Term Lender or (ii)
any commercial bank that is (A) organized under the laws of the United States,
any state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and (C)
has Tier 1 capital (as defined in such regulations) in excess of $250,000,000
and (e) shares of any United States money market fund that (i) has substantially
all of its assets invested continuously in the types of investments referred to
in clause (a), (b), (c) or (d) above with maturities as set forth in the proviso
below, (ii) has net assets in excess of $500,000,000 and (iii) has obtained from
either S&P or Moody’s the highest rating obtainable for money market funds in
the United States; provided, however, that the maturities of all obligations
specified in any of clauses (a), (b), (c) or (d) above shall not exceed 360
days.

 

“Change in Control” means that (a) any Key Person ceases to hold such office
with the Lead Borrower and replacements satisfactory to the Term Agent are not
made within one hundred twenty (120) days after such Key Person’s departure from
Lead Borrower, or (b) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding
any employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of 25% or more of the equity interests
of the Lead Borrower entitled to vote for members of the board of directors or
equivalent governing body of the Lead Borrower on a fully-diluted basis (and
taking into account all such equity interests that such “person” or “group” has
the right to acquire pursuant to any option right), (c) a majority of the
members of the board of directors (or equivalent body) of the Lead Borrower do
not constitute Continuing Directors, (d) Lead Borrower fails to own and control,
directly or indirectly, 100% of the Stock of the other Credit Parties (except as
a result of a Permitted Disposition), or (e) the occurrence of a change in
control, or other term of similar import used therein, as defined in any
Organization Document, Material Contract, or Material Indebtedness Agreement.

 



69

 

 

“Churn” means an amount equal to (a) (i) the aggregate number of subscribers at
the end of a period minus, (ii) the aggregate number of subscribers at the end
of the prior period, divided by (b) the aggregate number of subscribers at the
end of the prior period.

 

“Closing Date” means March 9, 2016.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means all Property and interests in Property and proceeds thereof
now owned or hereafter acquired by any Credit Party, upon which a Lien in favor
of the Term Agent, on behalf of itself, the Term Lenders and the other Secured
Parties, is granted, purported to be granted or otherwise exists, in each case,
to secure the Obligations, whether under this Agreement, under any Collateral
Document or otherwise.

 

“Collateral Documents” means, collectively, the Guaranty and Security Agreement,
the IP Security Agreements, the Mortgages (if any), each Control Agreement, and
all other security agreements, pledge agreements, patent and trademark security
agreements, lease assignments, guaranties and other similar agreements,
assignments of key man life insurance policies (if any) and all amendments,
restatements, modifications or supplements thereof or thereto, by or between any
one or more of any Credit Party, and any Term Lender or the Term Agent for the
benefit of the Term Agent, the Term Lenders and other Secured Parties now or
hereafter delivered to the Term Lenders or the Term Agent pursuant to or in
connection with the transactions contemplated hereby, and all financing
statements (or comparable documents now or hereafter filed in accordance with
the UCC or comparable law) against any such Person as debtor in favor of any
Term Lender or the Term Agent for the benefit of the Term Agent, the Term
Lenders and the other Secured Parties, as secured party, as any of the foregoing
may be amended, restated and/or modified from time to time.

 

“Compliance Certificate” means a certificate of the Lead Borrower in
substantially the form of Exhibit 4.2(b).

 

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial position, cash flows, or operating results of such Person and
its Subsidiaries.

 

“Consolidated Fixed Charge Coverage Ratio” means, with respect to the Lead
Borrower and its Subsidiaries on a Consolidated basis for any period, the ratio
of (a) Adjusted EBITDA for such period to (b) the sum of (i) Capital
Expenditures paid in cash during such period plus (ii) the aggregate amount (but
not less than $0) of federal, state, local and foreign income taxes paid in cash
during such period, plus (iii) Debt Service Charges paid in cash during such
period, plus (iv) Restricted Payments paid in cash during such period.

 



70

 

 

“Consolidated Interest Expense” means, with respect to the Lead Borrower and its
Subsidiaries on a Consolidated basis for any period, (a) all interest, premium
payments, debt discount, fees, charges and related expenses in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, (b) all interest paid or payable with respect
to discontinued operations, (c) the portion of rent expense under Capital Leases
that is treated as interest in accordance with GAAP, and (d) any losses on
hedging obligations or other derivative instruments entered into for the purpose
of hedging interest rate risk.

 

“Consolidated Net Income” means, with respect to the Lead Borrower and its
Subsidiaries on a Consolidated basis for any period, the aggregate of the net
income (loss) of the Lead Borrower and its Subsidiaries for such period, on a
Consolidated basis, and otherwise determined in accordance with GAAP; provided
that Consolidated Net Income shall exclude (a) the net income of any Subsidiary
during such period to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary of such income is not permitted by
operation of the terms of its Organization Documents or any agreement,
instrument or law applicable to such Subsidiary during such period, except that
the Lead Borrower’s equity in any net loss of any such Subsidiary for such
period shall be included in determining Consolidated Net Income, and (b) any
income (or loss) for such period of any Person if such Person is not a
Subsidiary, except that the Lead Borrower’s equity in the net income of any such
Person for such period shall be included in Consolidated Net Income up to the
aggregate amount of cash actually distributed by such Person during such period
to the Lead Borrower or a Subsidiary as a dividend or other distribution (and in
the case of a dividend or other distribution to a Subsidiary, such Subsidiary is
not precluded from further distributing such amount to the Lead Borrower as
described in clause (b) of this proviso).

 

“Consolidated Senior Funded Debt” means, as of any date of determination, the
outstanding amount as of such date of all Indebtedness of the Lead Borrower and
its Subsidiaries on a Consolidated basis (other than (i) Subordinated
Indebtedness if at all times subject to a Subordination Agreement, and (ii) up
to $1,250,000 of Indebtedness permitted under Section 5.5(d) solely to the
extent incurred after the Closing Date in connection with a IT systems and
equipment upgrade).

 

“Consolidated Total Net Leverage” means, as of the last day of any Fiscal
Quarter, for the Lead Borrower and its Subsidiaries on a Consolidated basis the
ratio of (a) Net Debt to (b) Adjusted EBITDA for the twelve (12) month period
ending on such day.

 

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person: (a) with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (b) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (c) with
respect to any performance bonds, bonds, bank guaranties issued under bank
facilities or otherwise or other similar instruments, (d) under any Rate
Contracts; (e) to make take-or-pay or similar payments if required regardless of
nonperformance by any other party or parties to an agreement; or (f) for the
obligations of another Person through any agreement to purchase, repurchase or
otherwise acquire such obligation or any Property constituting security
therefor, to provide funds for the payment or discharge of such obligation or to
maintain the solvency, financial condition or any balance sheet item or level of
income of another Person. The amount of any Contingent Obligation shall be equal
to the amount of the obligation so guarantied or otherwise supported or, if not
a fixed and determined amount, the maximum amount so guarantied or supported.

 



71

 

 

“Continuing Director” means (a) any member of the board of directors of the Lead
Borrower who was a director of the Lead Borrower on the Closing Date, and (b)
any individual who becomes a member of the board of directors of the Lead
Borrower after the Closing Date if such individual was approved, appointed or
nominated for election to the board of directors by a majority of the Continuing
Directors, but excluding any such individual originally proposed for election in
opposition to the board of directors in office at the Closing Date in an actual
or threatened election contest relating to the election of the directors of Lead
Borrower and whose initial assumption of office resulted from such contest or
the settlement thereof.

 

“Contractual Obligations” means, as to any Person, any provision of any security
(whether in the nature of Stock, Stock Equivalents or otherwise) issued by such
Person or of any agreement, undertaking, contract, indenture, mortgage, deed of
trust or other instrument, document or agreement (other than a Loan Document) to
which such Person is a party or by which it or any of its Property is bound or
to which any of its Property is subject.

 

“Control Account” means each deposit account, securities account, or commodities
account now or hereafter owned by the Credit Parties, other than (i) an Excluded
Account, or (ii) any other account owned by the Credit Parties where the Term
Agent has agreed a Control Agreement will not be required.

 

“Control Agreement” means, with respect to any deposit account, securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance satisfactory to the Term Agent, among the Term
Agent, the financial institution or other Person at which such account is
maintained or with which such entitlement or contract is carried and the Credit
Party maintaining such account, entitlement or contract, as applicable,
effective to grant “control” (within the meaning of Articles 8 and 9 under the
applicable UCC) over such account to the Term Agent.

 

“Copyrights” means all present and future rights, title and interests (and all
related IP Ancillary Rights) arising under any Requirement of Law in or relating
to copyrights and all mask work, database and design rights, whether or not
registered or published, all tangible and intangible property embodying such
copyrights, all registrations and recordations thereof and all applications in
connection therewith.

 

“Credit Parties” means, collectively, each Borrower and each Guarantor.

 

“Crystal” has the meaning set forth in the preamble to this Agreement.

 

“Customary Permitted Encumbrances” means:

 

(a)          Liens imposed by law for taxes, assessments or governmental charges
or levies that are not yet due and payable or are being contested in compliance
with Section 4.7(b);

 

(b)          carriers’, warehousemen’s, landlord’s, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the Ordinary Course
of Business and securing obligations that are not overdue by more than 30 days
or which are being contested in good faith and by appropriate proceedings
diligently prosecuted, which proceedings have the effect of preventing the
forfeiture or sale of the Property subject thereto and for which adequate
reserves in accordance with GAAP are being maintained;

 



72

 

 

(c)          pledges and deposits made in the Ordinary Course of Business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations; and

 

(d)          Liens (including rights of set off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits permitted
by this Agreement and Liens in favor of collecting banks arising in the Ordinary
Course of Business and pursuant to the UCC;

 

(e)          judgment liens in respect of judgments (other than for payment of
taxes, assessments or other governmental charges) that do not constitute an
Event of Default under Section 6.1(h);

 

(f)           Liens in favor of customs and revenue authorities arising as a
matter of law which secure payment of customs duties in connection with the
importation of goods in the Ordinary Course of Business;

 

(g)          statutory Liens of landlords and lessors in respect of rent not in
default; and

 

(h)          the title and interest of a lessor or sublessor in and to personal
property leased or subleased, in each case extending only to such personal
property;

 

(i)           non-exclusive licenses of Intellectual Property rights in the
Ordinary Course of Business;

 

(j)           easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the Ordinary Course
of Business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the Ordinary
Course of Business of the Lead Borrower or any Subsidiary;

 

provided that the term “Customary Permitted Encumbrances” shall not include any
Lien securing Indebtedness.

 

“Debt Service Charges” means, for any period, the sum of (a) Consolidated
Interest Expense plus (b) all scheduled principal payments made or required to
be made on account of Indebtedness for borrowed money (including, without
limitation, principal payments in accordance with Section 1.6(a)(i) and
obligations with respect to Capital Leases for such period (excluding, for the
avoidance of doubt, all voluntary and mandatory prepayments), in each case
determined in accordance with GAAP;

 

provided, however, that with respect to the calculation of the amounts set forth
in clause (a) above, for each of the quarters ending on March 31, 2016, June 30,
2016, September 30, 2016, and December 31, 2016, such amounts shall be
calculated by: (i) determining the actual amount thereof from the Closing Date
through such date of determination, (ii) dividing such amount by the number of
days that have elapsed from the Closing Date through such date of determination,
and (iii) multiplying the result by 365.

 



73

 

 

“Default” means any event or circumstance that, with the passing of time or the
giving of notice or both, would (if not cured or otherwise remedied during such
time) become an Event of Default.

 

“Disposition” means (a) the sale, lease, conveyance, license, or other
disposition of Property, and (b) the sale or transfer by any Borrower or any
Subsidiary of a Borrower of any Stock or Stock Equivalent issued by any
Subsidiary of a Borrower and held by such transferor Person.

 

“Dollars”, “dollars” and “$” each mean lawful money of the United States of
America.

 

“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.

 

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail, or otherwise to or from an E-System.

 

“Environmental Laws” means all Requirements of Law and Permits imposing
liability or standards of conduct for or relating to the regulation and
protection of human health, safety, the workplace, the environment and natural
resources, and including public notification requirements and environmental
transfer of ownership, notification or approval statutes.

 

“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies, including the cost of environmental consultants and the
cost of attorney’s fees) that may be imposed on, incurred by or asserted against
any Credit Party or any Subsidiary of any Credit Party as a result of, or
related to, any claim, suit, action, investigation, proceeding or demand by any
Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law or otherwise, arising under
any Environmental Law or in connection with any environmental, health or safety
condition or with any Release and resulting from the ownership, lease, sublease
or other operation or occupation of property by any Credit Party or any
Subsidiary of any Credit Party, whether on, prior or after the date hereof.

 

“Equipment” means all “equipment,” as such term is defined in the UCC, now owned
or hereafter acquired by any Credit Party, wherever located.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means, collectively, any Credit Party and any Person under
common control or treated as a single employer with, any Credit Party, within
the meaning of Section 414(b), (c), (m) or (o) of the Code.

 

“ERISA Event” means any of the following: (a) a reportable event described in
Section 4043(b) of ERISA (or, unless the 30-day notice requirement has been duly
waived under the applicable regulations, Section 4043(c) of ERISA) with respect
to a Title IV Plan; (b) the withdrawal of any ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal within the meaning of Sections 4203 or 4205 of
ERISA of any ERISA Affiliate from any Multiemployer Plan; (d) with respect to
any Multiemployer Plan, the filing of a notice of reorganization, insolvency or
termination (or treatment of a plan amendment as termination) under Section
4041A of ERISA; (e) the filing of a notice of intent to terminate a Title IV
Plan (or treatment of a plan amendment as termination) under Section 4041 of
ERISA; (f) the institution of proceedings to terminate a Title IV Plan or
Multiemployer Plan by the PBGC; (g) the failure of any ERISA Affiliate to make
any required contribution to any Title IV Plan or Multiemployer Plan when due;
(h) the imposition of a Lien under Section 412 or 430(k) of the Code or Section
303 or 4068 of ERISA on any property (or rights to property, whether real or
personal) of any ERISA Affiliate; (i) a written determination from the Internal
Revenue Service or any other Governmental Authority regarding the failure of a
Benefit Plan or any trust thereunder intended to qualify for tax exempt status
under Section 401 or 501 of the Code to qualify thereunder; (j) a Title IV Plan
is in “at risk” status within the meaning of Code Section 430(i); (k) a
Multiemployer Plan is in “endangered status” or “critical status” within the
meaning of Section 432(b) of the Code; and (l) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Title
IV Plan or Multiemployer Plan; or (m) the imposition of any material liability
upon any ERISA Affiliate under Title IV of ERISA other than for PBGC premiums
due but not delinquent.

 



74

 

 

“Event of Default” has the meaning set forth in Section 6.1.

 

“Event of Loss” means, with respect to any Property, any of the following: (a)
any loss, destruction or damage of such Property; or (b) any actual
condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise, of such Property, or confiscation of such Property or the requisition
of the use of such Property.

 

“Excess Cash Flow” means, for any Excess Cash Flow Payment Date, an amount equal
to the result (but not less than zero) of (a) Consolidated EBITDA, minus (b) the
sum of (i) the cash portion of Consolidated Interest Expense paid during such
fiscal period, (ii) the cash portion of income taxes paid during such period,
(iii) all scheduled principal payments made in respect of the Term Loans during
such period, and (iv) the cash portion of Capital Expenditures made during such
period. The calculation of Excess Cash Flow on each Excess Cash Flow Payment
Date shall be (i) set forth in a certificate signed by a Responsible Officer of
the Lead Borrower and delivered to the Term Agent on the Business Day
immediately preceding the Excess Cash Flow Payment Date, and (ii) subject to the
reasonable approval of the Term Agent.

 

“Excess Cash Flow Payment Date” means the third (3rd) Business Day following the
delivery by the Lead Borrower to the Term Agent of the audited financial
statements and corresponding Compliance Certificate required to be delivered
under Sections 4.1(a) and 4.2(b) for a Fiscal Year of the Borrower (or the date
such statements were required to be delivered), commencing with the Fiscal Year
ending on December 31, 2017.

 

“Excluded Account” means (i) deposit accounts used exclusively as a payroll
account (so long as each such payroll account does not contain amounts in excess
of amounts necessary to pay payroll expenses), trust account, account used
exclusively for withholding tax, goods and services tax, sales tax or payroll
tax, so long as, in all cases, no other amounts are so deposited in such
accounts, and (ii) the SVB Cash Collateral Accounts.

 

“Excluded Tax” means with respect to any Secured Party (a) taxes measured by net
income (including branch profits taxes) and franchise taxes imposed in lieu of
net income taxes, in each case imposed on any Secured Party as a result of a
present or former connection between such Secured Party and the jurisdiction of
the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than such connection arising solely
from any Secured Party having executed, delivered or performed its obligations
or received a payment under, or enforced, any Loan Document); (b) withholding
taxes to the extent that the obligation to withhold amounts existed on the date
that such Person became a “Secured Party” under this Agreement in the capacity
under which such Person makes a claim under Section 9.1(b) or designates a new
Lending Office, except in each case to the extent such Person is a direct or
indirect assignee (other than pursuant to Section 8.22) of any other Secured
Party that was entitled, at the time the assignment to such Person became
effective, to receive additional amounts under Section 9.1(b); (c) taxes that
are directly attributable to the failure (other than as a result of a change in
any Requirement of Law) by any Secured Party to deliver the documentation
required to be delivered pursuant to Section 9.1(f), and (d) in the case of a
Non-U.S. Lender Party, any United States federal withholding taxes imposed on
amounts payable to such Non-U.S. Lender Party as a result of such Non-U.S.
Lender Party’s failure to comply with FATCA to establish a complete exemption
from withholding thereunder.

 



75

 

 

“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

 

“E-System” means any electronic system approved by the Term Agent, including
Intralinks® and ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Term Agent, any of
its Related Persons or any other Person, providing for access to data protected
by passcodes or other security system.

 

“Existing Credit Agreement” means that certain Second Amended and Restated Loan
and Security Agreement, dated as of May 5, 2014, among certain of the Credit
Parties and Silicon Valley Bank, as bank, as amended and in effect on the date
hereof.

 

“Extraordinary Receipts” means any Net Proceeds received by any Credit Party or
any of its Subsidiaries not in the Ordinary Course of Business, including,
without limitation, (i) pension plan reversions, (ii) judgments, proceeds of
settlements or other consideration of any kind in connection with any cause of
action, (iii) indemnity payments, (iv) any purchase price adjustment received in
connection with any purchase agreement and (v) any tax refunds. For greater
certainty, Extraordinary Receipts does not include the incurrence of
Indebtedness by the Credit Parties (including, without limitation, Indebtedness
incurred to refinance the Obligations).

 

“FATCA” means sections 1471, 1472, 1473 and 1474 of the Code and any amended or
successor provisions thereto, the United States Treasury Regulations promulgated
thereunder and published guidance with respect thereto.

 

“Federal Flood Insurance” means federally backed Flood Insurance available under
the National Flood Insurance Program to owners of real property improvements
located in Special Flood Hazard Areas in a community participating in the
National Flood Insurance Program.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

 

“Fee Letter” means the letter agreement, dated as of the date hereof, between
the Credit Parties and the Term Agent and the other parties thereto, as amended
from time to time.

 

“FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.

 



76

 

 

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989.

 

“Fiscal Month” means any of the monthly accounting periods of the Credit Parties
ending on last day of each calendar month.

 

“Fiscal Quarter” means any of the quarterly accounting periods of the Credit
Parties ending on last day of each calendar quarter.

 

“Fiscal Year” means any of the annual accounting periods of the Credit Parties
ending on December 31 of each year.

 

“Flood Insurance” means, for any Real Estate located in a Special Flood Hazard
Area, Federal Flood Insurance or private insurance that (a) meets the
requirements set forth by FEMA in its Mandatory Purchase of Flood Insurance
Guidelines and (b) shall be in an amount equal to the full, unpaid balance of
the Term Loans and any prior Liens on the Real Estate up to the maximum policy
limits set under the National Flood Insurance Program, or as otherwise required
by the Term Agent and the Required Lenders, with deductibles not to exceed
$50,000.

 

“Foreign Benefit Plan” means each material plan, fund, program or policy
established under the law of a jurisdiction other than the United States (or a
state or local government thereof), whether formal or informal, funded or
unfunded, insured or uninsured, providing employee benefits, including medical,
hospital care, dental, sickness, accident, disability, life insurance, pension,
retirement or savings benefits, under which one or more of the Credit Parties or
their Subsidiaries have any liability with respect to any employee or former
employee, but excluding any Foreign Pension Plan.

 

“Foreign Pension Plan” means a pension plan required to be registered under the
law of a jurisdiction other than the United States (or a state or local
government thereof), that is maintained or contributed to by one or more of the
Credit Parties or their Subsidiaries for their employees or former employees.

 

“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person that is a “controlled foreign corporation” under Section 957 of the Code.

 

“Funds Flow Memorandum” shall have the meaning specified in Section 2.1(d).

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, in the statements and pronouncements of the
Financial Accounting Standards Board (or agencies with similar functions and
comparable stature and authority within the accounting profession) that are
applicable to the circumstances as of the date of determination. Subject to
Section 10.3, all references to “GAAP” shall be to GAAP applied consistently
with the principles used in the preparation of the financial statements
described in Section 3.11(a).

 

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof, any agency, authority or instrumentality
thereof and any entity or authority exercising executive, legislative, taxing,
judicial, regulatory or administrative functions of or pertaining to government,
including any central bank, stock exchange, regulatory body, arbitrator, public
sector entity, supra-national entity (including the European Union and the
European Central Bank) and any self-regulatory organization (including the
National Association of Insurance Commissioners).

 



77

 

 

“Guarantors” means, collectively, and each of the Domestic Subsidiaries of the
Lead Borrower on the Closing Date and each other Domestic Subsidiary of the Lead
Borrower that shall be required to execute and deliver a guaranty or guaranty
supplement pursuant to Section 4.13.

 

“Guaranty and Security Agreement” means that certain Guaranty and Security
Agreement, dated as of even date herewith, in form and substance reasonably
acceptable to the Term Agent and the Borrowers, made by the Credit Parties in
favor of the Term Agent, for the benefit of the Secured Parties, as the same may
be amended, restated and/or modified from time to time, together with each other
guaranty and security agreement executed and delivered by any other Credit Party
in favor of the Term Agent, for the benefit of the Secured Parties.

 

“Hazardous Material” means any substance, material or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including, without limitation, petroleum or any fraction
thereof, asbestos, polychlorinated biphenyls and radioactive substances.

 

“Indebtedness” of any Person means, without duplication: (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services (other than trade payables
entered into in the Ordinary Course of Business); (c) the face amount of all
letters of credit issued for the account of such Person and without duplication,
all drafts drawn thereunder and all reimbursement or payment obligations with
respect to letters of credit, surety bonds and other similar instruments issued
by such Person; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of Property, assets or businesses; (e) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such Property); (f) all Capital Lease Obligations; (g) the principal
balance outstanding under any synthetic lease, off-balance sheet loan or similar
off balance sheet financing product; (h) all obligations, whether or not
contingent, to purchase, redeem, retire, defease or otherwise acquire for value
any of its own Stock or Stock Equivalents (or any Stock or Stock Equivalent of a
direct or indirect parent entity thereof) prior to the date that is 90 days
after the final scheduled installment payment date for the date specified in the
“Termination Date” (as amended in connection with, and as related to, any
permitted Subordinated Indebtedness), valued at, in the case of redeemable
preferred Stock, the greater of the voluntary liquidation preference and the
involuntary liquidation preference of such Stock plus accrued and unpaid
dividends; (i) all indebtedness referred to in clauses (a) through (h) above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in Property
(including accounts and contracts rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such indebtedness;
and (j) all Contingent Obligations described in clause (a) of the definition
thereof in respect of indebtedness or obligations of others of the kinds
referred to in clauses (a) through (i) above.

 

“Indemnified Matters” has the meaning set forth in Section 8.6.

 



78

 

 

“Indemnitees” has the meaning set forth in Section 8.6.

 

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case in (a) and (b) above, undertaken under U.S. federal,
state or foreign law, including the Bankruptcy Code.

 

“Intellectual Property” means all present and future rights, title and interests
in or relating to intellectual property and industrial property arising under
any Requirement of Law and all IP Ancillary Rights relating thereto, including
all Copyrights, Patents, Trademarks, Internet Domain Names, Trade Secrets and IP
Licenses.

 

“Interest Payment Date” means the first Business Day of each calendar month,
commencing with April 1, 2016.

 

“Internet Domain Name” means all present and future right, title and interest
(and all related IP Ancillary Rights) arising under any Requirement of Law in or
relating to internet domain names.

 

“Inventory” means all of the “inventory” (as such term is defined in the UCC) of
the Credit Parties, including, but not limited to, all merchandise, raw
materials, parts, supplies, work-in-process and finished goods intended for
sale, together with all the containers, packing, packaging, shipping and similar
materials related thereto, and including such inventory as is temporarily out of
a Credit Party’s custody or possession, including inventory on the premises of
others and items in transit. Inventory of the Credit Parties and their
Subsidiaries includes boring machines and other similar underground construction
machinery of the type sold by the Borrowers in the Ordinary Course of Business.

 

“Investments”  has the meaning set forth in Section 5.4.

 

“IP Ancillary Rights” means, with respect to any Intellectual Property, as
applicable, all present and future foreign counterparts to, and all divisionals,
reversions, continuations, continuations-in-part, reissues, reexaminations,
renewals and extensions of, such Intellectual Property and all rights to receive
income, royalties, proceeds and Liabilities at any time due or payable or
asserted under or with respect to any of the foregoing or otherwise with respect
to such Intellectual Property, including all rights to sue or recover at law or
in equity for any past, present or future infringement, misappropriation,
dilution, violation or other impairment thereof, books, customer lists, records,
writings, computer tapes or disks, flow diagrams, specification sheets, computer
software, source codes, object codes, executable code, data, databases and other
physical manifestations, embodiments or incorporations of any of the foregoing;
all other intellectual property; and all common law and other rights throughout
the world in and to all of the foregoing; and, in each case, all rights to
obtain any other IP Ancillary Right.

 

“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in or
relating to any Intellectual Property.

 



79

 

 

“IP Security Agreements” means, collectively, the Patent Security Agreement,
Copyright Security Agreement and Trademark Security Agreement.

 

“IRS” means the Internal Revenue Service of the United States and any successor
thereto.

 

“Key Person” means the Lead Borrower’s Chief Executive Officer and Chief
Financial Officer.

 

“Lead Borrower” has the meaning set forth in the preamble to this Agreement.

 

“Lending Office” means, with respect to any Term Lender, the office or offices
of such Term Lender specified as its “Lending Office” from time to time in
writing to the Lead Borrower and the Term Agent.

 

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions (including brokerage commissions, fees and other
similar compensation), charges, disbursements and expenses (including, without
limitation, (a) Attorney Costs, and (b) those incurred upon any appeal or in
connection with the preparation for and/or response to any subpoena or request
for document production relating thereto), in each case of any kind or nature
(including interest accrued thereon or as a result thereto and fees, charges and
disbursements of financial, legal and other advisors and consultants), whether
joint or several, whether or not indirect, contingent, consequential, actual,
punitive, treble or otherwise.

 

“LIBOR” means, for any day in any calendar month, the rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1.00%) equal to the three-month
“Libor Rate” as published in the Wall Street Journal on the date that is two (2)
Business Days prior to the first day of such calendar month, or, if such rate is
no longer published in the Wall Street Journal (or the Wall Street Journal
ceases publication), as published by such other widely recognized provider of
interest rate information as selected by the Term Agent in its reasonable
discretion on the date that is two (2) Business Days prior to the first day of
such calendar month. If no such offered rate exists, such rate will be the rate
of interest per annum, as determined by the Term Agent at which deposits of
Dollars in immediately available funds are offered by major financial
institutions reasonably satisfactory to the Term Agent in the London interbank
market for a three-month period for the applicable principal amount on such date
of determination for the applicable calendar month.

 

“Lien” means any mortgage, filing, deed of trust, pledge, hypothecation,
assignment, charge, deposit arrangement, encumbrance, easement, lien (statutory
or otherwise), security interest or other security arrangement and any other
preference, priority or preferential arrangement of any kind or nature
whatsoever, including those created by, arising under or evidenced by any
conditional sale contract or other title retention agreement, the interest of a
lessor under a Capital Lease and any synthetic or other financing lease having
substantially the same economic effect as any of the foregoing.

 

“Liquidity” means, at any date of determination, the aggregate amount of
unrestricted cash and Cash Equivalents of the Borrowers.

 

“Loan Documents” means this Agreement, the Term Notes, the Fee Letter, the
Collateral Documents, each Subordination Agreement, and all agreements,
documents, instruments and certificates delivered from time to time to the Term
Agent and/or any Term Lender in connection with any of the foregoing.

 



80

 

 

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

 

“Material Adverse Effect” means an effect that results in or causes, or would
reasonably be expected to result in or cause, a material adverse change in any
of (a) the financial condition, business operations, income, assets or Property
of the Credit Parties and their Subsidiaries taken as a whole; (b) the ability
of any Credit Party or any other Person (other than the Term Agent or the Term
Lenders) to perform its obligations under any Loan Document; or (c) the validity
or enforceability of any Loan Document or the rights and remedies of the Term
Agent, the Term Lenders and the other Secured Parties under any Loan Document.

 

“Material Contract” means (i) any contract or agreement of the Lead Borrower or
its Subsidiaries set forth on Schedule 3.23 or any Material Indebtedness
Agreement and (ii) any other contract, agreement, understanding, or arrangement
with a third party that, as to this clause (ii), the breach, nonperformance,
cancellation or failure to renew by any party thereto could reasonably be
expected to have a Material Adverse Effect.

 

“Material Indebtedness Agreement” means any debt instrument (excluding the Loan
Documents), lease (capital, operating or otherwise), guaranty, contract,
commitment, agreement or other arrangement evidencing or entered into in
connection with any Indebtedness of the Lead Borrower or any of its Subsidiaries
equal to or in excess of the amount of $250,000.

 

“MNPI” has the meaning set forth in Section 8.10(a).

 

“Mortgage” means any deed of trust, leasehold deed of trust, mortgage, leasehold
mortgage, deed to secure debt, leasehold deed to secure debt or other document
creating a Lien on Real Estate or any interest in Real Estate in favor of the
Term Agent, for the benefit of the Secured Parties.

 

“Multiemployer Plan” means any multiemployer plan, as defined in Section 3(37)
or 4001(a)(3) of ERISA, as to which any ERISA Affiliate incurs or otherwise has
any obligation or liability, contingent or otherwise.

 

“National Flood Insurance Program” means the program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, that mandates the purchase of flood insurance to cover real
property improvements located in Special Flood Hazard Areas in participating
communities and provides protection to property owners through a federal
insurance program.

 

“Net Debt” means an amount equal to (a) Consolidated Senior Funded Debt minus
(b) Liquidity.

 



81

 

 

“Net Proceeds” means, with respect to any Prepayment Event, (a) the cash
proceeds received in respect of such event or transaction, including (i) any
cash received in respect of any non-cash proceeds (including, without
limitation, the monetization of notes receivables), but only as and when
received or (ii) in the case of an Event of Loss, insurance proceeds, proceeds
of a condemnation award or other compensation payments, in each case net of (b)
the sum of (x) all reasonable fees and out-of-pocket expenses (including
appraisals, and brokerage, legal, advisory, banking, title and recording tax
expenses and commissions) paid by any Credit Party or a Subsidiary to third
parties (other than Affiliates) in connection with such event, (y) in the case
of a sale or other Disposition of an asset described in Section 1.6(b)(i),
income taxes paid or reasonably estimated by the Lead Borrower (determined in
good faith by a Responsible Officer) to be actually payable within one years of
the date of the relevant transaction as a result of any gain recognized in
connection therewith; provided that, if the amount of any estimated taxes
pursuant to subclause (b)(y) exceeds the amount of taxes actually required to be
paid in cash in respect of such Disposition, the aggregate amount of such excess
shall constitute Net Proceeds and (z) in the case of a sale or other Disposition
or Event of Loss described Sections 1.6(b)(i) or (ii), the amount of all
payments required to be made by any Credit Party on any Indebtedness by the
terms thereof (other than the Obligations) secured by such asset to the extent
the Lien in favor of the holder of such Indebtedness is permitted by Section
5.1(d); provided that such payments made shall not exceed the lesser of the
amount of cash proceed received by such Credit Party or the aggregate amount of
such Indebtedness.

 

“Non-U.S. Lender Party” means each of the Term Agent, each Term Lender, each SPV
and each participant, in each case that is not a United States person as defined
in Section 7701(a)(30) of the Code.

 

“Obligations” means the Term Loans and all other Indebtedness, advances
(including, without limitation, any Protective Overadvances), debts,
liabilities, obligations, fees, expenses, covenants and duties owing by any
Credit Party to any Term Lender, the Term Agent or any other Person required to
be indemnified, that arises under any Loan Document, whether or not for the
payment of money, whether arising by reason of an extension of credit, loan,
guaranty, indemnification or in any other manner, whether direct or indirect
(including those acquired by assignment), absolute or contingent, due or to
become due, now existing or hereafter arising and however acquired (including,
without limitation, the interest, fees, expenses and other amounts which accrue
after the commencement of any proceeding under the Bankruptcy Code (or other
debtor relief law) whether or not such amounts are allowed or allowable in whole
or in part in any such proceeding).

 

“OFAC” has the meaning set forth in Section 3.27.

 

“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business, as conducted by any such
Person in accordance with past practice and undertaken by such Person in good
faith and not for purposes of evading any covenant or restriction in any Loan
Document.

 

“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation
and any shareholder rights agreement, (b) for any partnership, the partnership
agreement and, if applicable, certificate of limited partnership, (c) for any
limited liability company, the operating agreement and articles or certificate
of formation or (d) any other document setting forth the manner of election or
duties of the officers, directors, managers or other similar persons, or the
designation, amount or relative rights, limitations and preference of the Stock
of a Person.

 

“Other Taxes” has the meaning set forth in Section 9.1(c).

 



82

 

 

“Patents” means all present and future rights, title and interests (and all
related IP Ancillary Rights) arising under any Requirement of Law in or relating
to patents, industrial design applications and registered industrial designs,
letters patent and all applications of the foregoing.

 

“Patent Security Agreement” means the Patent Security Agreement, dated as of
even date herewith made in favor of the Term Agent, for the benefit of the
Secured Parties, by each applicable Credit Party, as amended, restated,
supplemented and otherwise modified from time to time.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56.

 

“PBGC” means the United States Pension Benefit Guaranty Corporation any
successor thereto.

 

“Permits” means, with respect to any Person, any permit, approval,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other Contractual Obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

 

“Permitted Dispositions” has the meaning set forth in Section 5.2.

 

“Permitted Liens” has the meaning set forth in Section 5.1.

 

“Permitted Refinancing” means Indebtedness constituting a refinancing, renewal
or extension of Indebtedness permitted under Sections 5.5(c) or 5.5(d) that (a)
has an aggregate outstanding principal amount not greater than the aggregate
principal amount of the Indebtedness being refinanced, renewed or extended, (b)
has a weighted average maturity (measured as of the date of such refinancing or
extension) and maturity no shorter than that of the Indebtedness being
refinanced or extended, (c) is not entered into as part of a sale leaseback
transaction, (d) is not secured by a Lien on any assets other than the
collateral securing the Indebtedness being refinanced or extended, (e) the
obligors of which are the same as the obligors of the Indebtedness being
refinanced, renewed or extended, (f) is otherwise on terms not less favorable
(taken as a whole) to the Credit Parties and their Subsidiaries than those of
the Indebtedness being refinanced, renewed or extended, and (g) if the
Indebtedness that is refinanced, renewed, or extended was subordinated in right
of payment or liens to the Obligations, then the terms and conditions of the
refinancing, renewal, or extension Indebtedness must include subordination terms
and conditions that are at least as favorable to the Term Agent and the Term
Lenders as those that were applicable to the refinanced, renewed, or extended
Indebtedness; provided, however, that such Indebtedness shall not constitute a
“Permitted Refinancing” if, at the time such Indebtedness is incurred, created
or assumed, a Default or Event of Default has occurred and is continuing or
would result therefrom.

 

“Person” means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture and any other entity or Governmental Authority.

 

“Prepayment Event” shall have the meaning specified in Section 1.6(b).

 



83

 

 

“Prepayment Premium” shall have the meaning specified in the Fee Letter.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.

 

“Pro Rata Percentage” means, as to any Term Lender, (a) with respect to the Term
Loan A, the percentage equivalent of the principal amount of the Term Loan A
held by such Term Lender, divided by the aggregate principal amount of the Term
Loan A held by all Term Lenders, (b) with respect to the Term Loan B, the
percentage equivalent of the principal amount of the Term Loan B held by such
Term Lender, divided by the aggregate principal amount of the Term Loan B held
by all Term Lenders, or (c) with respect to the aggregate of the Term Loan A and
the Term Loan B, the percentage equivalent of the principal amount of the Term
Loans held by such Term Lender, divided by the aggregate principal amount of the
Term Loans held by all Term Lenders.

 

“Protective Overadvance” has the meaning set forth in Section 1.1(c).

 

“Rate Contracts” means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) and any other agreements or arrangements designed to
provide protection against fluctuations in interest or currency exchange rates,
including, without limitation, any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement.

 

“Real Estate” means any real property owned, leased, subleased or otherwise
operated or occupied by any Credit Party or any Subsidiary of any Credit Party.

 

“Register” has the meaning set forth in Section 1.4(b).

 

“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article II) and other
consultants and agents of or to such Person or any of its Affiliates.

 

“Releases” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.

 

“Remedial Action” means all actions under Environmental Laws required to (a)
clean up, remove, treat or in any other way address any Hazardous Material in
the indoor or outdoor environment, (b) prevent or minimize any Release so that a
Hazardous Material does not migrate or endanger or threaten to endanger public
health or welfare or the indoor or outdoor environment or (c) perform pre
remedial studies and investigations and post-remedial monitoring and care with
respect to any Hazardous Material.

 



84

 

 

“Replacement Lender” has the meaning set forth in Section 8.22.

 

“Required Lenders” means, as of any date of determination, Term Lenders then
holding more than fifty percent (50%) of the sum of the aggregate unpaid
principal amount of the Term Loans then outstanding.

 

“Requirement of Law” means, with respect to any Person, the common law and any
federal, state, local, foreign, multinational or international laws, statutes,
codes, treaties, standards, rules and regulations, guidelines, ordinances,
orders, judgments, writs, injunctions, decrees (including administrative or
judicial precedents or authorities) and the interpretation or administration
thereof by, and other determinations, directives, requirements or requests of,
any Governmental Authority, in each case whether or not having the force of law
and that are applicable to or binding upon such Person or any of its Property or
to which such Person or any of its Property is subject.

 

“Responsible Officer” means the chief executive officer, chief financial
officer, the president or the senior vice president-finance of a Borrower, or
any other officer having substantially the same authority and responsibility;
or, with respect to compliance with financial covenants or delivery of financial
information, the chief financial officer, senior vice president-finance or the
treasurer of a Borrower, or any other officer having substantially the same
authority and responsibility.

 

“Restricted License” is any license or other agreement with respect to which any
Borrower is the licensee and which is material to the Credit Parties’ business
(a) that prohibits or otherwise restricts such Borrower from granting a security
interest in such Borrower’s interest in such license or agreement or any other
property, or (b) for which a default under or termination of could interfere
with the Term Agent’s right to sell any Collateral. The term, “Restricted
License” shall not include any over-the-counter software and other
non-customized mass market licenses that are commercially available to the
public.

 

“Restricted Payments” has the meaning set forth in Section 5.11.

 

“Sale” has the meaning set forth in Section 8.9(b).

 

“SDN List” has the meaning set forth in Section 3.27.

 

“Secured Party” means the Term Agent, each Term Lender, each other Indemnitee
and each other holder of any Obligation.

 

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small capital.
In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities shall be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least a one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.

 



85

 

 

“S&P” means Standard & Poor’s Ratings Services LLC and any successor thereto.

 

“SPV” means any special purpose funding vehicle identified as such in a writing
by any Term Lender to the Term Agent.

 

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

 

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.

 

“Subordinated Creditor” means any Person that shall have entered into a
Subordination Agreement with Term Agent, on behalf of the Secured Parties.

 

“Subordinated Indebtedness” means Indebtedness of any Credit Party or any
Subsidiary of any Credit Party which is subordinated to the Obligations as to
right and time of payment and as to other rights and remedies thereunder in
accordance with a Subordination Agreement, and having such other terms as are,
in each case, satisfactory to the Term Agent.

 

“Subordinated Indebtedness Documents” means all documents evidencing
Subordinated Indebtedness, including, without limitation, each subordinated
promissory note or agreement issued by a Credit Party to a Subordinated
Creditor, and each other promissory note, instrument and agreement executed in
connection therewith, all on terms and conditions acceptable to the Term Agent.

 

“Subordination Agreement” means, collectively, each subordination agreement by
and among the Term Agent, the applicable Credit Parties, the applicable
Subsidiaries of the Credit Parties and the applicable Subordinated Creditor,
each in form and substance satisfactory to the Term Agent and each evidencing
and setting forth the senior priority of the Obligations over such Subordinated
Indebtedness, as the same may be amended, restated and/or modified from time to
time subject to the terms thereof.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other entity, the
management of which is, directly or indirectly, controlled by, or of which an
aggregate of more than fifty percent (50%) of the voting Stock is, at the time,
owned or controlled directly or indirectly by, such Person or one or more
Subsidiaries of such Person.

 

“SVB Cash Collateral Accounts” means those certain money market accounts with
Silicon Valley Bank with account numbers ending in, -8509 and -8513, in each
case, solely to the extent such accounts are subject to a Permitted Lien in
favor of Silicon Valley Bank, and, in all cases, so long as such accounts
contain only the amounts required to be deposited into such accounts pursuant to
the underlying security agreements and no other amounts are so deposited in such
accounts.

 

“SunTrust Accounts” means those certain deposit accounts at SunTrust Bank used
exclusively as an account to collect and hold amounts in connection with the
Credit Parties’ customer, UTC Fire and Security Americas Corporation, Inc., in
the Ordinary Course of Business, so long as no other amounts are so deposited in
such accounts.

 



86

 

 

“Tax Affiliate” means, (a) each Borrower and its Subsidiaries and (b) any
Affiliate of a Borrower with which such Borrower files or is eligible to file
consolidated, combined or unitary tax returns.

 

“Tax Returns” has the meaning set forth in Section 3.10.

 

“Taxes” has the meaning set forth in Section 9.1(a).

 

“Term Agent” means Crystal in its capacity as administrative agent and
collateral agent for the Term Lenders hereunder, and any successor agent
hereunder.

 

“Term Lender” has the meaning set forth in the preamble to this Agreement.

 

“Term A Lender” means a Term Lender who has a Term Loan A Commitment or, after
the Closing Date, a Term Lender who holds all or a portion of the Term Loan A.

 

“Term B Lender” means, after such Term Loan is made, a Term Lender who holds all
or a portion of the Term Loan B.

 

“Term Loan A” has the meaning set forth in Section 1.1(a).

 

“Term Loan B” has the meaning set forth in Section 1.1(b).

 

“Term Loans” means, collectively, the Term Loan A and Term Loan B.

 

“Term Loan A Commitment” has the meaning set forth in Section 1.1(a). As of the
Closing Date, the aggregate Term Loan A Commitments are $17,000,000.

 

“Term Note” means a promissory note of the Borrowers payable to a Term Lender in
substantially the form of Exhibit 10.1(c) hereto, evidencing Indebtedness of the
Borrowers under the portion of the Term Loan A or Term Loan B, as the case may
be, owing to such Term Lender.

 

“Termination Date” means the earlier of (a) March 9, 2020, and (b) the date on
which the Term Loans are accelerated or deemed accelerated.

 

“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.

 

“Trade Secrets” means all present and future right, title and interest (and all
related IP Ancillary Rights) arising under any Requirement of Law in or relating
to trade secrets.

 

“Trademark” means all present and future rights, title and interests (and all
related IP Ancillary Rights) arising under any Requirement of Law in or relating
to trademarks, trade names, corporate names, company names, business names,
fictitious business names, trade styles, trade dress, designs, service marks,
logos, slogans (and all translations, adaptations, derivations and combinations
of the foregoing) indicia and other source or business identifiers and, in each
case, all goodwill associated therewith, all registrations and recordations
thereof and all applications in connection therewith.

 



87

 

 

“Trademark Security Agreement” means the Trademark Security Agreement, dated as
of even date herewith, made in favor of the Term Agent, for the benefit of the
Secured Parties, by each applicable Credit Party, as amended, restated,
supplemented and otherwise modified from time to time.

 

“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect from time to time in the State of New York.

 

“United States” and “U.S.” each means the United States of America.

 

“U.S. Lender Party” means each of the Term Agent, each Term Lender, each SPV and
each participant, in each case that is a United States person as defined in
Section 7701(a)(30) of the Code.

 

10.2          Other Interpretive Provisions.

 

(a)          Defined Terms. Unless otherwise specified herein or therein, all
terms defined in this Agreement or in any other Loan Document shall have the
defined meanings when used in any certificate or other document made or
delivered pursuant hereto. The meanings of defined terms shall be equally
applicable to the singular and plural forms of the defined terms. Terms
(including uncapitalized terms) not otherwise defined herein and that are
defined in the UCC shall have the meanings therein described.

 

(b)          The Agreement. The words “hereof”, “herein”, “hereunder” and words
of similar import when used in this Agreement or any other Loan Document shall
refer to this Agreement or such other Loan Document as a whole and not to any
particular provision of this Agreement or such other Loan Document; and
subsection, section, schedule and exhibit references are to this Agreement or
such other Loan Documents unless otherwise specified.

 

(c)          Certain Common Terms. The term “documents” includes any and all
instruments, documents, agreements, certificates, indentures, notices and other
writings, however evidenced. The term “include”, “includes” and “including” are
not limiting and shall be deemed to be following by the phrase “without
limitation.” The term “Person” shall be construed to include such Person’s
successors and assigns.

 

(d)          Performance; Time. Whenever any performance obligation hereunder or
under any other Loan Document (other than a payment obligation) shall be stated
to be due or required to be satisfied on a day other than a Business Day, such
performance shall be made or satisfied on the next succeeding Business Day. For
the avoidance of doubt, the initial payments of interest and fees relating to
the Obligations (other than amounts due on the Closing Date) shall be due and
paid on the first day of the first month or quarter, as applicable, following
the entry of the Obligations onto the operations systems of the Term Agent, but
in no event later than the first day of the second month or quarter, as
applicable, following the Closing Date. In the computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including.” If any provision of this Agreement or
any other Loan Document refers to any action taken or to be taken by any Person,
or which such Person is prohibited from taking, such provision shall be
interpreted to encompass any and all means, direct or indirect, of taking, or
not taking, such action.

 



88

 

 

(e)          Contracts. Unless otherwise expressly provided herein or in any
other Loan Document, references to agreements and other contractual instruments,
including this Agreement and the other Loan Documents, shall be deemed to
include all subsequent amendments thereto, restatements and substitutions
thereof and other modifications and supplements thereto which are in effect from
time to time, but only to the extent such amendments and other modifications are
not prohibited by the terms of any Loan Document.

 

(f)          Laws. References to any statute or regulation may be made by using
either the common or public name thereof or a specific cite reference and are to
be construed as including all statutory and regulatory provisions related
thereto or consolidating, amending, replacing, supplementing or interpreting the
statute or regulation.

 

(g)          Rounding. Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

(h)          Time of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

10.3          Accounting Terms and Principles.

 

All accounting determinations required to be made pursuant hereto shall, unless
expressly otherwise provided herein, be made in accordance with GAAP. No change
in the accounting principles used in the preparation of any financial statement
hereafter adopted by the Borrowers shall be given effect for purposes of
measuring compliance with any provision of Article V unless the Borrowers and
the Term Agent agree to modify such provisions to reflect such changes in GAAP
(and the Borrowers and the Term Agent agree to negotiate in good faith with
respect thereto) and, unless such provisions are modified, all financial
statements, Compliance Certificates and similar documents provided hereunder
shall be provided together with a reconciliation between the calculations and
amounts set forth therein before and after giving effect to such change in GAAP.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to in Article V shall be made, without giving effect
to any election under Accounting Standards Codification 825-10 (or any other
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of any Credit Party or any Subsidiary of any
Credit Party at “fair value.”

 



89

 

 

10.4          Payments.

 

The Term Agent may set up standards and procedures to determine or redetermine
the equivalent in Dollars of any amount expressed in any currency other than
Dollars and otherwise may, but shall not be obligated to, rely on any
determination made by any Credit Party. Any such determination or
redetermination by the Term Agent shall be conclusive and binding for all
purposes, absent manifest error. No determination or redetermination by any
Secured Party or any Credit Party and no other currency conversion shall change
or release any obligation of any Credit Party or of any Secured Party (other
than the Term Agent and its Related Persons) under any Loan Document, each of
which agrees to pay separately for any shortfall remaining after any conversion
and payment of the amount as converted. The Term Agent may round up or down, and
may set up appropriate mechanisms to round up or down, any amount hereunder to
nearest higher or lower amounts and may determine reasonable de minimis payment
thresholds.

 

[Signature Pages Follow]

 



90

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.



          BORROWERS:       NUMEREX CORP., as the Lead Borrower and a Borrower  
      By: /s/ Kenneth Gayron     Name: Kenneth Gayron     Title: Chief Financial
Officer       Address for Notices to Borrower and all other Credit Parties:    
  NUMEREX CORP.   3330 Cumberland Blvd. Ste 700   Atlanta, GA 30339   Attention:
Chief Financial Officer   Facsimile No.: 770-693-5951



 

[Numerex – Signature Page to Term Loan Agreement]

 



 

 

 



          OTHER CREDIT BORROWERS:           CELLEMETRY LLC, as a Borrower      
    By: /s/ Richard Flynt     Name: Richard Flynt     Title: Treasurer          
CELLEMETRY SERVICES, LLC, as a Borrower           By: /s/ Richard Flynt   Name:
Richard Flynt   Title: Treasurer           NextAlarm, LLC, as a Borrower        
  By: /s/ Richard Flynt   Name: Richard Flynt   Title: Treasurer          
Numerex Government Services, LLC, as a Borrower           By: /s/ Richard Flynt
  Name: Richard Flynt   Title: Treasurer           Numerex Solutions, LLC, as a
Borrower           By: /s/ Richard Flynt   Name: Richard Flynt   Title:
Treasurer



 

[Numerex – Signature Page to Term Loan Agreement]

 



 

 

 



          Omnilink Systems, Inc., as a Borrower           By: /s/ Richard Flynt
  Name: Richard Flynt   Title: Chief Financial Officer           Orbit One
Communications, LLC, as a Borrower           By: /s/ Richard Flynt   Name:
Richard Flynt   Title: Treasurer           TELEMETRY SERVICES CORPORATION, as a
Borrower           By: /s/ Richard A. Flynt   Name: Richard A. Flynt   Title:
Treasurer       UBLIP, INC., as a Borrower           By: /s/ Richard Flynt  
Name: Richard Flynt   Title: Chief Financial Officer           Uplink Security,
LLC, as a Borrower       By: /s/ Richard Flynt   Name: Richard Flynt   Title:
Treasurer         Address for Notices:   NUMEREX CORP.   3330 Cumberland Blvd.
Ste 700   Atlanta, GA 30339   Attention:   Facsimile No.:



 

[Numerex – Signature Page to Term Loan Agreement]

 



 

 

 



          CRYSTAL FINANCIAL LLC, as Term Agent           By: /s/ Christopher
Arnold     Name: Christopher Arnold     Title: Senior Managing Director        
  Address for Notices:   Crystal Financial LLC   Two International Place, 17th
Floor   Boston, MA 02110   Attention:  Christopher Arnold   Facsimile No.: (617)
428-8701

 

          CRYSTAL FINANCIAL SPV LLC, as a Term Lender           By: /s/
Christopher Arnold     Name: Christopher Arnold     Title: Senior Managing
Director           Address for Notices:   Crystal Financial SPV LLC   Two
International Place, 17th Floor   Boston, MA 02110   Attention:  Christopher
Arnold   Facsimile No.: (617) 428-8701

 

[Numerex – Signature Page to Term Loan Agreement]

 



 

 
 

 



Exhibit 2.1

 

Closing Checklist

 

See attached.

 



 

 

 



  

CLOSING CHECKLIST 

 

TERM LOAN AGREEMENT

 

by and among

 

NUMEREX CORP. 

 

as the Lead Borrower

 

The Other Borrowers and Credit Parties Party Thereto 

 

CRYSTAL FINANCIAL LLC,

  

as Term Agent

 

and 

 

The Other Term Lenders Party Thereto 

 

Closing Date: March 9, 2016 

 

 

Key: 

 

Crystal Financial LLC “Agent”     Choate, Hall & Stewart LLP (Agent’s counsel)
“Choate”     Numerex Corp. “Lead Borrower”     All Domestic Subsidiaries of
Numerex Corp. “Other Credit Parties”     Arnold & Porter LLP (Borrower’s
counsel) “A&P”



 



 

 

 



Document Doc ID# Resp. Party Signatories Status

  

PART ONE: OPERATIVE DOCUMENTS

1.     Term Loan Agreement   Choate

☒ Lead Borrower 

☒ Agent 

☒ Lender 

☒ Other Credit Parties 

Final 2.     Exhibits to Term Loan Agreement         a)      Exhibit 2.1 –
Closing Checklist   Choate N/A   b)      Exhibit 4.2(b) – Compliance Certificate
  Choate N/A Final Form c)      Exhibit 10.1(a) – Form of Assignment   Choate
N/A Final Form d)      Exhibit 10.1(b) – Form of Term Note   Choate N/A Final
Form 3.      Schedules to Term Loan Agreement         a)      Schedule 1.1 –
Term Loan Commitments   Agent/ Choate N/A Final Form b)      Schedule 3.5 –
Litigation   Borrower N/A Final Form c)      Schedule 3.9 – Ownership of
Property; Liens   Borrower N/A Final Form d)      Schedule 3.10 – Taxes  
Borrower N/A Final Form e)      Schedule 3.15 – Labor Relations   Borrower N/A
Final Form f)      Schedule 3.16 – Intellectual Property   Borrower N/A Final
Form g)      Schedule 3.18 – Insurance   Borrower N/A Final Form h)     
Schedule 3.19 – Ventures, Subsidiaries and Affiliates; Outstanding Stock  
Borrower N/A Final Form i)       Schedule 3.20 – Jurisdiction of Organization;
Chief Executive Office   Borrower N/A Final Form j)       Schedule 3.21 –
Locations of Inventory, Equipment and Books and Records   Borrower N/A Final
Form k)      Schedule 3.22 – Deposit Accounts and Other Accounts   Borrower N/A
Final Form          

 



2 

 

 

Document Doc ID# Resp. Party Signatories Status l)      Schedule 3.23 –
Government Contracts and Material Contracts   Borrower N/A Final Form m)   
Schedule 3.24 – Customer and Trade Relations   Borrower N/A Final Form n)     
Schedule 3.25 – Bonding   Borrower N/A Final Form o)      Schedule 3.31 –
Subordinated Indebtedness and Subordinated Indebtedness Documents   Borrower N/A
Final Form p)      Schedule 4.2 – Financial and Collateral Reporting   Choate /
Crystal N/A Final Form q)      Schedule 4.19 – Post-Closing   Choate N/A Final
Form r)      Schedule 5.1 – Liens   Borrower N/A Final Form s)      Schedule 5.4
– Investments   Borrower N/A Final Form t)       Schedule 5.5 – Indebtedness  
Borrower N/A Final Form u)      Schedule 5.9 – Contingent Obligations   Borrower
N/A Final Form v)      Schedule 5.16 – Negative Pledges   Borrower N/A Final
Form 4.      Guaranty and Security Agreement   Choate

☒ Lead Borrower 

☒ Other Credit Parties 

☒ Agent

Final a)  Schedules   Borrower N/A Final Form 5.      Delivery of possessory
collateral         a)      Stock certificate - Omnilink Systems Inc.   Borrower
N/A Rec’d original b)      Stock certificate - uBlip, Inc.   Borrower N/A Rec’d
original c)      Stock certificate - Telemetry Services Corporation   Borrower
N/A Rec’d original d)      Lost Stock Affidavit (Telemetry)   Borrower ☒ Lead
Borrower Final e)      Stock power - Omnilink Systems Inc.   Borrower ☒ Lead
Borrower Final f)      Stock power - uBlip, Inc.   Borrower ☒ Lead Borrower
Final g)      Stock power - Telemetry Services Corporation   Borrower ☒ Omnilink
Final      

 



3 

 

 



Document Doc ID# Resp. Party Signatories Status 6.     Grant of Security
Interest in United States Patents  

Choate

 

☒ Lead Borrower 

☒ Omnilink 

☒ Agent 

Final a)  Schedule   Borrower N/A Final Form 7.     Grant of Security Interest
in United States Trademarks  

Choate 

 

☒ Lead Borrower and certain other Credit Parties 

☒ Agent

Final a)  Schedule   Borrower N/A Final Form 8.     Evidence of chain of Title
Documents to be delivered, as reflected in comments to IP schedules        
a)     (Patents) assignment from Cellemetry LLC to Numerex Corp, and a USPTO
notice of recordation regarding the same   Borrower TBD Complete b)     
(Patents) assignment from Watts to Numerex Corp, and a USPTO notice of
recordation regarding the same   Borrower TBD Assignment rec’d (to be filed with
PTO post-closing) c)      (Patents) CON/DIV: assignment to Numerex Corp, and a
USPTO notice of recordation regarding the same   Borrower TBD

(i) Assignment rec’d (to be filed with PTO post-closing)

 

(ii) Open with respect to: 13/939,460, 14/050,655, and 14/298,425 (to be filed
with PTO post-closing)

d)      (Patents) USPTO notice of recordation regarding the executed assignment
previously provided for our review   Borrower TBD Assignments rec’d (to be filed
with PTO post-closing) e)      (Patents) executed release of security interest
(Re NextAlarm), and a USPTO notice of recordation regarding the same   Borrower
TBD Post-closing      

 



4 

 



 

Document Doc ID# Resp. Party Signatories Status f)      (Trademarks) Assignment
from Elliots to NextAlarm prior to NextAlarm’s assignment of same to Numerex,
and a USPTO notice of recordation regarding the same   Borrower TBD Post-closing
g)     (Trademarks) Assignment from NextAlarm Int’l to NextAlarm Monitoring
prior to NextAlarm’s assignment of same to Numerex, and a USPTO notice of
recordation regarding the same   Borrower TBD Post-closing

 



PART TWO: ORGANIZATIONAL AND AUTHORITY DOCUMENTS

9.     Officer’s Certificate for each Credit Party certifying as to:   Borrowers
See Exhibit A Completed a)      Articles/Certificate of Formation   Borrower N/A
Completed b)      Bylaws/Operating Agreement   Borrower N/A Completed c)     
Resolutions   Borrower See Exhibit A Completed d)      Incumbency   Borrower See
Exhibit A Completed e)      Certificate of Good Standing   Borrower N/A
Completed

  

PART THREE: ADDITIONAL SECURITY DOCUMENTS 

10.   Pre-Filing Authorization Letter   Choate

☒ Borrower 

☒ Other Credit Parties

Final 11.   UCC-1 Financing Statements         a) Numerex Corp. (PA) N/A Choate
N/A Filed (2/26) b) Cellemetry LLC (DE) N/A Choate N/A Filed (2/25) c)
CELLEMETRY SERVICES, LLC (GA) N/A Choate N/A Sent for filing (2/25) e)
NextAlarm, LLC (GA) N/A Choate N/A Sent for filing (2/25) f) Numerex Government
Services LLC (GA) N/A Choate N/A Sent for filing (2/25) g) NUMEREX SOLUTIONS,
LLC (DE) N/A Choate N/A Filed (2/25) h) Omnilink Systems Inc. (DE) N/A Choate
N/A Filed (2/25) i) Orbit One Communications, LLC (GA) N/A Choate N/A Sent for
filing (2/25) j) uBlip, Inc. (GA) N/A Choate N/A Sent for filing (2/25)      

 



5 

 

  

Document Doc ID# Resp. Party Signatories Status k) Uplink Security, LLC (GA) N/A
Choate N/A Sent for filing (2/25) l)  Telemetry Services Corporation (DE) N/A
Choate N/A Filed (2/25) m) Commercial Tort Claim UCC-1 N/A Choate (A&P to
provide info) N/A Final Form; to be filed at closing 12.   Perfection
Certificate N/A Borrower

☒ Lead Borrower 

☒ Other Credit Parties

Final 13.   Blocked Account/Control Agreements:         a)      Silicon Valley
Bank    

☐ Borrowers

☐ Agent

☐ SVB

Final           i.         Amendment to DACA   SVB

☐ [Borrowers]

☐ Agent

☐ SVB

Post-Closing b)      SunTrust    

☐ [Borrower]

☐ Agent

☐ SunTrust

No DACA to be obtained c)      Bank of Montreal    

☐ [Borrower]

☐ Agent

☐ BMO

Company to convert account and obtain DACA post-closing 14.   Insurance
Deliverables         a) (Liability) ACORD 25 – General Liability Insurance
Certificate N/A Borrower N/A Final Form b) (Liability) Additional Insured
Endorsement N/A Borrower N/A A&P to provide post-closing c) (Liability) Notice
of Cancellation Endorsement N/A Borrower N/A A&P draft (3/8); to be finalized
post-closing d) (Property) ACORD 28 – Property Insurance Certificate N/A
Borrower N/A Final Form e) (Property) Lender’s Loss Payable
Endorsement  (includes Notice of Cancellation endorsement) N/A Borrower N/A A&P
draft (3/8); to be finalized post-closing      

 



6 

 



 

Document Doc ID# Resp. Party Signatories Status f) Certificates/Endorsements for
remaining policies – post-closing N/A Borrower N/A Post-closing 15.   Collateral
Access Agreements         a)      3330 Cumberland Boulevard SE, Suite 700,
Atlanta, GA 30339   Borrower  (Choate form)

☒ Borrower 

☒ Agent 

☒ Landlord 

Final b)      1095 Windward Ridge, Building 300, Suite 160, Alpharetta, GA 30005
  Borrower  (Choate form)

☐ [Borrower] 

☐ Agent 

☐ Landlord

Post-closing; Choate comments on LL form to A&P (3/3) 16.   Bailee Notices      
  a)      Encompass Supply Chain Solutions, Inc.   Borrower  (Choate form)

☐ [Borrower] 

☐ Bailee 

☐ Agent 

Post-closing; Choate form to A&P (2/25) b)      Integracore, LLC  
Borrower  (Choate form)

☐ [Borrower] 

☐ Bailee 

☐ Agent 

Post-closing; Choate revised draft to A&P (3/4) c)      Teligent EMS  
Borrower  (Choate form)

☐ [Borrower] 

☐ Bailee 

☐ Agent 

Post-closing; Final Form d)      Morey Corp   Borrower  (Choate form)

☒ Numerex Corp. 

☒ Bailee 

☒ Agent 

Final e)      Catcon Products   Borrower  (Choate form)

☐ [Borrower] 

☐ Bailee 

☐ Agent 

Post-closing; Choate form to A&P (2/25) PART FOUR: PAYOFF DOCUMENTS 17.   Payoff
Letter w/Silicon Valley Bank N/A Borrower

☒ SVB 

☒ Lead Borrower 

☒ Other Credit Parties and other person party to SVB agreement 

Final      

 



7 

 

 



Document Doc ID# Resp. Party Signatories Status 18.   SVB UCC-3 Terminations
(Credit Parties, as well as two PA non-Credit Parties) N/A Borrower N/A Final
Form 19.   IP Terminations – Omnilink SVB Facility (unrelated to Existing Credit
Agreement)         a)      Trademark Release N/A Borrower ☒  SVB Final (to be
filed) b)      Patent Release N/A Borrower ☒  SVB Final (to be filed) 20.  
Landlord Waiver Termination: 3330 Cumberland Boulevard SE, Atlanta, GA 30339 N/A
Borrower ☒  SVB Final 21.   Bailee Notice Termination: IntegraCove, LLC N/A
Borrower ☒  SVB Final 22.   UCC-3 Termination – Telemetry Services Corporation
(Secured Party, Partners for Growth III, L.P.) N/A Borrowers N/A Completed 23.  
Evidence that liens on Next Alarm Monitoring, Inc. were released at time of
purchase by Credit Parties N/A Borrowers N/A Completed 24.   Evidence that liens
Airadigm Communications, Inc. were released at time of purchase by Credit
Parties N/A Borrowers N/A Confirmed per A&P, clean-up terminations to be
provided post-closing



 

PART FIVE: MISCELLANEOUS 

25.   Lien Searches N/A Borrower/Choate N/A Complete 26.   Intellectual Property
Searches N/A Choate N/A Complete 27.   Business Due Diligence N/A Agent N/A
Complete 28.   Legal Due Diligence N/A Choate N/A Complete 29.   Commercial
Finance Examination, Appraisals, Etc. N/A Borrower N/A Complete 30.   Financial
Statements N/A Borrower N/A Complete 31.   Projections and Business Plan N/A
Borrower N/A Complete 32.   Know Your Customer Diligence and Background Checks
N/A Agent N/A Complete 33.   Officer’s Closing and Solvency Certificate   Choate
☒  Lead Borrower Final      

 



8 

 

 

 

Document Doc ID# Resp. Party Signatories Status a) Exhibits to Officer’s Closing
and Solvency Certificate N/A Borrower N/A Final Form 34.   Fee Letter   Choate

☒ Lead Borrower 

☒ Other Credit Parties 

☒ Agent 

Final 35.   Disbursement Letter   Choate ☒  Borrowers Final a)  Funds Flow
Memorandum   Borrower N/A Final Form 36.   Payment of all Fees and Expenses N/A
Borrower N/A At closing

 



PART FIVE: LEGAL OPINIONS 

37.   Legal Opinion of Arnold & Porter LLP (NY and DE)   A&P ☒  A&P Final 38.  
Legal Opinion of Stevens & Lee LLP (PA)   S&L ☒  S&L Final 39.   Legal Opinion
of Taylor English LLP (GA)   TE ☒  TE Final      

 



9 

 

  



Exhibit A

 



Company Officer’s
Certificate Formation Document Governing Agreement Resolutions Good Standing
Certificate  Foreign Qualifications Numerex Corp. (PA)

☒ Certificate

☒ Incumbency

(2/23) Rec’d ☒ Final (2/23) ☒ GA (2/9)
☒ UT (2/9) Cellemetry LLC (DE)

☒ Certificate

☒ Incumbency

(2/9) Rec’d ☒ Final (2/8) ☒ GA (2/9) CELLEMETRY SERVICES, LLC (GA)

☒ Certificate

☒ Incumbency

(2/9) Rec’d ☒ Final (2/9) N/A NextAlarm, LLC (GA)

☒ Certificate

☒ Incumbency

(2/9) Rec’d ☒ Final (2/9) N/A Numerex Government Services LLC (GA)

☒ Certificate

☒ Incumbency

(2/9) Rec’d ☒ Final (2/9) N/A NUMEREX SOLUTIONS, LLC (DE)

☒ Certificate

☒ Incumbency

(2/9) Rec’d ☒ Final (2/8) ☒ GA (2/9)
☒ TX (2/9) Omnilink Systems Inc. (DE)

☒ Certificate

☒ Incumbency

(2/23) Rec’d ☒ Final (2/23) ☒ GA (2/12)
☒ CA (2/23) Orbit One Communications, LLC (GA)

☒ Certificate

☒ Incumbency

(2/9) Rec’d ☒ Final (2/9) N/A uBlip, Inc. (GA)

☒ Certificate

☒ Incumbency

(2/9) Rec’d ☒ Final (2/9) N/A Uplink Security, LLC (GA)

☒ Certificate

☒ Incumbency

(2/9) Rec’d

☒ Final
(Member) 

☒ Final
(Board) 

(2/9) N/A Telemetry Services Corporation (DE)

☒ Certificate

☒ Incumbency

(2/23) Rec’d ☒ Final (2/23) ☒ GA (2/29)

 



10 

 

 



 

EXHIBIT 4.2(b)

 

FORM OF COMPLIANCE CERTIFICATE

 

 

  To:

Crystal Financial LLC

 

 

Date: _____________________     Two International Place, 17th Floor      
Boston, MA 02110  

 

 

Re:          Term Loan Agreement dated as of March 9, 2016 (as amended,
modified, supplemented or restated hereafter, the “Term Loan Agreement”) by and
among (i) Numerex Corp., a Pennsylvania corporation (the “Lead Borrower”), (ii)
the other Borrowers party thereto from time to time (together with the Lead
Borrower, the “Borrowers”), (iii) the Guarantors party thereto from time to
time, (iv) the Term Lenders party thereto from time to time party, and (v)
Crystal Financial LLC, as term agent (the “Term Agent”). All capitalized terms
used herein and not otherwise defined shall have the same meaning herein as in
the Term Loan Agreement.

 

The undersigned, a duly authorized and acting Responsible Officer of the Lead
Borrower, hereby certifies to you as follows:

 

  1. No Default; Representations and Warranties.

 

  a. To the knowledge of the undersigned Responsible Officer, except as set
forth in Appendix I, no Default or Event of Default has occurred and is
continuing.

 

  b. If a Default or Event of Default has occurred and is continuing, the Lead
Borrower and its Subsidiaries propose to take action as set forth in Appendix I
with respect to such Default or Event of Default.

 

  c. Each of the representations and warranties set forth in the Term Loan
Agreement is true and correct in all material respects as of the date hereof
(without duplication of any materiality qualifier contained therein).

 

  2. Financial Calculations. Attached hereto as Appendix II are reasonably
detailed calculations necessary to determine the following:

 

  a. The Borrowers [are][are not] in compliance with the minimum Adjusted EBITDA
covenant set forth in Section 5.23 of the Term Loan Agreement.

 

  b. The Borrowers [are][are not] in compliance with the minimum Consolidated
Fixed Charge Coverage Ratio covenant set forth in Section 5.23 of the Term Loan
Agreement.

 

  c. The Borrowers [are][are not] in compliance with the maximum Consolidated
Total Net Leverage covenant set forth in Section 5.23 of the Term Loan
Agreement.

 

  d. The Borrowers [are][are not] in compliance with the subscriber Churn
covenant set forth in Section 5.23 of the Term Loan Agreement.

 

 

 

 

  e. The Borrowers [are][are not] in compliance with the minimum Liquidity
covenant set forth in Section 5.23 of the Term Loan Agreement.

 

  3. No Material Accounting Changes, Etc. The financial statements furnished to
the Term Agent for the Fiscal [Month/Year] ending [_____] are complete, correct,
and fairly present, in all material respects, in accordance with GAAP, the
consolidated financial position and the results of operations of the Lead
Borrower and its Subsidiaries on a consolidated basis at the close of, and the
results of the Lead Borrower and its Subsidiaries’ operations and cash flows
for, the period(s) covered, subject to, with respect to the monthly financial
statements, normal year-end adjustments and the absence of footnotes. There has
been no change in GAAP or the application thereof since the date of the audited
financial statements furnished to the Term Agent for the year ending [_____],
other than the material accounting changes as disclosed on Appendix III hereto.

 

  4. Intellectual Property. Except as set forth on Appendix IV hereto, there has
been no change to the information provided in Schedule 3.16 to the Term Loan
Agreement since the date of the most recently delivered compliance certificate.

 

  5. Commercial Tort Claims. Except as set forth on Appendix V hereto, there has
been no change to the information provided in Schedule 1 to the Guaranty and
Security Agreement since the date of the most recently delivered compliance
certificate.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, I have executed this certificate as of the date first
written above.

            By:       Responsible Officer of Lead Borrower       Name:    
Title:  

 

 

 

 

 

 

Appendix I

 

Except as set forth below, no Default or Event of Default presently exists. [If
a Default or Event of Default exists, the following describes the nature of the
Default or Event of Default in reasonable detail and the steps being taken or
contemplated by the Lead Borrower and its Subsidiaries to be taken on account
thereof.]

 

 

 

 

Appendix II

 

 

A. Calculation of Adjusted EBITDA1         1. Consolidated Net Income: $   plus,
without duplication, the following to the extent deducted in calculating such
Consolidated Net Income:         2. Consolidated Interest Expense: $       3.
the provision for federal, state, local and foreign income taxes payable by the
Lead Borrower and its Subsidiaries: $       4. depreciation and amortization
expense: $       5. non-cash equity-based compensation: $       6.
non-recurring, non-cash expenses which are deemed acceptable to the Term Agent:
$       7. the fees, costs and expenses payable by the Borrowers in connection
with the closing of the transactions contemplated by the Loan Documents: $      
8. fees and expenses paid in connection with field examinations and wind-down
analyses in accordance with Section 4.9(c) of the Term Loan Agreement: $   minus
the following to the extent included in calculating such Consolidated Net
Income:         9. federal, state, local and foreign income tax credits of the
Lead Borrower and its Subsidiaries: $       10. extraordinary gains for such
period: $       11. all non-cash, non-recurring items increasing Consolidated
Net Income: $       12. the sum of lines A-2 through A-8: $       13. the sum of
lines A-9 through A-11: $       14. Adjusted EBITDA (line A-1 plus line A-12
minus line A-13): $         In compliance with minimum Adjusted EBITDA covenant,
pursuant to Section 5.23 of the Term Loan Agreement: [Yes/No]

 

 

 

 

1 For quarterly periods prior to the Closing Date, “Adjusted EBITDA” shall be as
follows: quarter ended December 31, 2015 - $1,963,000, quarter ended September
30, 2015 - $1,664,000 and quarter ended June 30, 2015 - $3,410,000.

 

 

 

 

  

 

 

B. Calculation of Consolidated Fixed Charge Coverage Ratio           1. Adjusted
EBITDA (line A-14): $         2. Capital Expenditures paid in cash: $   plus:  
        3. the aggregate amount (but not less than $0) of federal, state, local
and foreign income taxes paid in cash: $       4. Debt Service Charges paid in
cash:             a. Consolidated Interest Expense2: $           b. All
scheduled principal payments made or required to be made on account of
Indebtedness for borrowed money (including, without limitation, principal
payments in accordance with Section 1.6(a)(i) of the Term Loan Agreement and
obligations with respect to Capital Leases for such period (excluding, for the
avoidance of doubt, all voluntary and mandatory prepayments): $           c. the
sum of lines B-4-a and B-4-b: $         5. Restricted Payments paid in cash: $  
      6. the sum of lines B-2, B-3, B-4-c and B-5: $         7. Consolidated
Fixed Charge Coverage Ratio (the ratio of line B-1 to line B-6): [__] : [__]    
    In compliance with minimum Consolidated Fixed Charge Coverage Ratio
covenant, pursuant to Section 5.23 of the Term Loan Agreement: [Yes/No]

 

 

 

 

2 With respect to the calculation of the amounts set forth in line B-4-a above,
for each of the quarters ending on March 31, 2016, June 30, 2016, September 30,
2016 and December 30, 2016, such amounts shall be calculated by: (i) determining
the actual amount thereof from the Closing Date through such date of
determination, (ii) dividing such amount by the number of days that have elapsed
from the Closing Date through such date of determination, and (iii) multiplying
the result by 365.

 

 

 

 

 

 

C. Calculation of Consolidated Total Net Leverage         1. Net Debt: $      
2. Consolidated Total Net Leverage (the ratio of line C-1 to Adjusted EBITDA
(line A-14)): [__] : [__]       In compliance with maximum Consolidated Total
Net Leverage covenant, pursuant to Section 5.23 of the Term Loan Agreement:
[Yes/No]

 

 

 

 

 

 

 

 

 

D. Calculation of Churn         1. Aggregate number of subscribers at the end of
the period: [__]   minus         2. Aggregate number of subscribers at the end
of the prior period: [__]       3. Subscriber disconnect (line D-1 minus line
D-2): [__]       4. Churn (line D-3 divided by line D-2): [__]       In
compliance with subscriber Churn covenant, pursuant to Section 5.23 of the Term
Loan Agreement: [Yes/No]

 

 

 

 

 

 

 

E. Minimum Liquidity           Liquidity: $         Minimum Liquidity:
$5,000,000         In compliance with minimum Liquidity covenant, pursuant to
Section 5.23 of the Term Loan Agreement: [Yes/No]

 

 

 

 

 

Appendix III

 

Except as set forth below, no material changes in GAAP or the application
thereof have occurred since [the date of the most recently delivered financial
statements to the Term Agent prior to the date of this certificate]. [If
material changes in GAAP or in application thereof have occurred, the following
describes the nature of the changes in reasonable detail and the effect, if any,
of each such material change in GAAP or in application thereof in the
calculation of the financial covenants described in the Term Loan Agreement].

 

 

 

 

Appendix IV

 

Except as set forth below, there has been no change to the information provided
in Schedule 3.16 (Intellectual Property)_to the Term Loan Agreement since the
date of the most recently delivered compliance certificate.

 

 

 

 

Appendix V

 

Except as set forth below, there has been no change to the information provided
in Schedule 1 (Commercial Tort Claims) to the Guaranty and Security Agreement
since the date of the most recently delivered compliance certificate.

 

 

 

 

EXHIBIT 10.1(a) 

TO
TERM LOAN AGREEMENT

 

[FORM OF] ASSIGNMENT

 

This ASSIGNMENT, dated as of the Effective Date, is entered into between
___________ (the “Assignor”) and ___________ (the “Assignee”).

 

The parties hereto hereby agree as follows:

 

Borrowers:   Numerex Corp. (the “Lead Borrower”, and together with the other
Persons party to the Term Loan Agreement from time to time that are designated
as a “Borrower”, the “Borrowers”)       Agent:   Crystal Financial LLC, as
administrative agent for the Term Lenders (in such capacity and together with
its successors and permitted assigns, the “Term Agent”)       Loan Agreement:  
Term Loan Agreement, dated as of March 9, 2016, among the Borrowers, the other
Credit Parties party thereto, the Term Lenders party thereto and the Term Agent
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Term Loan Agreement”; capitalized terms used herein without
definition are used as defined in the Term Loan Agreement)       [Trade Date:  
_________, ____]1       Effective Date:   _________, ____2

 

 

 

  1 Insert for informational purposes only if needed to determine other
arrangements between the Assignor and the Assignee.

 

  2 To be filled out by Term Agent upon entry in the Register.

 

 

 

 

 

 

Section 1.         Term Loan A Commitment Percentage Assigned:3   %

 

Section 2.          After giving effect to this Assignment, the Assignor’s and
the Assignee’s aggregate Term Loan A Commitments and the amount of the Term
Loans owing to the Assignor and the Assignee will be as set forth below:

 

  Assignor’s Term Loan A Commitment: $             Assignee’s Term Loan A
Commitment: $             Aggregate Outstanding Principal Amount of Term Loan A
Owing to Assignor: $             Aggregate Outstanding Principal Amount of Term
Loan B Owing to Assignor: $             Aggregate Outstanding Principal Amount
of Term Loan A Owing to Assignee: $             Aggregate Outstanding Principal
Amount of Term Loan B Owing to Assignee: $  

  

[THE REMAINDER OF THIS PAGE WAS INTENTIONALLY LEFT BLANK]

 

 

 

 

  3 Set forth, to at least 9 decimals, the Assigned interest as a percentage of
the aggregate Term Loan A Commitment or amount of the Term Loans in the
facility. This percentage is set forth for informational purposes only and is
not intended to be binding. The assignments are based on the amounts assigned,
not on the percentage listed.

 

 

 

 

 

Section 1.          Assignment. Assignor hereby sells and assigns to Assignee,
and Assignee hereby purchases and assumes from Assignor, Assignor’s rights and
obligations in its capacity as Term Lender under the Term Loan Agreement
(including Liabilities owing to or by Assignor thereunder) and the other Loan
Documents, in each case to the extent related to the amounts identified above
(the “Assigned Interest”).

 

Section 2.          Representations, Warranties and Covenants of Assignors.
Assignor (a) represents and warrants to Assignee and the Term Agent that (i) it
has full power and authority, and has taken all actions necessary for it, to
execute and deliver this Assignment and to consummate the transactions
contemplated hereby, (ii) it is the legal and beneficial owner of its Assigned
Interest and that such Assigned Interest is free and clear of any Lien and other
adverse claims and (iii) by executing, signing and delivering this assignment
via ClearPar® or any other electronic settlement system designated by the Term
Agent, the Person signing, executing and delivering this Assignment on behalf of
the Assignor is an authorized signatory for the Assignor and is authorized to
execute, sign and deliver this Agreement, (b) makes no other representation or
warranty and assumes no responsibility, including with respect to the aggregate
amount of the Term Loan and Term Loan A Commitments, the percentage of the Term
Loan and Term Loan A Commitments represented by the amounts assigned, any
statements, representations and warranties made in or in connection with any
Loan Document or any other document or information furnished pursuant thereto,
the execution, legality, validity, enforceability or genuineness of any Loan
Document or any document or information provided in connection therewith and the
existence, nature or value of any Collateral, (c) assumes no responsibility (and
makes no representation or warranty) with respect to the financial condition of
any Credit Party or the performance or nonperformance by any Credit Party of any
obligation under any Loan Document or any document provided in connection
therewith and (d) attaches any Term Notes held by it evidencing at least in part
the Assigned Interest of such Assignor (or, if applicable, an affidavit of loss
or similar affidavit therefor) and requests that the Term Agent exchange such
Term Notes for new Term Notes in accordance with Section 1.2 of the Term Loan
Agreement.

 

Section 3.          Representations, Warranties and Covenants of Assignees.
Assignee (a) represents and warrants to Assignor and the Term Agent that (i) it
has full power and authority, and has taken all actions necessary for Assignee,
to execute and deliver this Assignment and to consummate the transactions
contemplated hereby, (ii) it is [not] an Affiliate or an Approved Fund of
[_______], a Term Lender, (iii) it is sophisticated with respect to decisions to
acquire assets of the type represented by the Assigned Interest assigned to it
hereunder and either Assignee or the Person exercising discretion in making the
decision for such assignment is experienced in acquiring assets of such type and
(iv) by executing, signing and delivering this Assignment via ClearPar® or any
other electronic settlement system designated by the Term Agent, the Person
signing, executing and delivering this Assignment on behalf of the Assignee is
an authorized signatory for the Assignee and is authorized to execute, sign and
deliver this Assignment, (b) appoints and authorizes the Term Agent to take such
action as administrative agent on its behalf and to exercise such powers under
the Loan Documents as are delegated to the Term Agent by the terms thereof,
together with such powers as are reasonably incidental thereto, (c) shall
perform in accordance with their terms all obligations that, by the terms of the
Loan Documents, are required to be performed by it as a Term Lender,
(d) confirms it has received such documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and shall continue to make its own credit decisions in taking or not
taking any action under any Loan Document independently and without reliance
upon Term Agent, any Term Lender or any other Indemnitee and based on such
documents and information as it shall deem appropriate at the time,
(e) acknowledges and agrees that, as a Term Lender, it may receive material
non-public information and confidential information concerning the Credit
Parties and their Affiliates and their Stock and agrees to use such information
in accordance with Section 8.10 of the Term Loan Agreement, (f) specifies as its
applicable lending offices (and addresses for notices) the offices at the
addresses set forth beneath its name on the signature pages hereof, (g) shall
pay to the Term Agent an assignment fee in the amount of $3,500 to the extent
such fee is required to be paid under Section 8.9 of the Term Loan Agreement and
(h) to the extent required pursuant to Section 9.1(f) of the Term Loan
Agreement, attaches two completed originals of Forms W-8ECI, W-8BEN, W-8IMY or
W-9 and, if applicable, a portfolio interest exemption certificate.

 

 

 

 

 

Section 4.          Determination of Effective Date; Register. Following the due
execution and delivery of this Assignment by Assignor and Assignee, this
Assignment (including its attachments) will be delivered to the Term Agent for
its acceptance and recording in the Register. The effective date of this
Assignment (the “Effective Date”) shall be the later of (i) the acceptance of
this Assignment by the Term Agent and (ii) the recording of this Assignment in
the Register. The Term Agent shall insert the Effective Date when known in the
space provided therefor at the beginning of this Assignment.

 

Section 5.          Effect. As of the Effective Date, (a) Assignee shall be a
party to the Term Loan Agreement and, to the extent provided in this Assignment,
have the rights and obligations of a Term Lender under the Term Loan Agreement
and (b) Assignor shall, to the extent provided in this Assignment, relinquish
its rights (except those surviving the termination of the Term Loan A
Commitments and payment in full of the Obligations) and be released from its
obligations under the Loan Documents other than those obligations relating to
events and circumstances occurring prior to the Effective Date.

 

Section 6.          Distribution of Payments. On and after the Effective Date,
the Term Agent shall make all payments under the Loan Documents in respect of
each Assigned Interest (a) in the case of amounts accrued to but excluding the
Effective Date, to Assignor and (b) otherwise, to Assignee.

 

Section 7.          Miscellaneous. (a) The parties hereto, to the extent
permitted by law, waive all right to trial by jury in any action, suit, or
proceeding arising out of, in connection with or relating to, this Assignment
and any other transaction contemplated hereby. This waiver applies to any
action, suit or proceeding whether sounding in tort, contract or otherwise.

 

(b)          On and after the Effective Date, this Assignment shall be binding
upon, and inure to the benefit of, the Assignor, Assignee, the Term Agent and
their Related Persons and their successors and assigns.

 

(c)          This Assignment shall be governed by, and be construed and
interpreted in accordance with, the law of the State of New York, but without
giving effect to the conflicts of laws principles thereof, but including Section
5-1401 of the New York General Obligations Law..

 

(d)          This Assignment may be executed in any number of counterparts and
by different parties in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

(e)          Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart. Delivery of an executed signature page of
this Assignment by facsimile transmission or electronic transmission shall be as
effective as delivery of a manually executed counterpart of this Assignment.

 

[signatures follow]

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

 


  [NAME OF ASSIGNOR]     as Assignor         By:       Name:     Title:        
[NAME OF ASSIGNEE]     as Assignee         By:       Name:     Title:        
Lending Office (and address for notices):         [Insert Address (including
contact name, fax number and e-mail address)]

 

 

[SIGNATURE PAGE FOR ASSIGNMENT FOR TERM LOAN AGREEMENT]

 

 

 

 

  

ACCEPTED and AGREED
this ____ day of ______________ _____:

CRYSTAL FINANCIAL LLC
as Term Agent


  

 

By:       Name:     Title:  

 

 

[SIGNATURE PAGE FOR ASSIGNMENT FOR TERM LOAN AGREEMENT]

  

 

 

 

 

 

 

EXHIBIT 10.1(b) 

TO
TERM LOAN AGREEMENT

 

[FORM OF] [TERM LOAN A NOTE] [TERM LOAN B NOTE]

 

Lender: [NAME OF TERM LENDER]
Principal Amount: $_______
___________, 20__

 

FOR VALUE RECEIVED, the undersigned, Numerex Corp., a Pennsylvania corporation
(the “Lead Borrower”) and the other Persons party to the Term Loan Agreement
from time to time that are designated as a “Borrower” (together with the Lead
Borrower, the “Borrowers”), hereby promise to pay to the Term Lender set forth
above (the “Term Lender”) the Principal Amount set forth above, or, if less, the
aggregate unpaid principal amount of Term Loan (as defined in the Term Loan
Agreement referred to below) of the Term Lender to the Borrowers, payable at
such times and in such amounts as are specified in the Term Loan Agreement.

 

Each Borrower promises to pay interest on the unpaid principal amount of [Term
Loan A] [Term Loan B] from the date made until such principal amount is paid in
full, payable at such times and at such interest rates as are specified in the
Term Loan Agreement. Demand, diligence, presentment, protest and notice of
non-payment and protest are hereby waived by each Borrower.

 

Both principal and interest are payable in Dollars to Crystal Financial LLC, as
Term Agent, at the address set forth in the Term Loan Agreement, in immediately
available funds.

 

This Term Note is one of the Term Notes referred to in, and is entitled to the
benefits of, the Term Loan Agreement, dated as of March 9, 2016 (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”), among the Borrowers, the other Credit Parties party
thereto, the Term Lenders party thereto, and Crystal Financial LLC, as
administrative agent for the Term Lenders. Capitalized terms used herein without
definition are used as defined in the Term Loan Agreement.

 

The Term Loan Agreement, among other things, (a) provides for the making of
[Term Loan A] [Term Loan B] by the Term Lender to the Borrowers in an aggregate
amount not to exceed at any time outstanding the Principal Amount set forth
above, the indebtedness of the Borrowers resulting from such [Term Loan A] [Term
Loan B] being evidenced by this Term Note and (b) contains provisions for
acceleration of the maturity of the unpaid principal amount of this Term Note
upon the happening of certain stated events and also for prepayments on account
of the principal hereof prior to the maturity hereof upon the terms and
conditions specified therein.

 

This Term Note is a Loan Document, is entitled to the benefits of the Loan
Documents and is subject to certain provisions of the Term Loan Agreement,
including all of Sections 8.18 (Governing Law and Jurisdiction), 8.19 (Waiver of
Jury Trial) and 10.2 (Other Interpretive Provisions) thereof.

 

This Term Note is a registered obligation, transferable only upon notation in
the Register, and no assignment hereof shall be effective until recorded
therein.

 

The Term Lender’s books and records concerning the Term Loans, the accrual of
interest thereon, and the repayment of such Term Loans, shall be prima facie
evidence of the indebtedness to the Term Lender hereunder.

 

1

 

 

No delay or omission by the Term Lender in exercising or enforcing any of such
Term Lender’s powers, rights, privileges, remedies, or discretions hereunder
shall operate as a waiver thereof on that occasion nor on any other occasion. No
waiver of any Event of Default shall operate as a waiver of any other Event of
Default, nor as a continuing waiver of any such Event of Default.

 

Each Borrower assents to any extension or other indulgence (including, without
limitation, the release or substitution of Collateral) permitted by the Term
Lender with respect to this Term Note and/or any Collateral or any extension or
other indulgence with respect to any other liability or any collateral given to
secure any other liability of the Borrowers or any other Person obligated on
account of this Term Note.

 

This Term Note shall be binding upon each of the Borrowers, and each endorser
and guarantor hereof, and upon their respective successors, assigns, and
representatives, and shall inure to the benefit of the Term Lender and its
successors, endorsees, and assigns.

 

[SIGNATURE PAGES FOLLOW]

 

 

 

 

IN WITNESS WHEREOF, the Borrowers have caused this Term Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.

 

        Numerex Corp., a Pennsylvania corporation         By:     Name:   Title:
        Cellemetry LLC, a Delaware limited liability company         By:    
Name:   Title:         CELLEMETRY SERVICES, LLC, a Georgia limited liability
company         By:     Name:   Title:         NextAlarm, LLC, a Georgia limited
liability company         By:     Name:   Title:         Numerex Government
Services LLC, a Georgia limited liability company         By:     Name:   Title:

 

[Signature Page to Term Note]

 

 

 

 

        NUMEREX SOLUTIONS, LLC, a Delaware limited liability company         By:
    Name:   Title:         Omnilink Systems Inc., a Delaware corporation        
By:     Name:   Title:         Orbit One Communications, LLC, a Georgia limited
liability company         By:     Name:   Title:         uBlip, Inc., a Georgia
corporation         By:     Name:   Title:         Uplink Security, LLC, a
Georgia limited liability company         By:     Name:   Title:

 

[Signature Page to Term Note]

 

 

 

 

        Telemetry Services Corporation, a Delaware corporation         By:    
Name:   Title:

 

 

[Signature Page to Term Note]

 

 

 

 

 

SCHEDULE 1.1

 

TERM LOAN A COMMITMENTS

 

Term Lender Term Loan A Commitment Crystal Financial LLC $17,000,000 TOTAL
$17,000,000

 

 

 

 

SCHEDULE 3.5

 

LITIGATION

 

Actions, suits and proceedings:

 

Omnilink Systems Inc. v. Nexus Programs, et al. 

On September 10, 2015, Omnilink Systems Inc. (“Omnilink”) brought an action
against Nexus Programs Inc. (“Nexus”), a former customer, in the Northern
District of Georgia for the payment of services provided by Omnilink. The
complaint also includes claims against certain individuals of Nexus and related
claims of fraud. Nexus has filed an answer denying Omnilink’s claims and
alleging breach of contract and intentional misrepresentations regarding the
performance of the Omnilink devices. Initial disclosures have been filed.
Discovery has not yet commenced.

 

Amtraco, Ltd., Amcest Corp and Fred Rosenfeld v. NextAlarm International, Inc.,
NextAlarm Monitoring Company, Harvey Alexander Elliot, and Numerex Corp.
The plaintiffs have claimed that Numerex Corp. tortuously interfered with an
exclusive marketing agreement between Amcest Corp and NextAlarm International,
Inc. and a loan agreement between Amtraco, Ltd. and NextAlarm International,
Inc., including a UCC claim. Discovery is closed, and summary judgment motions
by plaintiffs and Numerex Corp. were filed in February 2016. These motions were
denied on March 4, 2016 and the trial is expected to commence during the week of
March 12, 2016.

 

Governmental audits, reviews and investigations:

 

The Office of Federal Contract Compliance Programs (“OFCCP”) is conducting a
routine audit of Numerex Corp.’s affirmative action policies. Numerex Corp. has
provided information requested by the OFCCP. As of the Closing Date, the OFCCP
had not issued any citations or violations to Numerex Corp.

 

 

 

 

SCHEDULE 3.9

 

OWNERSHIP OF PROPERTY; LIENS

 

The following properties are leased by Borrowers

 

3330 Cumberland Boulevard SE
Suite 700
Atlanta, GA 30339 2000 E. 15th Street, Bldg 150
Suite G
Edmond, OK 73013 8144 Walnut Hill Lane
Suite 310
Dallas, TX 75231 1095 Windward Ridge
Building 300, Ste. 160
Alpharetta, GA 30005 5900 Windward Parkway #200
Alpharetta, GA 30005 275 S. Main Street, Suite 2CC
Doylestown, PA 18902

 

Purchase options, rights of first refusal or other similar contractual rights
pertaining to any Real Estate:

 

None.

 

 

 

 

SCHEDULE 3.10

 

TAXES

 

  1. Numerex Corp. has discovered that, for the years 2011 through 2014,
Canadian goods and services taxes (GST) of approximately CAD$573,000 have been
collected from customers of Uplink Security, LLC and improperly remitted to the
Canadian Revenue Authority (CRA) under the GST registration of NUMEREX
SOLUTIONS, LLC instead of the GST registration for Uplink Security, LLC. We
voluntarily disclosed the error to the CRA.

 

  2. At the same time as the voluntary disclosure described above, we identified
customers for which GST was not properly collected or remitted to the CRA. The
amount of GST owed for the years 2011 to 2014 for such identified customers is
approximately CAD$465,000, all of which is billable to the applicable customers.
None of this amount has yet been collected from customers or remitted to the
CRA. We are in the process of preparing to voluntarily disclose this error to
the CRA.

 

 

 

 

SCHEDULE 3.15

 

LABOR RELATIONS

 

None.

 

 

 

 

SCHEDULE 3.16

 

INTELLECTUAL PROPERTY

 

  1. Patents

 

 

 

 

 

Country Application No. Patent No Filing Date Issue Date Title Owner US
09/666,042 6,718,177 9/20/2000 4/6/2004 System for Communicating Messages Via a
Forward Overhead Control Channel for a Programmable Logic Control Device Numerex
Corp. US 10/038,089 6,882,843 1/2/2002 4/19/2005 Multiple Wireless Data
Transport Transceiver System Numerex Corp. US 09/083,079 6,311,060 5/21/1998
10/30/2001 Method and System for Registering the Location of a Mobile Cellular
Communications Device Numerex Corp. US 10/008,100 7,225,459 11/13/2001 5/29/2007
Methods and Systems for Dynamically Adjusting Video Bit Rates Numerex Corp. US
08/769,142 5,873,043 12/18/1996 2/16/1999 System for Communicating Messages Via
a Forward Overhead Control Channel Numerex Corp. US 09/699,312 6,856,808
10/27/2000 2/15/2005 Interconnect System and Method for Multiple Protocol Short
Message Services Numerex Corp. US 10/262,372 6,718,237 9/30/2002 4/6/2004
Communications Device for Conveying Geographic Location Information Over
Capacity Constrained Wireless Systems Numerex Corp. US 09/549,761 6,738,647
4/14/2000 5/18/2004 Method and System for Expanding the Data Payload of Data
Messages Transported Via a Cellular Network Control Channel Numerex Corp. US
09/082,694 6,311,056 5/21/1998 10/30/2001 Method and System for Expanding the
Data Capacity of a Cellular Network Control Channel Numerex Corp. US 10/773,692
7,272,494 2/6/2004 9/18/2007 Communication Device for Conveying Geographic
Location Information Over Capacity Constrained Wireless Systems Numerex Corp. US
10/770,326 7,151,943 2/2/2004 12/19/2006 System for Communicating Messages Via a
Forward Overhead Control Channel for a Programmable Logic Control Device Numerex
Corp. US 10/885,445 7,245,928 7/6/2004 7/17/2007 Method and System for Improved
Short Message Services Numerex Corp. US 10/952,710 7,233,802 9/29/2004 6/19/2007
Interconnect System and Method for Multiple Protocol Short Message Services
Numerex Corp. US 11/811,855 7,680,505 6/12/2007 3/16/2010 Telemetry Gateway
Numerex Corp. US 12/704,290 8,060,067 2/11/2010 11/15/2011 Method and System for
Efficiently Routing Messages Numerex Corp. US 13/247,316 8,543,146 9/28/2011
9/24/2013 Method and System for Efficiently Routing Messages Numerex Corp. US
13/848,804 8,903,437 3/22/2013 12/2/2014 Method and System for Efficiently
Routing Messages Numerex Corp. US 10/959,809 7,783,508 10/6/2004 8/24/2010
Method and System for Refining Vending Operations Based on Wireless Data Numerex
Corp US 10/877,354 7,650,285 6/25/2004 1/19/2010 Method and System for Adjusting
Digital Audio Playback Sampling Rate Numerex Corp US 12/012,848 8,265,605
2/6/2008 9/11/2012 Service escrowed transportable wireless event reporting
system Numerex Corp

 

 

 

 

 

US 13/568,559 8,543,097 8/7/2012 9/24/2013 Service escrowed transportable
wireless event reporting system Numerex Corp US 13/971,935 8,855,716 8/21/2013
10/7/2014 Service escrowed transportable wireless event reporting system Numerex
Corp US 12/002,215 7,880,599 12/14/2007 2/1/2011 Method and System for Remotely
Monitoring the Operations of a Vehicle Numerex Corp US 12/002,091 7,936,256
12/14/2007 5/3/2011 Method and System for Interacting with a Vehicle over a
Mobile Radiotelephone Network Numerex Corp US 12/290,048 8,738,046 10/27/2008
5/27/2014 Intelligent Short Message Delivery System and Method Numerex Corp US
12/713,916 8,041,383 2/26/2010 10/18/2011 Digital Upgrade System and Method
Numerex Corp US 13/234,712 8,483,748 9/16/2011 7/9/2013 Digital Upgrade System
and Method Numerex Corp US 13/911,554 8,868,059 6/6/2013 10/21/2014 Digital
Upgrade System and Method Numerex Corp US 12/640,688 8,112,285 12/17/2009
2/7/2012 Method and System for Improving Real Time Data Communications Numerex
Corp US 12/985,989 8,126,764 1/6/2011 2/28/2012 Communication of Managing
Vending Operations Based on Wireless Data Numerex Corp US 12/860,231 8,214,247
8/20/2010 7/3/2012 Method and System for Refining Vending Operations Based on
Wireless Data Numerex Corp US 13/491,079 8,484,070 6/7/2012 7/9/2013 Method and
System for Managing Vending Operations Based on Wireless Data Numerex Corp US
12/985,975 8,269,618 1/6/2011 9/18/2012 Method and System for Remotely
Monitoring the Location of a Vehicle Numerex Corp US 13/040,563 8,253,549
3/4/2011 8/28/2012 Method and System for Interacting with a Vehicle over a
Mobile Radiotelephone Network Numerex Corp US 13/561,313 8,547,212 7/30/2012
10/1/2013 Method and System for Interacting with a Vehicle over a Mobile
Radiotelephone Network Numerex Corp US 14/043,363 9,084,197 10/1/2013 7/14/2015
Method and System for Interacting with a Vehicle over a Mobile Radiotelephone
Network Numerex Corp US 13/345,018 8,412,186 1/6/2012 4/2/2013 Method and system
for managing subscriber identity modules on wireless networks for machine
to-machine applications Numerex Corp US 13/681,460 8,611,891 11/20/2012
12/17/2013 Method and system for managing subscriber identity modules on
wireless networks for machine to-machine applications Numerex Corp US 14/079,936
  11/14/2013   Method and system for managing subscriber identity modules on
wireless networks for machine to-machine applications Numerex Corp US 13/456,662
8,705,716 4/26/2012 4/22/2014 Interactive Control of Alarm Systems by Telephone
Interface Using an Intermediate Gateway Numerex Corp

 

 

 

 

 

US 13/413,333 8,705,704 3/6/2012 4/22/2014 Delivery of Alarm System Event Data
and Audio Over Hybrid Network Numerex Corp US 13/438,941 8,798,260 4/4/2012
8/5/2014 Delivery of Alarm System Event Data and Audio Numerex Corp US
14/450,787   8/4/2014   Delivery of Alarm System Event Data and Audio Numerex
Corp US 14/013,637 9,153,124 8/29/2013 10/6/2015 Alarm Sensor Supporting
Long-Range Wireless Communication Numerex Corp US 14/039,573 9,177,464 9/27/2013
11/3/2015 Method and system for untethered two-way voice communication for an
alarm system Numerex Corp US 14/039,821   9/27/2013   Method and System for
Communicating with an Alarm System Numerex Corp US 10/462,708 7,245,703
6/17/2003 7/17/2007 Alarm Signal Interceptor, Middleware Processor, and
Re-Transmitter Using Caller ID Numerex Corp US 10/861,790 7,440,554 6/7/2004
10/21/2008 Alarm Signal Interceptor, Middleware Processor, and Re-Transmitter
Numerex Corp US 11/226,857 7,593,512 9/14/2005 9/22/2009 Private VOIP network
for Security System Monitoring Numerex Corp US 11/348,291 7,734,020 2/6/2006
6/8/2010 Two-way Voice and Voice over IP receivers for Alarm Systems Numerex
Corp US 11/517,025 7,613,278 9/7/2006 11/3/2009 Alarm System Activation Platform
Numerex Corp US 12/018,724 8,369,487 1/23/2008 2/5/2013 Enhanced 911
notification for Internet Enabled Alarm Systems Numerex Corp US 12/504,709
9,131,040 7/17/2009 9/8/2015 Alarm System for use over Satellite Broadband
Numerex Corp US 13/004,917 8,509,391 1/12/2011 8/13/2013 Wireless VoIP Network
for Security System Monitoring Numerex Corp US 13/939,460 9,094,410 7/11/2013
7/28/2015 Wireless VoIP Network for Security System Monitoring Numerex Corp US
14/050,655   10/10/2013   Wireless VoIP Network for Security System Monitoring
Numerex Corp US 13/194,912 9,054,893 7/30/2011 6/9/2015 Alarm System IP Network
with PSTN Output Numerex Corp US 14/598,737   1/16/2015   Alarm System IP
Network with PSTN Output Numerex Corp US 14/075,467   11/8/2013   Delivery of
Security Solutions Based on Demand Numerex Corp US 14/272,709   5/8/2014  
Mobile Management Message Distribution and Active On-Network Determination
Numerex Corp US 14/862,701   9/23/2015   Mobile Management Message Distribution
and Active On-Network Determination Numerex Corp US 14/185,209   2/20/2014  
Delivery of Alarm System Event Data and Audio Over Hybrid Network Numerex Corp
US 14/185,191   2/20/2014   Interactive Control of Alarm Systems by Telephone
Interface Using an Intermediate Gateway Numerex Corp US 14/332,794 9,183,730
7/16/2014 11/10/2015 Method and System for Mitigating Invasion Risk Associated
with Stranger Interactions in a Security System Environment Numerex Corp

 

 

 

 

 

US 14/559,190   12/3/2014   Method and System for Managing a Location Detector
Numerex Corp US 14/525,808   10/28/2014   Method and System for Generating
Geofences for Managing Offender Movement Numerex Corp US 14/534,746   11/6/2014
  Method and System for Energy Managed of an Offender Monitor Numerex Corp US
14/524,232   10/27/2014   Offender Monitor with Managed Rate of Location Reading
Numerex Corp US 14/525,786   10/28/2014   Offender Monitor with Orientation
Based Monitoring Numerex Corp US 14/522,965   10/24/2014   Method and System for
Detecting Alarm System Tampering Numerex Corp US 11/040,636 7,323,970 1/21/2005
1/29/2008 Method and System for Remote Interaction with a Vehicle via Wireless
Communication Numerex Corp US 14/789,085   7/1/2015   Method and System for
Locating a Wireless Tracking Device Numerex Corp US 14/789,089   7/1/2015  
Method and System for Locating a Wireless Tracking Device Associated with a
Network of Alarm Panels Numerex Corp US 13/081,954 9,119,013 4/7/2011 8/25/2015
Satellite Based Tracking and Data Device with Multi-Function Radio Frequency
Interface Numerex Corp US 14/830,536   8/19/2015   Satellite Based Tracking and
Data Device with Multi-Function Radio Frequency Interface Numerex Corp US
13/092,652   4/22/2011   Analytical Scoring Engine for Remote Device Data
Numerex Corp US 13/209,536 8,769,111 8/15/2011 7/1/2014 IP Network Service
Redirector Device and Method Numerex Corp US 13/435,231 8,990,915 3/30/2012
3/24/2015 Local Data Applicance for Collecting and Storing Remote Sensor Data
Numerex Corp US 13/440,347   4/8/2012   System and Method for Remotely
Distributing Firmware Upgrades to Large Numbers of Distributed Devices Numerex
Corp US 13/439,384   4/4/2012   Secure Document Destruction Bin Numerex Corp US
13/439,199   4/4/2012   System and Method for Monitoring and Managing
Communications of Remote Devices Numerex Corp US 13/435,276   3/30/2012   System
and Method for Performing a Hierarchical Determination of the Location of a
Mobile Device Numerex Corp US 13/484,973 9,214,082 5/31/2012 12/15/2015 System
and Method for Alarm System Tamper Detection and Reporting Numerex Corp US
13/485,030   5/31/2012   Wireless SNMP Agent Gateway Numerex Corp US 13/607,955
8,761,795 9/10/2012 6/24/2014 Dynamic Reverse Geofencing Numerex Corp US
14/312,037   6/23/2014   Dynamic Reverse Geofencing Numerex Corp

 

 

 

 

 

US 13/644,001 8,970,364 10/3/2012 3/3/2015 Method and System for Remote Coupling
Security System Control Numerex Corp US 14/635,188   3/2/2015   Method and
System for Remote Coupling Security System Control Numerex Corp US 13/734,352
 9,207,331 1/4/2013 12/8/2015 Using Statistical Analysis to Infer an Accurate
GPS Location for Use in Tracking Devices Numerex Corp US 13/796,676   3/12/2013
  System and Method of On-Shelf Inventory Management Numerex Corp US 13/865,601
9,041,527 4/18/2013 5/26/2015 System and Method for Using Alarm System Zones for
Remote or Mobile Objects Numerex Corp US 14/721,472   5/26/2015   System and
Method for Using Alarm System Zones for Remote or Mobile Objects Numerex Corp US
14/298,425   6/6/2014   System and Method for SMS Private Number Routing Numerex
Corp US 14/538,569   11/11/2014   System and Method for Employing Base Stations
to Track Mobile Devices Numerex Corp US 14/552,768   11/25/2014   System and
Method for Interfacing 2G Applications with a 3G/4G Cellular Radio Network
Numerex Corp US 14/794,586   7/8/2015   Depletion Mode MOSFET Power Supply
Numerex Corp US 14/794,602   7/8/2015   System and Method for Camera
Registration Numerex Corp US 14/830,574   8/19/2015   Motor Fault Detection
System and Method Numerex Corp US 14/872,780   10/1/2015   Coordination of Gas
Pump with Tank Level Sensors for Fraud Detection Numerex Corp US 14/872,997  
10/1/2015   Closed Tank Fill Level Sensor Numerex Corp US 11/804,199 7,680,471
5/17/2007 3/16/2010 System and method for prolonging wireless data product’s
life Numerex Corp US 13/750,205  9,215,578 1/25/2013 12/15/2015 Monitoring
Systems and Methods Omnilink Systems Inc. US 12/112,695 8,115,621 4/30/2008
2/14/2012 Device for Tracking the Movement of Individuals or Objects Omnilink
Systems Inc. US 11/935,858 8,547,222 11/6/2007 10/1/2013 System and Method of
Tracking the Movement of Individuals and Assets Omnilink Systems Inc. US
11/935,833 7,518,500 11/6/2007 4/14/2009 System and Method for Monitoring Alarms
and Responding to the Movement of Individuals and Assets Omnilink Systems Inc.
US 12/350,678 7,864,047 1/8/2009 1/4/2011 System and Method for Monitoring
Alarms and Responding to the Movement of Individuals and Assets Omnilink Systems
Inc. US 13/937,941   7/9/2013   System and Method of Tracking the Movement of
Individuals and Assets Omnilink Systems Inc. US 12/794,500 8,489,113 6/4/2010
7/16/2013 Method and System for Tracking, Monitoring and/or Changing Tracking
Devices including Wireless Energy Transfer Features Omnilink Systems Inc.

 

 

 

 

 

US 12/639,524 8,831,627 12/16/2009 9/9/2014 System and Method for Tracking
Monitoring, Collecting, Reporting and Communicating with the Movement of
Individuals Omnilink Systems Inc. US 29/279,448 D578,918 5/1/2007 10/21/2008
Offender Monitor Omnilink Systems Inc. US 13/911,576   6/6/2013   METHOD AND
SYSTEM FOR MANAGING VENDING OPERATIONS BASED ON WIRELESS DATA Numerex Corp. US
13/744,510   1/18/2013   Security System Alarming and Processing Based on User
Location Information Numerex Corp. US 13/573,679   10/3/2012   Method and system
for redundant wireless delivery of fire suppression event data Numerex Corp. US
13/435,253   3/30/2012   System and Method for Asset Tracking Using Hybrid
WAN/PAN Wireless Technologies Numerex Corp. US 10/228,726   8/27/2002   System
and method for detecting and reporting defective telephone lines and alarm
events Numerex Corp. US 11/583,417   10/18/2006   System and method for
graphically displaying information concerning geographically dispersed assets
Numerex Corp. US 08/969,146 6,154,648 11/12/1997 11/28/2000 METHODS AND
APPARATUS FOR COMMUNICATING DATA VIA A CELLULAR MOBILE RADIOTELEPHONE SYSTEM
Numerex Corp. US 09/160,512 6,108,537 9/24/1998 8/22/2000 METHOD AND SYSTEM FOR
PERFORMING A PREDETERMINED OPERATION RELATED TO A PREDETERMINED CLASS OF
CELLULAR SOURCES Numerex Corp. US 10/591,830   9/6/2006   System and Method for
Tracking, Monitoring, Collecting, Reporting and Communicating with the Movement
of Individuals Omnilink Systems Inc.

 

 

 

 

  2. Trademarks

 

       MARK COUNTRY SERIAL NO. FILING DATE REG. NO. REG. DATE STATUS      CODE
OWNER  (GRAPHIC) [image_001.jpg] United States 77894440 12/16/2009 3906542
1/18/2011 REGISTERED Numerex Corp (GRAPHIC) [image_002.jpg]  Canada 1463075
12/16/2009 TMA815774 1/19/2012 REGISTERED Numerex Corp (GRAPHIC)
[image_003.jpg]  CTM 8766371 12/17/2009 8766371 6/11/2010 REGISTERED Numerex
Corp  (GRAPHIC) [image_004.jpg] Mexico 1055804 12/18/2009 1146967 3/5/2010
REGISTERED Numerex Corp (GRAPHIC) [image_005.jpg]  Mexico 1055805 12/18/2009
1150111 3/24/2010 REGISTERED Numerex Corp

 

 

 

 

 

 (GRAPHIC) [image_006.jpg] Mexico 1055806 12/18/2009 1146300 3/2/2010 REGISTERED
Numerex Corp AVIDWIRELESS United States 85721098 9/5/2012 4378893 8/6/2013
REGISTERED Numerex Corp FASTRACK United States 78047504 2/9/2001 2858718
6/29/2004 REGISTERED Numerex Corp FASTRACK Canada 1663293 2/10/2014     PENDING
Numerex Corp FASTRACK CTM 12579652 2/10/2014 12579652 7/2/2014 REGISTERED
Numerex Corp FOCALPOINT United States 78873454 5/1/2006 3545293 12/9/2008
REGISTERED Omnilink Systems Inc. MYSHIELD United States 86740980 8/28/2015    
PENDING Numerex Corp NEXTALARM United States 86187648 2/7/2014 4784209 8/4/2015
REGISTERED Numerex Corp NEXTALARM Canada 1663294 2/10/2014     PENDING Numerex
Corp NEXTALARM Mexico 1502622 7/3/2014     PENDING Numerex Corp NEXTALARM Mexico
1502627 7/3/2014     PENDING Numerex Corp NEXTALARM Mexico 1502631 7/3/2014    
PENDING Numerex Corp NEXTALARM Mexico 1502632 7/3/2014     PENDING Numerex Corp
NEXTALARM Mexico 1502635 7/3/2014     PENDING Numerex Corp NEXTALARM.COM United
States 78885124 5/16/2006 3249281 6/5/2007 REGISTERED Numerex Corp NEXTALARM.COM
THE BROADBAND ALARM COMPANY United States 78929909 7/14/2006 3244717 5/22/2007
REGISTERED Numerex Corp NUMEREX United States 77710898 4/9/2009 3736251
1/12/2010 REGISTERED Numerex Corp NUMEREX Canada 1349945 6/1/2007 TMA770553
6/23/2010 REGISTERED Numerex Corp NUMEREX Canada 1454771 10/8/2009 TMA829144
8/6/2012 REGISTERED Numerex Corp

 

 

 

 

 

NUMEREX CTM 8605371 10/9/2009 8605371 4/5/2010 REGISTERED Numerex Corp NUMEREX
CTM 5820519 4/10/2007 5820519 7/30/2009 REGISTERED Numerex Corp NUMEREX Mexico
859369 6/5/2007 1011675 11/16/2007 REGISTERED Numerex Corp NUMEREX Mexico 859366
6/5/2007 1043373 5/30/2008 REGISTERED Numerex Corp NUMEREX Mexico 859368
6/5/2007 1104992 6/11/2009 REGISTERED Numerex Corp NUMEREX Mexico 859367
6/5/2007 1011674 11/16/2007 REGISTERED Numerex Corp NUMEREX Mexico 1024495
6/5/2007 1024495 2/20/2008 REGISTERED Numerex Corp NUMEREX DNA United States
77598236 10/22/2008 3796708 6/1/2010 REGISTERED Numerex Corp NUMEREX DNA Canada
1415685 10/24/2008 TMA783445 11/25/2010 REGISTERED Numerex Corp NUMEREX DNA CTM
8230054 4/21/2009 8230054 11/13/2009 REGISTERED Numerex Corp NUMEREX DNA Mexico
1002255 4/21/2009 1131018 11/23/2009 REGISTERED Numerex Corp NUMEREX DNA Mexico
1006231 5/14/2009 1127160 10/23/2009 REGISTERED Numerex Corp NUMEREX DNA Mexico
1006232 5/14/2009 1163625 6/14/2010 REGISTERED Numerex Corp NUMEREX SATELLITE
FLEX United States 85385958 8/1/2011 4488845 2/25/2014 REGISTERED Numerex Corp
NUMEREX SMART DATA DELIVERED CTM 12704433 3/18/2014 12704433 8/13/2014
REGISTERED Numerex Corp OMNILINK United States 78626004 5/9/2005 3156898
10/17/2006 REGISTERED Omnilink Systems Inc. SMART DATA DELIVERED United States
86112013 11/6/2013 4680617 2/3/2015 REGISTERED Numerex Corp SMART DATA DELIVERED
Canada 1657958 12/27/2013     PUBLISHED Numerex Corp SMART DATA DELIVERED Mexico
1446329 1/9/2014     PENDING Numerex Corp SMART DATA DELIVERED Mexico 1446330
1/9/2014     PENDING Numerex Corp SMART DATA DELIVERED Canada 1661235 1/27/2014
    PUBLISHED Numerex Corp SMART DATA DELIVERED Mexico 1451208 1/27/2014    
PENDING Numerex Corp

 

 

 

 

 

SMART DATA DELIVERED Mexico 1451209 1/27/2014     PENDING Numerex Corp THE
BROADBAND ALARM COMPANY United States 78785181 1/4/2006 3175728 11/21/2006
REGISTERED Numerex Corp UPLINK United States 78691601 8/12/2005 3279435
8/14/2007 REGISTERED Uplink Security, LLC UPLINK United States 78106931 2/5/2002
4013326 8/16/2011 REGISTERED Uplink Security, LLC UPLINK United States 86190829
2/11/2014 4683816 2/10/2015 REGISTERED Uplink Security, LLC UPLINK Canada
1465547 1/12/2010 TMA839360 1/11/2013 REGISTERED Uplink Security, LLC UPLINK CTM
5915327 5/18/2007 5915327 3/16/2010 REGISTERED Uplink Security, LLC UPLINK
Mexico 1501264 6/30/2014     PENDING Uplink Security, LLC UPLINK Mexico 1501263
6/30/2014     PENDING Uplink Security, LLC UPLINK Mexico 1501262 6/30/2014    
PENDING Uplink Security, LLC UPLINK Mexico 1501260 6/30/2014     PENDING Uplink
Security, LLC NUMEREX INSITE United States 86345978 7/23/2014     ABANDONED
Numerex Corp ACCELAVIEW United States 85040167 5/17/2010 3932829 3/15/2011
REGISTERED Numerex Corp ABBRA United States 78567205 2/14/2005 3076222 4/4/2006
REGISTERED Numerex Corp MACHINES TRUST US United States 77592395 10/14/2008
3675590 9/1/009 REGISTERED Numerex Corp ALL TERRAIN M2M United States 77978685
4/2/2008 3782717 4/27/2010 REGISTERED Numerex Corp NUMEREX FAST United States
77920341 1/26/2010 3906634 1/18/2011 REGISTERED Numerex Corp NUMEREX DNA DEVICE
NETWORK APPLICATION United States 77917829 1/22/2010 3840747 8/31/2010
REGISTERED Numerex Corp

 

 

 

 

 

V-NOTIFY United States 77084419 1/17/2007 3333730 11/13/2007 REGISTERED Numerex
Corp E-NOTIFY United States 77084414 1/17/2007 3403769 3/25/2008 REGISTERED
Numerex Corp ORBITRAX United States 77004275 9/21/2006 3264104 7/17/2007
REGISTERED Numerex Corp CELLEMETRY United States 74493789 2/23/1994 2004693
10/1/1996 REGISTERED Numerex Corp DCX United States 74437904 9/20/1993 1941980
12/19/1995 REGISTERED Numerex Corp DERIVED CHANNEL MULTIPLEX United States
74437859 9/20/1993 1937727 11/28/1995 REGISTERED Numerex Corp UPLINK REMOTE
United States 86187670 2/7/2014 4677682 1/27/2015 REGISTERED Uplink Security,
LLC UPLINK GPS United States 85818059 1/8/2013 4546091 6/10/2014 REGISTERED
Uplink Security, LLC U-TRAC BY UPLINK United States 77759381 6/15/2009 3826255
7/27/2010 REGISTERED Uplink Security, LLC

 

  3. Copyrights

 

None.

 

  4. Internet Domains

 

alzcomfortzone.com comfortzonecheckin.com lbsdeveloper.com lbsdevelopment.com
lbsgateway.com lbsplatform.com lbsprofessionalservices.com lbsproserve.com
m2mwirelessdevices.com omnilink.com omnilinkalert.com

 

 

 

 

 

omnilinkalerts.com omnilinkfocalpoint.com omnilinkfocalpt.com omnilinkfpt.com
omnilinkjs.com omnilinkjudicial.com omnilinksafereturn.com
omnilinksafereturns.com omnilinksoftware.com omnilinksys.com omnilinksystems.com
omnilinkve.com omnilinkvirtualearth.com tscgateway.com tscgateway.net
universaltracker.com virtualearthconsulting.com virtualearthdevelopment.com
virtualearthps.com ACCUTRAX.COM ACCUTRAX.INFO ACCUTRAX.MOBI ACCUTRAX.US
ACCUTRAXLIVE.COM ACCUTRAXLIVE.NET ACCUTRAXONLINE.NET ACCUTRAXWEB.COM
ACCUTRAXWEB.NET FELIX-DATA.COM FELIXADMIN.COM FELIXCONTROL.COM FELIXLITE.COM
FELIXLITE.NET FELIXLIVE.COM FELIXLIVE.NET FELIXLOGISTICS.COM FELIXMANAGER.COM
FELIXMAPPING.COM FELIXMOBILE.COM FELIXMOBILE.NET FELIXTAV.COM

 

 

 

 

 

FELIXTPM.COM FELIXTRACKING.COM FELIXVIEW.COM G-RFID.COM G-RFID.INFO G-RFID.NET
G-RFID.ORG G-RFID.US I-FELIX.COM MYACCUTRAX.COM MYACCUTRAX.NET
MYGLOBALTRACKING.COM MYGLOBALTRACKING.NET SATELLITE-RFID.COM SATELLITE-RFID.INFO
SATELLITE-RFID.NET SATELLITE-RFID.ORG SATELLITE-RFID.US NUMEREXDNA.COM
NUMEREXFAST.COM UBLIP.COM I3GCORP.COM 4GSUNRISE.COM accelaview.info
accelaview.net accelaview.us accelaviewblog.com accelaviewdriver.com
accelaviewdriver.info accelaviewdriver.net accelaviewdriver.us
accelaviewfleet.com accelaviewfleet.info accelaviewfleet.net accelaviewfleet.us
accelaviewonline.com accelaviewshop.com accelaviewstore.com ACCUTAV.BIZ
ACCUTAV.COM ACCUTAV.INFO

 

 

 

 

 

ACCUTAV.MOBI ACCUTAV.NET ACCUTAV.ORG ACCUTAV.US ACTIVATEUPLINK.COM AIRDESK.NET
AIRDESKWIRELESS.COM ALARMLOGIN.COM ALARMLOGIN.NET ALARMLOGIN.US ASKUPLINK.COM
CELLEMETRY.COM CELLEMETRY.NET CELLEMETRY.ORG CELLEMETRYAPPS.COM CPNFORUM.COM
DCXSYS.COM DIGILOG.COM FAST-SCO.COM FAST-UPLINK.COM FASTRACKFLEET.COM
FASTRACKMOBILE.COM FASTRACKXPRESS.COM FTFLEET.COM GOUPLINK.NET GPRSXPRESS.COM
M2MEXCHANGE.NET M2MEXCHANGE.ORG M2MXCHANGE.COM M2MXCHANGE.NET M2MXCHANGE.ORG
MBLGPS.COM myaccelaview.com MYALARM.INFO MYMOBILEFASTRACK.COM
MYMOBILEGUARDIAN.COM MYMOBILEGUARDIAN.NET MYUPLINKCONNECT.COM MYUPLINKGPS.COM
MYUPLINKINTERACTIVE.COM MYUPLINKMOBILE.COM

 

 

 

 

 

MYUPLINKREMOTE.COM MYUPLINKSECURITY.COM MYWIRELESSCONNECTIONS.COM
MYWIRELESSCONNECTIONS.NET NEXTALARM.COM NEXTALARM.INFO NEXTALARM.NET
NEXTALARM.ORG NEXTALARM.US NEXTVIEWCAM.COM NMRX.COM NMRX.NET NMRX.ORG
NUMEREX-IOT.COM NUMEREX.COM NUMEREX.NET NUMEREX.ORG NUMEREXCELLPASS.COM
NUMEREXCLOUDPASS.COM NUMEREXCOMMPASS.COM NUMEREXCOMPASS.COM
NUMEREXCONNECTPASS.COM NUMEREXCORP.COM NUMEREXCORP.NET NUMEREXDATAPASS.COM
NUMEREXFASTPASS.COM NUMEREXFASTRACK.COM NUMEREXFLEX.COM NUMEREXM2MSOLUTIONS.COM
NUMEREXMEXICO.COM NUMEREXMOBILE.COM NUMEREXPASSPORT.COM NUMEREXPRESS.COM
NUMEREXSOLUTIONS.COM NUMEREXSOLUTIONS.NET NUMEREXVENDING.COM NUMEREXVENDING.NET
NUMEREXWORLDPASS.COM ONEHOURSECURITY.COM ORBIT-ONE.COM PORTABLEM2M.COM

 

 

 

 

 

PORTABLEM2M.NET PORTABLEM2M.ORG POWEREDBYNUMEREX.COM REMOTEARM.ME
SATELLITEFLEX.COM SATELLITEHERO.COM SMARTDATADELIVERED.BIZ
SMARTDATADELIVERED.COM SMARTDATADELIVERED.INFO SMARTDATADELIVERED.MOBI
SMARTDATADELIVERED.NET SMARTDATADELIVERED.ORG SMARTDATADELIVERED.US
U-TARQCARGO.NET U-TRAQ.COM U-TRAQ.NET U-TRAQASSETS.COM U-TRAQASSETS.NET
U-TRAQAUTO.COM U-TRAQAUTO.NET U-TRAQAUTOPRO.COM U-TRAQAUTOPRO.NET
U-TRAQCARGO.COM U-TRAQFLEET.COM U-TRAQFLEET.NET U-TRAQMINI.COM U-TRAQMINI.NET
U-TRAQMINIC.COM U-TRAQMINIC.NET U-TRAQPETS.COM U-TRAQPETS.NET UPLINK.COM
UPLINK2GIG.COM UPLINKBILLING.COM UPLINKCONNECT.COM UPLINKGPS.COM
UPLINKINTERACTIVE.COM UPLINKREMOTE.COM UPLINKSECURITY.COM UPLINKTRACKER.COM
UPLINKTRACKER.NET

 

 

 

 

 

UPLINKTRACKING.COM UPLINKTRACKING.NET UTRAQAUTO.COM UTRAQAUTO.NET UTRAQCARGO.COM
UTRAQCARGO.NET UTRAQFLEET.COM UTRAQFLEET.NET UTRAQNOW.COM UTRAQNOW.NET
UTRAQPETS.COM UTRAQPETS.NET VENDMONITOR.COM VENDMONITOR.NET VENDVIEW.COM
VENDVIEW.NET VOIP-ALARM.CO VOIPALARM.CO VOIPALARM.COM NMRXALERTS.com

 

  5. IP Licenses

 

Settlement Agreement effective July 16, 2010 by and between Satellite Tracking
of People, LLC and Michelle Enterprises, LLC and Omnilink Systems Inc.

 

Supplemental Settlement Agreement effective May 19, 2014 by and between
Satellite Tracking of People, LLC and Omnilink Systems Inc.

 

 

 

 

 

 

SCHEDULE 3.18

 

INSURANCE

 

 

CARRIER POLICY NUMBER TYPE LIMITS TERM DEDUCTIBLE/
SIR Zurich CPO 9827127-04 Property $22,724,480 Blkt. Bus. Personal Prop
10/31/15-16 $50,000 Per Occ.           inc. EDP & Equip. Break.   $  5,000
Transit       $25,950,000 Blkt. Bus. Income &               Extra Expense    
Zurich CPO 9827127-04 General Liability – $ 3,000,000 General Aggregate
10/31/15-16 N/A     Occurrence $ 3,000,000 Prod./Completed Ops. Agg           $
3,000,000 Per Occurrence           $ 3,000,000 Personal Injury &          
   Advertising Injury           $    300,000 Premises Damage           $
     10,000 Medical Expense           $ 3,000,000 Employee Bene. Each/Agg    
Zurich CPO 9827127-04 Automobile $1,000,000 Hired/Non-owned 10/31/15-16 $  100
Comp.       Hired Car Physical Damage Included   $  500 Collision Zurich WC
9827128-04 Workers Comp. & Statutory WC 10/31/15-16 N/A     Employers Liability
$500k/$500k/$500k Employer Liab.     Zurich AUC583477003 Umbrella $20,000,000
Per Occurrence 10/31/15-16 NIL       $20,000,000 General Aggregate          
$20,000,000 Prod./Complete Ops. Agg.     Travelers ZUP15R3240115NF Commercial
Excess $20MM XS $20MM 10/31/15-16 NIL             Zurich GLC 9827129-04 Tech
Professional $10,000,000 Each Wrongful Act 10/31/15-16 $100,000 per Act    
Liability (E&O) $10,000,000 Total Limit                 Zurich OC5844395 Ocean
Marine Cargo $1,000,000 Per Any One Vessel 10/31/15-16 $1,000 per Shipment      
$1,000,000 Per Any One Aircraft           $1,500,000 Domestic Transit    

 

CARRIER POLICY NUMBER TYPE LIMITS TERM DEDUCTIBLE/
SIR Zurich ZE548992304 Foreign Commercial Foreign GL: 10/31/15-16 N/A    
Package $1,000,000 Per Occurrence           $1,000,000 Personal & Adv. Injury  
        $2,000,000 Prod./Completed Ops. Agg.           $2,000,000 General
Aggregate           $   100,000 Premises Damage           $     10,000 Medical
Expense           Contingent Automobile:           $1,000,000 Each Accident    
      Employers Responsibility:           $   100,000 Repatriation Expenses    
      $1MM/$1MM/$1MM Employer Liab.     Travelers 105712815 Kidnap & Ransom
$2,000,000 Kidnap & Ransom 10/31/15-16 NIL       $2,000,000 Extortion & Ransom  
        $2,000,000 Detention & Hijack           $2,000,000 In Transit/Delivery  
  Chartis 021993195 Primary Directors & $10,000,000 Policy Aggregate 10/30/15-16
$           0  Non-Indemn     Officers Liability     $500,000  Securities Claims
          $250,000  All Other           $1MM      M&A Travelers 105518089 Excess
Directors & $10,000,000 Policy Aggregate excess of 10/30/15-16 N/A     Officers
Liability underlying $10,000,000     Chubb 6803-9921 Excess/DIC Directors
$5,000,000 Policy Aggregate excess of 10/30/15-16 N/A     & Officers – Side A
only underlying $20,000,000    

 

 

 

 

 

 

            CARRIER POLICY NUMBER TYPE LIMITS TERM DEDUCTIBLE/
SIR Chartis 022020581 Employment $3,000,000 Policy Aggregate 10/30/15-16
$  50,000 per Claim     Practices Liability       Chartis 022114690 Fiduciary
Liability $1,000,000 Policy Aggregate 10/30/15-16 N/A             Hartford
13FA025399915 Crime $5,000,000 Employee Dishonesty 10/30/15-16 $  25,000  Emp.
Dishonesty       $5,000,000 Client Premises   $  25,000  Client Premises      
$1,000,000 Computer/Funds Transfer   $           0  Money Order/      
$1,000,000 Forgery & Alterations       Counterfeit Cur.       $1,000,000 Theft,
Disapp. & Destruct.   $  10,000  All Other Perils       $1,000,000 Money Order &
Counterfeit    

  

 

 

 

 

SCHEDULE 3.19

 

VENTURES, SUBSIDIARIES, AND AFFILIATES; OUTSTANDING STOCK 

 

Issuer Type of
Organization # of Shares
Owned Total Shares
Outstanding Owner Certificate No.
(if uncertificated, please
indicate so) Par Value (if
any) uBlip, Inc. Georgia Corp. 1,000 1,000 Numerex Corp. 1 None Omnilink Systems
Inc. Delaware Corp 10 10 Numerex Corp. 1 $0.01 Telemetry Services Corporation
Delaware Corp 100,000 100,000 Omnilink Systems Inc. 1 $0.0001 Cellemetry LLC
Delaware LLC 100% N/A Numerex Corp. Uncertificated N/A CELLEMETRY SERVICES, LLC
Georgia LLC 100% N/A Numerex Corp. Uncertificated N/A Numerex Government
Services LLC Georgia LLC 100% N/A Numerex Corp. Uncertificated N/A NUMEREX
SOLUTIONS, LLC Delaware LLC 100% N/A Numerex Corp. Uncertificated N/A Orbit One
Communications, LLC Georgia LLC 100% N/A Numerex Corp. Uncertificated N/A DCX
Systems Inc. Pennsylvania Corporation 1,000 1,000 Numerex Corp. Uncertificated
N/A Uplink Security, LLC Georgia LLC 100% N/A Cellemetry LLC Uncertificated N/A
Digilog. Inc. Pennsylvania Corporation 1,000 1,000 Numerex Corp. Uncertificated
N/A NextAlarm, LLC Georgia LLC 100% N/A Numerex Corp. Uncertificated N/A

 

Numerex Corp. also owns 100% of Numerex International Limited, a UK entity, and
DCX Systems Australia PTY Ltd., an Australian Entity. Numerex Corp’s ownership
interests in these entities are uncertificated. Omnilink Systems Inc. also owns
100% of Omnilink Systems Pvt Ltd, an Indian entity that is in the process of
dissolution. Omnilink Systems Inc.’s ownership interest in this subsidiary is
uncertificated.

 

 

 

 

 

 (FLOW CHART) [image_007.jpg]

 

 

Joint Ventures, Partnerships and Affiliations:

 

None.

 

Pre-emptive or other outstanding rights to purchase, options, warrants or
similar rights or agreements:

 

None.


 

 

 

 

 

SCHEDULE 3.20

 

JURISDICTION OF ORGANIZATION; CHIEF EXECUTIVE OFFICE

 

 

Legal Name Jurisdiction of
Organization Organizational
Identification
Number Location of Chief Executive
Office or Sole Place of
Business Numerex Corp. PA 2569500 3330 Cumberland Boulevard SE
Atlanta, GA 30339 Cellemetry LLC DE 2896495 3330 Cumberland Boulevard SE
Atlanta, GA 30339 CELLEMETRY SERVICES, LLC GA 0506174 3330 Cumberland Boulevard
SE
Atlanta, GA 30339 NextAlarm, LLC GA 12079521 3330 Cumberland Boulevard SE
Atlanta, GA 30339 Numerex Government Services LLC GA 09063449 3330 Cumberland
Boulevard SE
Atlanta, GA 30339 NUMEREX SOLUTIONS, LLC DE 3361359 3330 Cumberland Boulevard SE
Atlanta, GA 30339 Orbit One Communications, LLC GA 07061836 3330 Cumberland
Boulevard SE
Atlanta, GA 30339 uBlip, Inc. GA 2752021 3330 Cumberland Boulevard SE
Atlanta, GA 30339 Uplink Security, LLC GA 08096034 3330 Cumberland Boulevard SE
Atlanta, GA 30339 Omnilink Systems Inc. DE 3840422 3330 Cumberland Boulevard SE
Atlanta, GA 30339 Telemetry Services Corporation DE 4012995 3330 Cumberland
Boulevard SE
Atlanta, GA 30339

 

 

 

 

SCHEDULE 3.21

 

LOCATIONS OF INVENTORY, EQUIPMENT AND BOOKS AND RECORDS

 

Locations of Inventory and Equipment

 

3330 Cumberland Boulevard SE
Suite 700
Atlanta, GA 30339 2000 E. 15th Street, Bldg 150
Suite G
Edmond, OK 73013 8144 Walnut Hill Lane
Suite 310
Dallas, TX 75231 1095 Windward Ridge
Building 300, Ste. 160
Alpharetta, GA 30005 5900 Windward Parkway #200
Alpharetta, GA 30005 275 S. Main Street, Suite 2CC
Doylestown, PA 18902

Encompass Supply Chain Solutions, Inc.
775 Tipton Industrial Drive, Suite D
Lawrenceville, GA 30046

(third party logistics)

IntegraCore, LLC
7280 Oakley Industrial Boulevard
Fairburn, GA 30213
(third party logistics)

Telegent EMS LLC

102 Technology Way

Havana, FL 32333

(third party manufacturer)

Morey Corp.

100 Morey Drive

Woodridge, IL 60517

(third party manufacturer)

Catcon Products, Inc.

7709 Sand Street

Fort Worth, TX 76118

(third party manufacturer)

 

 

Location of Books and Records for all entities

 

3330 Cumberland Boulevard SE
Suite 700
Atlanta, GA 30339

 

 

 

 




 

SCHEDULE 3.22

 

DEPOSIT ACCOUNTS AND OTHER ACCOUNTS

 

 

Owner Bank Account Name Bank Account No. Bank Name Use Use2 Type Numerex Corp.
Numerex Corp Op “Account number redacted” Silicon Valley Bank Primary bank
account Checking/Lockbox deposit Bank Orbit One Communications, LLC Orbit One Op
“Account number redacted” Silicon Valley Bank Sub account Checking/Lockbox
deposit Bank Uplink Security, LLC Uplink Op “Account number redacted” Silicon
Valley Bank Sub account Checking/Lockbox deposit Bank NUMEREX SOLUTIONS, LLC
Numerex Sol’s Op “Account number redacted” Silicon Valley Bank Sub account
Checking/Lockbox deposit Bank Cellemetry LLC Cellemetry Op “Account number
redacted” Silicon Valley Bank Sub account Checking/Lockbox deposit Bank Numerex
Government Services LLC Numerex GS Op “Account number redacted” Silicon Valley
Bank Sub account Checking/Lockbox deposit Bank NextAlarm LLC NextAlarm Op
“Account number redacted” Silicon Valley Bank Sub account Checking/Lockbox
deposit Bank Omnilink Systems Inc. Analysis Checking “Account number redacted”
Silicon Valley Bank Sub account Checking/Lockbox deposit Bank Omnilink Systems
Inc. Cash Collateral Account “Account number redacted” Silicon Valley Bank Sub
account Checking/Lockbox deposit Bank Numerex Corp. SVB Cash Sweep Account
“Account number redacted” Silicon Valley Bank Sub account Treasury investments
Sweep Numerex Corp. BANK OF MONTREAL, THE(INTERNATIONAL BRANCH) “Account number
redacted” Bank of Montreal Canadian account Checking/Lockbox deposit Bank
Numerex Corp. NUMEREX CORPORATION “Account number redacted” SunTrust Prior Bank
main account Checking/Lockbox deposit Bank Numerex Corp. Orbit One Communication
“Account number redacted” SunTrust Sub account Checking/Lockbox deposit Bank
Numerex Corp. UPLINK NUMEREX CORPORATION “Account number redacted” SunTrust Sub
account Checking/Lockbox deposit Bank Numerex Corp. Airdesk LLC “Account number
redacted” SunTrust Sub account Checking/Lockbox deposit Bank Numerex Corp.
NUMEREX SOLUTIONS “Account number redacted” SunTrust Sub account
Checking/Lockbox deposit Bank Numerex Corp. BROADBAND NETWORKSINC “Account
number redacted” SunTrust Sub account Checking/Lockbox deposit Bank Numerex
Corp. GE Lockbox Account “Account number redacted” SunTrust Sub account
Checking/Lockbox deposit Bank

 

 

 

 

 

SCHEDULE 3.23

 

GOVERNMENT CONTRACTS AND MATERIAL CONTRACTS


Material contracts or agreements with Governmental Authorities:

 

None.

 

Credit Party accounts subject to the Federal Assignment of Claims Act or any
similar state or local law:

 

None.

 

Other Material Contracts:

 

Registration Agreement between Numerex Corp. and Dominion Group Limited dated
July 13, 1994

 

Letter Agreement between Numerex Corp. and Dominion Group Limited (now Gwynedd)
dated October 15, 1994 regarding designation of director

 

Employment Agreement between Numerex Corp. and Marc Zionts dated August 11, 2015

 

Employment Agreement between Numerex Corp. and Stratton Nicolaides dated
November 4, 2015

 

Transitional 2G M2M Reseller Agreement between Cellemetry LLC (assigned from
Airadigm Communications, Inc.) and AT&T Mobility LLC dated October 1, 2013 and
as amended on November 24, 2015

 

Data Reseller Agreement between Cingular Wireless II, LLC and Cellemetry LLC
effective August 5, 2006 and as amended on January 27, 2014

 

Transfer, Migration and Reseller Service Agreement between T-Mobile USA, Inc.
and Numerex Corp. effective September 30, 2015 and as amended on December 15,
2015

 

Agreement between Smith Thompson Security Systems, Inc. and Uplink Security, LLC
effective September 20, 2013

 

Letter of Guarantee between Smith Thompson Security Systems, Inc. and Uplink
Security, LLC dated September 29, 2011

 

Services Agreement between UTC Fire & Security Americas Corporation, Inc. and
Numerex Solutions, LLC dated March 18, 2015

 

Numerex DNA Agreement between Spireon, Inc. (formerly ProconGPS, Inc.) and
Numerex Solutions, LLC effective June 12, 2009 and as amended on March 1, 2010,
August 31, 2011, September 1, 2012, June 18, 2013, June 30, 2014, and September
30, 2015

 

 

 

 

SCHEDULE 3.24

 

CUSTOMER AND TRADE RELATIONS

 

We do not expect our customer, Technicolor, to buy the same volume of hardware
this year as in the prior year.

 

The number of active subscriptions by Spireon, Inc. have been decreasing. 

 

 

 

 

SCHEDULE 3.25

 

BONDING

 

None.

 

 

 

 

SCHEDULE 3.31

 

SUBORDINATED INDEBTEDNESS AND SUBORDINATED INDEBTEDNESS DOCUMENTS

 

None.

 

 

 

 

SCHEDULE 4.2

 

FINANCIAL AND COLLATERAL REPORTING

 

In addition to the other materials and information required to be provided
pursuant to the terms of the Term Loan Agreement, the Credit Parties shall
provide to the Term Agent, on the applicable day specified below, the following
documents (each in form and detail as the Term Agent from time to time may
reasonably specify):

 

Monthly Reports. Monthly, the Credit Parties shall provide to the Term Agent
original counterparts of (each in such form as the Term Agent from time to time
may specify):

 

  1. Within thirty (30) days of the end of each Fiscal Month, for the
immediately preceding Fiscal Month on a consolidated basis:      

  a. Month-end accounts receivable aging schedule;      

  b. Month-end accounts payable aging schedule; and      

  c. Summary of month-end subscribers by product line.

 

Quarterly Reports. Quarterly, the Credit Parties shall provide to the Term Agent
original counterparts of (each in such form as the Term Agent from time to time
may specify):

 

  1. Within thirty (30) days of the end of each Fiscal Month that is also the
end of a Fiscal Quarter, for the immediately preceding Fiscal Quarter on a
consolidated basis:



  a. Summary of internal product line revenue.

 

 

 

 

SCHEDULE 4.19

 

POST-CLOSING

 

  1. Within sixty (60) days after the Closing Date, the Lead Borrower shall
deliver or cause to be delivered evidence to the Term Agent with respect to the
dissolution of DCX Systems Inc. and Digilog, Inc., in each case, in form and
substance reasonably acceptable to Term Agent.         2. On or before March 15,
2016, the Lead Borrower shall deliver or cause to be delivered to the Term
Agent, in form and substance reasonably acceptable to the Term Agent, the
monthly financial package required under Section 4.1(b) of the Loan Agreement
with respect to the Fiscal Month ending January 31, 2016.         3. Within
twenty (20) Business Days after the Closing Date, the Lead Borrower shall
deliver or cause to be delivered to the Term Agent, each in form and substance
reasonably acceptable to the Term Agent, the following:

 

  a. Confirmation that filings have been submitted for recording with the United
States Patent and Trademark Office to document the transfer of ownership of the
following Trademarks from Harvey Alexander Elliot, Bryan Field-Elliot and Daniel
Elliot to NextAlarm Monitoring Services, Inc., predating the assignment of such
Trademarks to the Lead Borrower on October 1, 2012:

 

Mark Serial No. Reg. No. Filing
Date Reg. Date Owner NEXTALARM.COM 78885124 3249281 5/16/2006 6/5/2007 Numerex
Corp. NEXTALARM.COM THE BROADBAND ALARM COMPANY 78929909 3244717 7/14/2006
5/22/2007 Numerex Corp. THE BROADBAND ALARM COMPANY 78785181 3175728 1/4/2006
11/21/2006 Numerex Corp. ABBRA 78567205 3076222 2/14/2005 4/4/2006 Numerex Corp.
V-NOTIFY 77084419 3333730 1/17/2007 11/13/2007 Numerex Corp.

 

  b. Confirmation that filings have been submitted for recording with the United
States Patent and Trademark Office to document the transfer of ownership of the
following Trademark from NextAlarm International, Inc. to NextAlarm Monitoring
Services, Inc.:

 

Mark Serial No. Reg. No. Filing
Date Reg. Date Owner E-NOTIFY 77084414 3403769 1/17/2007 3/25/2008 Numerex Corp.

 

 

 

 

 

 

  c. Confirmation that filings have been submitted for recording with the United
States Patent and Trademark Office to document the transfer of ownership of the
following Patent from the inventor (Watts) to Numerex Corp.:

 

Title App. No. Filing
Date Patent
No. Issue
Date Owner Alarm Sensor Supporting Long-Range Wireless Communication 14/013,637
8/29/2013 9,153,124 10/6/2015 Numerex Corp.

 

  d. Confirmation that the assignment documents correcting the chain of title
with respect to the following Patents have been submitted for recording with the
United States Patent and Trademark Office:

 

Title App. No. Filing
Date Patent
No. Issue
Date Owner Wireless VoIP Network for Security System Monitoring 13/939,460
7/11/2013 9,094,410 7/28/2015 Numerex Corp. Wireless VoIP Network for Security
System Monitoring 14/050,655 10/10/2013     Numerex Corp. Satellite Based
Tracking and Data Device with Multi-Function Radio Frequency Interface
14/830,536 8/19/2015     Numerex Corp. Dynamic Reverse Geofencing 14/312,037
6/23/2014     Numerex Corp. System and Method for Using Alarm System Zones for
Remote or Mobile Objects 14/721,472 5/26/2015     Numerex Corp. System and
Method for SMS Private Number Routing 14/298,425 6/6/2014     Numerex Corp.
System and Method for Interfacing 2G Applications with a 3G/4G Cellular Radio
Network 14/552,768 11/25/2014     Numerex Corp.

 

 

 

 

 

 

  e. Evidence that a release of assignment of security interest has been
submitted for recording with the United States Patent and Trademark Office with
respect to the assignment of security interest in favor of Harvey Alexander
Elliot, Bryan Field-Elliot and Daniel Elliot recorded with respect to the Patent
described below:

 

Title App. No. Filing
Date Patent
No. Issue
Date Owner Alarm System Activation Platform 11/517,025 9/7/2006 7,613,278
11/3/2009 Numerex Corp.

 

  4. Within thirty (30) days after the deliveries to the Term Agent described in
item 3 above (but in all events within fifty (50) days after the Closing Date),
the Lead Borrower shall deliver or cause to be delivered to the Term Agent, each
in form and substance reasonably acceptable to the Term Agent, evidence that
each of the filings described in items 3(a) through 3(e) above have been duly
recorded with the United States Patent and Trademark Office.

 

  5. The Credit Parties shall use commercially reasonable efforts to deliver to
the Term Agent within thirty (30) days after the Closing Date, a collateral
access agreement executed by the landlord with respect to 1095 Windward Ridge,
Building 300, Suite 160, Alpharetta, GA 30005, in form and substance reasonably
acceptable to the Term Agent.

 

  6. The Credit Parties shall use commercially reasonable efforts to deliver to
the Term Agent within thirty (30) days after the Closing Date, a bailee notice
executed by the following bailees, in each case, in form and substance
reasonably acceptable to the Term Agent:

 

  a. Encompass Supply Chain Solutions, Inc.

  b. Integracore, LLC

  c. TeligentEMS, LLC

  d. Catcon Products, Inc.

 

  7. Within thirty (30) days after the Closing Date, the Lead Borrower shall
deliver or cause to be delivered to the Term Agent, the following insurance
endorsements, in each case in form and substance reasonably acceptable to the
Term Agent:

  a. Additional Insured (Liability)

  b. Notice of Cancellation (Liability)

  c. Lender’s Loss Payable, with notice of cancellation language (Property).

 

  8. The Credit Parties shall use commercially reasonable efforts to deliver to
the Term Agent within thirty (30) days after the Closing Date, a certificate
reflecting Term Agent as a lender’s loss payee and lender’s loss payable
endorsement, in each case in form and substance reasonably acceptable to the
Term Agent, with respect to the Credit Parties’ ocean cargo and crime policies.

 

  9. Within sixty (60) days after the Closing Date, the Lead Borrower shall
deliver or cause to be delivered to the Term Agent:

  a. (i) evidence that the Credit Parties’ existing account with Bank of
Montreal has been closed, and a new replacement account with Bank of Montreal
has been opened, and, in connection, therewith, (ii) a deposit account control
agreement, in form and substance reasonably acceptable to the Term Agent, with
respect to all deposit accounts of the Credit Parties at Bank of Montreal (other
than Excluded Accounts); and

 

 

 

 

 

 

  b. an amendment to each of the existing deposit account control agreements
with Silicon Valley Bank, in form and substance reasonably acceptable to the
Term Agent, with respect to all deposit accounts of the Credit Parties at
Silicon Valley Bank (other than Excluded Accounts);

 

provided, however, if the Lead Borrower is unable to deliver the
above-referenced deposit account control agreements or amendments, the Lead
Borrower shall, within ninety (90) days after the Closing Date, deliver or cause
to be delivered to the Term Agent evidence that: (i) all of the Credit Parties’
bank accounts at such applicable depository bank(s) have been closed, (ii) all
assets in such applicable account(s) have been transferred to an alternative
depository bank, and (iii) such new accounts are subject to a deposit account
control agreement in favor of the Term Agent, in each case, in form and
substance reasonably acceptable to the Term Agent.

 

Until the expiration of such ninety (90) day period, the Credit Parties shall
not be required to sweep the funds in any of such accounts on a daily basis into
an account subject to a Control Agreement notwithstanding any provision in the
Loan Agreement to the contrary; provided however, the Credit Parties shall not
maintain more than $150,000 in the Bank of Montreal account until such time as
the Credit Parties’ obligations under this item 9(a) have been completed.

 

  10. Within thirty (30) days after the Closing Date, the Lead Borrower shall
deliver or cause to be delivered to the Term Agent, UCC-3 terminations for the
following UCC-1 filings, which were filed against Airadigm Communications, Inc.:

  ● 1624600

  ● 1637487

  ● 1640401

  ● 02044893

  ● 010001907017

  ● 010001907522

  ● 010009210214

  ● 020009190827

  ● 020009191929

  ● 020009192223

  ● 020009192627

  ● 060004857428

  ● 060006813826

 

 

 

 

 

SCHEDULE 5.1

 

LIENS

 

None.

 

 

 

 

SCHEDULE 5.4

 

INVESTMENTS

  

See ownership of non-Credit Party Subsidiaries described on Schedule 3.19.

 

 

 

 

 

SCHEDULE 5.5

 

INDEBTEDNESS 

 

Standby Letter of Credit “Account number redacted” issued by Silicon Valley Bank
in the amount of $10,000.00 in favor of Verizon Wireless (VAW) LLC with Omnilink
Systems Inc. as the beneficiary thereunder.

 

Standby Letter of Credit “Account number redacted” issued by Silicon Valley Bank
in the amount of $200,000.00 in favor of Sprint Spectrum L.P. with Omnilink
Systems Inc. as the beneficiary thereunder.

 

 

 

 




 

SCHEDULE 5.9

 

CONTINGENT OBLIGATIONS

 

None.

 

 

 

 

SCHEDULE 5.16

 

NEGATIVE PLEDGES

 

None.

 

 

 

 



 